Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 1 of 147 PageID: 907




                            BROWN & CONNERY, LLP
                                         ATTORNEYS AT LAW
                                    360 HADDON AVENUE
                                 WESTMONT, NEW JERSEY 08108
                                          (856) 854-8900
                                        FAX (856) 858-4967
 Susan M. Leming, Esq.
 sleming@brownconnery.com

                                         February 9, 2021


 VIA CM/ECF ONLY
 Honorable Madeline Cox Arleo, U.S.D.J.
 United States District Court of New Jersey
 Martin Luther King U.S. Courthouse
 50 Walnut Street, Courtroom 4A
 Newark, NJ 07102

           Re:   Angel Leston Corporation d/b/a Casa D’Paco v.
                 Berkshire Hathaway Guard Insurance Companies
                 Civil Action No.: 2:20-cv-12102-MCA-MAH

 Dear Judge Arleo:

          AmGUARD respectfully submits this notice of supplemental authority in connection with
 its fully briefed motion to dismiss. (Dkt. No. 2).

         On February 8, 2021, in Eye Care Center of New Jersey, PA v Twin City Fire Insurance
 Co., No. 2:20-cv-05743-KM-ESK (D.N.J. Feb. 8, 2021) (McNulty, J.), this Court dismissed with
 prejudice an opthalmologic practice’s claims seeking coverage under its property insurance
 policy for business income allegedly lost due to COVID-19 social-distancing orders. Applying
 New Jersey law, Judge McNulty held that the virus exclusion “dispose[s] of this case” because
 “[b]ut for the ‘spread’ of COVID-19, governments would not have issued closure orders” and
 plaintiff’s business would not have suffered any loss. Judge McNulty noted the other decisions
 from this Court reaching the same conclusion, as well as the New Jersey Superior Court’s
 holding “that it was a ‘clear and unmistakable conclusion’ that a similar virus exclusion applied
 to business losses due to COVID-19,” and added that “nearly every court to address the issue has
 barred coverage based on similarly worded virus exclusions.”

         On January 27, 2021, in Michael J. Redenburg, Esq. PC v. Midvale Indemnity Co., No.
 20-cv-5818 (S.D.N.Y. Jan. 27, 2021), the U.S. District Court for the Southern District of New
 York dismissed with prejudice a business’ claims seeking coverage under its property insurance
 policy for business income allegedly lost due to COVID-19 social-distancing orders. The court
 held that plaintiff’s “claimed loss falls squarely within the Policy’s virus exclusion.” The court
 rejected plaintiff’s argument that its loss “most immediately result[ed]” from the social-
 distancing orders issued by the State of New York, not the COVID-19 virus, noting that the
 “Complaint itself repeatedly recognizes [that] these emergency orders were prompted by the



 7C63912
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 2 of 147 PageID: 908

 Hon. Madeline Cox Arleo, U.S.D.J.
 February 9, 2021
 Page 2


 virus.” The court rejected plaintiff’s argument that losses caused by a pandemic were not
 covered by the policy’s virus exclusion, noting that “the COVID-19 pandemic is simply a large-
 scale outbreak of a virus.” The court further noted that its holding “aligns with those of other
 courts around the nation that, in recent months, have held insurance claims for business income
 excluded under similarly worded virus-related exclusions.”

         In addition, attached hereto as Exhibit A is a list of the 35 decisions dismissing similar
 cases that have become available since Defendant’s prior notice of supplemental authority, filed
 on January 22, 2021. (Dkt. No. 14). Exhibits B through N are those listed decisions not
 otherwise available on Westlaw, copies of which are filed herewith.

           We thank the Court for its time and attention to this matter.

                                                        Respectfully submitted,

                                                        BROWN & CONNERY, LLP

                                                        s/ Susan M. Leming

                                                        Susan M. Leming

 Enclosures
 cc: All Counsel of Record (via CM/ECF)




 7C63912
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 3 of 147 PageID: 909




                              EXHIBIT A
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 4 of 147 PageID: 910



                                             Exhibit A

    1. 1 S.A.N.T., Inc. v. Berkshire Hathaway, Inc., No. 2:20-cv-862, 2021 WL 147139 (W.D. Pa.
       Jan. 15, 2021) (granting motion to dismiss because the words “direct” and “physical” show
       “there is no reasonable question that the Policy language presupposes that the request for
       coverage stems from an actual impact to the property’s structure, rather than the diminution
       of its economic value because of governmental actions that do not affect the structure”).

    2. Atma Beauty, Inc. v. HDI Global Specialty SE, No. 1:20-cv-21745, 2020 WL 7770398
       (S.D. Fla. Dec. 30, 2020) (dismissing salon and spa’s claims for coverage because “a loss
       of functionality of, access to, or intended use of the salon” does not constitute “direct
       physical loss or damage to the insured property”).

    3. Ballas Nails & Spa, LLC v. Travelers Casualty Insurance Co. of America, No. 4:20-cv-
       1155, 2021 WL 37984 (E.D. Mo. Jan. 5, 2021) (dismissing nail salon’s claim because
       losses “caused by the government closure orders themselves—without any claim that its
       property was physically affected—is not enough to show ‘direct physical loss’”, accepting
       such interpretation “would negate the ‘loss of use’ exclusion”, and “Covid-19 is the reason
       for the closure orders” because “the orders came about only because of the Covid-19 virus”
       and plaintiff’s claims are therefore barred by the virus exclusion).

    4. Baker v. Oregon Mutual Insurance Co., No. 20-cv-05467, 2021 WL 24841 (N.D. Cal. Jan.
       4, 2021) (granting motion to dismiss because “‘direct physical loss’ provisions . . . do not
       cover lost business income or expenses resulting from closure orders” and “temporary
       dispossession” which was “the result of government closure orders” is not “direct physical
       loss of or damage to property”).

    5. Bend Hotel Development Co., LLC v. Cincinnati Ins. Co., No. 20 C 4636, 2021 WL 271294
       (N.D. Ill. Jan. 27, 2021) (granting motion to dismiss because “plaintiff has not alleged any
       physical alteration or structural degradation to the premises,” and “even if plaintiff had
       alleged the presence of the coronavirus on the premises . . . the virus does not cause ‘direct
       physical loss or damage’ to property”).

    6. Bluegrass, LLC. v. State Auto. Mut. Ins. Co., No. 2:20-CV-00414, 2021 WL 42050 (S.D.
       W. Va. Jan. 5, 2021) (granting motion to dismiss because plaintiff’s “pleadings are devoid
       of any allegation that there has been a damage or alteration to the covered properties,” and
       further holding that civil authority coverage was not triggered because plaintiff’s
       “properties were able to operate on a modified . . . basis and the executive orders
       contemplated access to the property for administerial functions in the early days of the
       pandemic”).

    7. Ex. B, Colgan v. Sentinel Insurance Co., No. 20-cv-4780 (N.D. Cal. Jan. 26, 2021) (holding
       that “Plaintiff’s allegations of temporary loss of access and use, which claim no loss
       requiring repair, rebuilding, or replacement, are plainly insufficient” to trigger coverage
       under the policy, and the policy’s unambiguous virus exclusion further precluded
       plaintiff’s claim because the social-distancing orders that allegedly caused plaintiff’s losses
       “were issued . . . as a result of . . . COVID-19”).
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 5 of 147 PageID: 911



    8. Digital Age Mktg. Grp., Inc. v. Sentinel Ins. Co. Ltd., No. 20-61577-CIV, 2021 WL 80535
       (S.D. Fla. Jan. 8, 2021) (granting motion to dismiss because the policy’s unambiguous
       virus exclusion precluded plaintiff’s claims; plaintiff’s allegations of “[m]ere economic
       losses . . . do not suffice to demonstrate direct physical loss,” and civil authority coverage
       did not apply because plaintiff had not alleged that access to its premises was prohibited
       by an order of civil authority “as the direct result of a Covered Cause of Loss to the
       property”).

    9. Drama Camp Prods., Inc. v. Mt. Hawley Ins. Co., No. 1:20-CV-266-JB-MU, 2020 WL
       8018579 (S.D. Ala. Dec. 30, 2020) (granting motion to dismiss “[b]ecause Plaintiffs have
       failed to allege a direct physical loss of or damage to their respective properties,” and
       “Plaintiffs’ loss of usability did not result from an immediate occurrence which tangibly
       altered or disturbed their property in some perceptible way”).

    10. Emerald Coast Restaurants, Inc. v. Aspen Specialty Insurance Co., No. 3:20-cv-05898,
        2020 WL 7889061 (N.D. Fla. Dec. 18, 2020) (granting motion to dismiss because
        “economic losses resulting from state and local government orders closing businesses to
        slow the spread of COVID-19 are not covered . . . because such losses were not caused by
        direct physical loss of or damage to the insured property”).

    11. Ex. C, Eye Care Center of New Jersey, PA v. Twin City Fire Insurance Co., No. 2:20-cv-
        05743-KM-ESK (Feb. 8, 2021) (granting motion to dismiss with prejudice pursuant to the
        virus exclusion because “[b]ut for the ‘spread’ of COVID-19, governments would not have
        issued closure orders” and plaintiff would not have suffered any loss).

    12. Ex. D, Eye Specialists of Delaware v. Harleysville Worchester Insurance Co., No. 20 CV
        6386 (Ohio Ct. C.P. Feb. 1, 2021) (granting motion to dismiss because the government
        order “was issued solely because of the serious public health threat caused by COVID19,”
        a virus, and therefore plaintiff’s alleged loss was “caused by or resulted from” a virus and
        coverage was barred by the virus exclusion).

    13. Ex. E, Fink v. Hanover Insurance Grp., No. 20-cv-3907 (N.D. Cal. Jan. 25, 2021) (granting
        motion to dismiss because plaintiff did not allege that “the presence of COVID-19 in [his
        business] created a physical loss,” and civil authority coverage did not apply because “the
        complaint does not establish the requisite causal link between prior property damage and
        the government’s closure order”).

    14. First Watch Restaurants, Inc. v. Zurich American Insurance Co., No. 8:20-cv-2374, 2021
        WL 390945 (M.D. Fla. Feb. 4, 2021) (granting motion to dismiss because “to be covered,
        an interruption in business must be caused by some physical problem with the covered
        property”).

    15. Frank Van’s Auto Tag, LLC v. Selective Insurance Co. of the Southeast, No. 20-cv-2740,
        2021 WL 289547 (E.D. Pa. Jan. 28, 2021) (granting motion to dismiss because, to show
        “direct physical loss of or damage” to property, “there must be some issue with the physical
        premises which precludes or impedes the business operations, thereby causing the losses
        complained-of” and the government orders “were issued with the plan to stem the spread
        of COVID-19” and therefore barred by the virus exclusion).
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 6 of 147 PageID: 912




    16. Ex. F, Gym Management Services, Inc. v. Vantapro Specialty Insurance Co., No. 2:20-cv-
        09541 (C.D. Cal. Feb. 1, 2021) (granting motion for judgment on the pleadings because
        “COVID-related restrictions on commercial activity and individuals’ activities did not
        constitute ‘direct physical loss’ or ‘physical damage’ to property”).

    17. Jonathan Oheb MD, Inc. v. Travelers Cas. Ins. Co. of Am., No. 2:20-cv-08478, 2020 WL
        7769880 (C.D. Cal. Dec. 30, 2020) (granting motion to dismiss because plaintiff failed to
        allege “direct physical loss of or damage to property,” and noting that “a compensable
        ‘direct physical loss’ requires ‘some external force’ to ‘have acted upon the insured
        property to cause a physical change in the condition of the property, i.e., it must have been
        “damaged” within the common understanding of that term’”).

    18. K D Unlimited Inc. v. Owners Ins. Co., No. 1:20-CV-2163-TWT, 2021 WL 81660 (N.D.
        Ga. Jan. 5, 2021) (granting motion to dismiss because “losses from inability to use property
        do not amount to ‘direct physical loss of or damage to’ the property within the ordinary
        and popular meaning of the phrase,” and “[t]he mere threat of exposure is insufficient to
        trigger coverage”).

    19. Ex. G, Karmel Davis & Assocs., Attorneys-At-Law, LLC v. Hartford Fin. Servs. Grp., Inc.,
        No. 20-cv-2181 (N.D. Ga. Jan. 26, 2021) (dismissing claim for loss of business income
        because “the ‘likely’ presence of COVID-19 cannot be regarded as a physical change, as
        it does not and has not physically altered the insurance property,” and holding that civil
        authority coverage did not apply because “the . . . Order that Plaintiff says triggers
        coverage under the Civil Authority provision did not specifically ‘prohibit’ Plaintiff from
        continuing in-person operations at its . . . office”).

    20. Michael J. Redenburg, Esq. PC v. Midvale Indemnity Co., No. 20-cv-5818, 2021 WL
        276655 (S.D.N.Y. Jan. 27, 2021) (granting motion to dismiss because plaintiff’s “claimed
        loss falls squarely within the Policy’s virus exclusion”).

    21. Part Two LLC v. Owners Insurance Co., No. 7:20-cv-01047, 2021 WL 135319 (N.D. Ala.
        Jan. 14, 2021) (granting motion to dismiss because the virus exclusion barred plaintiff’s
        claims for damage caused by “COVID-19 related orders” was caused by a virus).

    22. Pez Seafood DTLA, LLC v. Travelers Indem. Co., No. CV204699DMGGJSX, 2021 WL
        234355 (C.D. Cal. Jan. 20, 2021) (granting motion to dismiss because plaintiff “does not
        allege that COVID-19 has entered or attached to the insured property,” and therefore “it
        has not alleged a ‘direct physical loss or damage to property’”).

    23. Ex. H, Phan v. Nationwide General Insurance Co., No. 2:20-cv-07616 (C.D. Cal. Feb. 1,
        2021) (holding that “[b]ecause Plaintiff’s loss arises from the coronavirus pandemic and
        resulting Public Orders, the Virus Exclusion applies on its face”).

    24. Ex. I, Protégé Restaurant Partners LLC v. Sentinel Insurance Co., No. 5:20-cv-03674
        (N.D. Cal. Feb. 8, 2021) (granting motion to dismiss because the policy’s requirement of
        “direct physical loss of or physical damage to property” requires “a distinct, demonstrable,
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 7 of 147 PageID: 913



       physical alteration of the property or a physical change in the condition of the property”
       and is not satisfied by a shutdown prompted by government orders).

    25. Ex. J, R.T.G. Furniture Corp. v. Hallmark Specialty Insurance Co., No. 8:20-cv-2323
        (M.D. Fla. Jan. 22, 2021) (granting motion to dismiss because “COVID-19 does not impact
        physical structures” and therefore plaintiff cannot show “direct physical loss”).

    26. Riverwalk Seafood Grill Inc. v. Travelers Cas. Ins. Co. of Am., No. 20 C 3768, 2021 WL
        81659 (N.D. Ill. Jan. 7, 2021) (granting motion to dismiss because “COVID-19 is plainly
        ‘any virus’ that . . . caused [plaintiff’s] damages,” thereby falling squarely within the
        policy’s “dispositive” virus exclusion, and further noting that plaintiff’s coverage claim
        would have failed “with or without the anti-concurrent causation” language contained in
        the virus exclusion).

    27. Rococo Steak, LLC v. Aspen Specialty Ins. Co., No. 20-cv-2481, 2021 WL 268478 (M.D.
        Fla. Jan. 27, 2021) (holding that “a decrease in business due to COVID-19 is a purely
        economic loss, not the kind of physical loss contemplated by insurance policies,” and
        plaintiff’s claim for civil authority coverage failed because plaintiff “fail[ed] to allege
        either damage to surrounding property or that the actions of civil authority prohibited
        access to the restaurant”)

    28. Ex. K, Selane Products, Inc. v. Continental Casualty Co., No. 2;20-cv-07834 (C.D. Cal.
        Feb. 8, 2021) (dismissing amended complaint with prejudice because “the economic nature
        of [plaintiff’s] loss” does not constitute direct physical loss of or damage to property).

    29. Ex. L, Steiner Steakhouse, LLC v. AMCO Insurance Co., No. 1:20-cv-00858 (W.D. Tex.
        Dec. 30, 2020) (“Although [plaintiff] may have suffered monetary losses, consumers may
        have avoided [plaintiff] out of fear, and levers of government may have suspended
        [plaintiff’s] indoor dining business, none of these theories of recovery articulate a physical
        loss[.]”).

    30. Sun Cuisine, LLC v. Certain Underwriters at Lloyd’s London, No. 1:20-cv-21827, 2020
        WL 7699672 (S.D. Fla. Dec. 28, 2020) (noting “the prevailing consensus” that “suspension
        of [plaintiff’s] operations, restricted access to its property, and business income loss” “do
        not plausibly show direct physical loss or damage to the insured property or any nearby
        property to trigger coverage under the Policy”).

    31. TJBC, Inc. v. Cincinnati Insurance Co., No. 20-cv-815, 2021 WL 243583 (S.D. Ill. Jan 25,
        2021) (holding that plaintiff had failed to allege a “direct physical loss” as required under
        the policy “because Covid-19 does not cause ‘tangible’ loss or damage to the physical
        dimension of Plaintiff’s property,” and civil authority coverage did not apply because
        plaintiff “did not allege that Covid-19 caused direct physical loss to other property”).

    32. Unmasked Management, Inc. v. Century-National Insurance Co., No. 3:20-cv-01129, 2021
        WL 242979 (S.D. Cal. Jan. 22, 2021) (granting motion to dismiss because allegations an
        employee tested positive for COVID-19 do not “demonstrate a physical alteration to
        Plaintiffs’ property, as is required by the Policy”).
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 8 of 147 PageID: 914



    33. Ex. M, Verveine Corp. v. Strathmore Ins. Co., No. 2084CV01378 (Mass. Sup. Ct. Dec. 21,
        2020) (granting motion for judgment on the pleadings because “there is no allegation that
        the properties where [plaintiff’s] restaurants are located were physically damaged,” and “a
        risk that a dangerous condition might result cannot itself constitute a ‘direct physical
        loss’”).

    34. Ex. N, VStyles Inc. v. Continental Casualty Co., No. RIC2003415 (Cal. Sup. Ct. Dec. 23,
        2020) (granting demurrer to complaint because “losses from inability to use property do
        not amount to ‘direct physical loss of or damage to property’ within the ordinary and
        popular meaning of that phrase,” and civil authority coverage did not apply because the
        social distancing orders “arose not out of any physical loss or damage of property but out
        of a state-wide effort to slow the spread of the COVID-19 virus”).

    35. Wellness Eatery La Jolla LLC v. Hanover Insurance Grp., No. 20-cv-1277, 2021 WL
        389215 (S.D. Cal. Feb. 3, 2021) (granting motion to dismiss because “Plaintiffs’ loss of its
        on-site dining use, with its consequent economic loss, but with no loss of or damage to
        tangible property, is not a direct physical loss of or damage to covered property”) (internal
        quotations and alterations omitted).
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 9 of 147 PageID: 915




                               Exhibit B
                                  Case 2:20-cv-12102-MCA-MAH
                                            Case 4:20-cv-04780-HSG
                                                                Document
                                                                    Document
                                                                         18 Filed
                                                                             36 02/09/21
                                                                                  Filed 01/26/21
                                                                                             Page Page
                                                                                                  10 of 1
                                                                                                        147
                                                                                                          of 8PageID: 916




                                     1

                                     2

                                     3

                                     4                                       UNITED STATES DISTRICT COURT

                                     5                                      NORTHERN DISTRICT OF CALIFORNIA

                                     6

                                     7       JAMES COLGAN,                                    Case No. 20-cv-04780-HSG
                                     8                         Plaintiff,                     ORDER GRANTING MOTION FOR
                                                                                              JUDGMENT ON THE PLEADINGS
                                     9                 v.
                                                                                              Re: Dkt. No. 27
                                   10        SENTINEL INSURANCE COMPANY,
                                             LTD.,
                                   11
                                                               Defendant.
                                   12
Northern District of California
 United States District Court




                                   13             Pending before the Court is Defendant Sentinel Insurance Company’s motion for judgment

                                   14    on the pleadings. Dkt. No. 27. The Court finds this matter appropriate for disposition without

                                   15    oral argument and the matter is deemed submitted. See Civil L.R. 7-1(b). For the reasons detailed

                                   16    below, the Court GRANTS the motion.1

                                   17        I.   BACKGROUND
                                   18             A.        Plaintiff’s Allegations
                                   19             Plaintiff James Colgan brings this insurance action against Defendant based on the denial

                                   20    of Plaintiff’s claim for business income loss coverage under the Sentinel business owner’s policy,

                                   21    No. 57 SBA BD4683 (the “Policy”). See Dkt. No. 1-1 (“Compl.”) ¶¶ 2, 6–20. Plaintiff alleges

                                   22    that he incurred losses when his salons closed due to two governmental orders, which “were

                                   23    issued for public health reasons as a result of a pandemic of a disease called coronavirus 2019, or

                                   24

                                   25    1
                                           Defendant requests judicial notice of several public documents, including court rulings, hearing
                                   26    transcripts, and minute orders. Dkt. Nos. 28, 31. Plaintiff did not oppose the requests. Because
                                         the requested documents are matters of public record and their factual contents are not disputed,
                                   27    the Court GRANTS the requests for judicial notice. See Intri-Plex Techs., Inc. v. Crest Grp., Inc.,
                                         499 F.3d 1048, 1052 (9th Cir. 2007) (internal quotation marks omitted) (“[A] court may take
                                   28    judicial notice of matters of public record . . . as long as the facts noticed are not subject to
                                         reasonable dispute.”).
                                  Case 2:20-cv-12102-MCA-MAH
                                            Case 4:20-cv-04780-HSG
                                                                Document
                                                                    Document
                                                                         18 Filed
                                                                             36 02/09/21
                                                                                  Filed 01/26/21
                                                                                             Page Page
                                                                                                  11 of 2
                                                                                                        147
                                                                                                          of 8PageID: 917




                                    1    COVID-19.” See id. ¶¶ 2, 6–10. First, the City and County of San Francisco issued an order

                                    2    “[e]ffective March 17, 2020, and amended March 31, 2020,” requiring “all people in San

                                    3    Francisco to shelter in place at their residences and, further, for all businesses in San Francisco to

                                    4    cease all but specific limited operations at facilities located within” San Francisco County. Id. ¶ 7.

                                    5    Second, “[e]ffective March 19, 2020, the Public Health Officer of the State of California issued

                                    6    Executive Order N-33-20, generally mandating that all individuals living in the State of California

                                    7    stay home or at their place of residence but for limited essential outings.” Id. ¶ 8. Plaintiff alleges

                                    8    that he “did not suffer from this virus nor was their evidence that it existed or even threatened his

                                    9    business establishment.” Id. ¶ 9. Plaintiff instead contends that he “was physically unable to

                                   10    utilize his business premises and thus lost the physical use thereof” as a result of “these

                                   11    governmental orders.” Id. ¶ 10. Plaintiff alleges that Sentinel denied Plaintiff’s claim for loss of

                                   12    business income in March 2020. Id. ¶ 12. On the basis of these facts, Plaintiff asserts causes of
Northern District of California
 United States District Court




                                   13    action for breach of contract and for declaratory relief. See id. ¶¶ 13–20.

                                   14           B.    The Policy
                                   15           The Policy’s Special Property Coverage Form provides that the insurer “will pay for direct

                                   16    physical loss of or physical damage to Covered Property . . . caused by or resulting from a

                                   17    Covered Cause of Loss.” Dkt. No. 13-1 at 34.2 “Covered Causes of Loss” is defined as a “RISKS

                                   18    OF DIRECT PHYSICAL LOSS” unless the loss is specifically excluded or limited in other

                                   19    provisions. Id. at 35.

                                   20           With respect to “Business Income” coverage, the Policy provides that the insurer
                                                       will pay for the actual loss of Business Income you sustain due to the
                                   21                  necessary suspension of your “operations” during the “period of
                                                       restoration.” The suspension must be caused by direct physical loss
                                   22                  of or physical damage to property at the “scheduled premises”. . .
                                                       caused by or resulting from a Covered Cause of Loss.
                                   23
                                         Id. at 43. The Policy provides for “Extra Expense” coverage, detailing that the insurer “will pay
                                   24
                                         reasonable and necessary Extra Expense you incur during the ‘period of restoration’ that you
                                   25
                                         would not have incurred if there had been no direct physical loss or physical damage to property . .
                                   26

                                   27    2
                                          The Policy is incorporated by reference. See Biltmore Assocs., LLC v. Twin City Fire Ins. Co.,
                                   28    572 F.3d 663, 665 (9th Cir. 2009) (“A court may consider documents, such as the insurance
                                         policies, that are incorporated by reference into the complaint.”).
                                                                                            2
                                  Case 2:20-cv-12102-MCA-MAH
                                            Case 4:20-cv-04780-HSG
                                                                Document
                                                                    Document
                                                                         18 Filed
                                                                             36 02/09/21
                                                                                  Filed 01/26/21
                                                                                             Page Page
                                                                                                  12 of 3
                                                                                                        147
                                                                                                          of 8PageID: 918




                                    1    . caused by or resulting from a Covered Cause of Loss.” Id.

                                    2              With respect to “Civil Authority” coverage, the Policy provides that “insurance is extended

                                    3    to apply to the actual loss of Business Income you sustain when access to your ‘scheduled

                                    4    premises’ is specifically prohibited by order of a civil authority as the direct result of a Covered

                                    5    Cause of Loss to property in the immediate area of your ‘scheduled premises.” Id. at 44.

                                    6              The Policy includes a Virus Exclusion provision, which details that the Special Property

                                    7    Coverage Form exclusions include:
                                                      “Fungi”, Wet Rot, Dry Rot, Bacteria And Virus
                                    8
                                                          We will not pay for loss or damage caused directly or indirectly by
                                    9                     any of the following. Such loss or damage is excluded regardless of
                                                          any other cause or event that contributes concurrently or in any
                                   10                     sequence to the loss:
                                   11                     (1) Presence, growth, proliferation, spread or any activity of “fungi”,
                                                              wet rot, dry rot, bacteria or virus.
                                   12
Northern District of California




                                         Id. at 132. The Policy states that the Virus Exclusion provision does not apply in two instances:
 United States District Court




                                   13
                                         (1) when the “virus results from fire or lightning,” or (2) when the Policy’s Additional Limited
                                   14
                                         Virus Coverage applies. Id. And the Additional Limited Virus Coverage “only applies” when the
                                   15
                                         “virus is the result of” a “ ‘specified cause of loss’ other than fire or lightning” or from an
                                   16
                                         equipment breakdown.3 Id. at 133.
                                   17
                                             II.   LEGAL STANDARD
                                   18
                                                   Under Federal Rule of Civil Procedure (“Rule”) 12(c) a party may move for judgment on
                                   19
                                         the pleadings “[a]fter the pleadings are closed—but early enough not to delay trial.” “Judgment
                                   20
                                         on the pleadings is proper when, taking all allegations in the pleading as true, the moving party is
                                   21
                                         entitled to judgment as a matter of law.” Stanley v. Trustees of Cal. State Univ., 433 F.3d 1129,
                                   22
                                         1133 (9th Cir. 2006). “Rule 12(c) is functionally identical to Rule 12(b)(6) and . . . the same
                                   23
                                         standard of review applies to motions brought under either rule.” Cafasso, U.S. ex rel. v. Gen.
                                   24
                                         Dynamics C4 Sys., Inc., 637 F.3d 1047, 1054 n.4 (9th Cir. 2011) (quotation omitted). The Court
                                   25

                                   26
                                         3
                                   27     The policy defines a “Specified Cause of Loss” as “[f]ire; lightning; explosion, windstorm or
                                         hail; smoke; aircraft or vehicles; riot or civil commotion; vandalism; leakage from fire
                                   28    extinguishing equipment, sinkhole collapse; volcanic action; falling objects; weight of snow, ice
                                         or sleet, water damage.” Dkt. No. 13-1 at 58.
                                                                                             3
                                  Case 2:20-cv-12102-MCA-MAH
                                            Case 4:20-cv-04780-HSG
                                                                Document
                                                                    Document
                                                                         18 Filed
                                                                             36 02/09/21
                                                                                  Filed 01/26/21
                                                                                             Page Page
                                                                                                  13 of 4
                                                                                                        147
                                                                                                          of 8PageID: 919




                                    1    will “accept factual allegations in the complaint as true and construe the pleadings in the light

                                    2    most favorable to the nonmoving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d

                                    3    1025, 1031 (9th Cir. 2008).

                                    4    III.   DISCUSSION
                                    5           A.    Policy Coverage
                                    6           The Court finds that Plaintiff has not plausibly alleged a claim for coverage under the

                                    7    Policy. Defendant argues that Plaintiff’s allegations do not establish “direct physical loss of or

                                    8    damage to” property, as required by the Business Income and Extra Expense provisions. Mot. at

                                    9    14. Plaintiff argues that he has sufficiently alleged “direct physical loss of,” pointing to a

                                   10    “temporar[y]” loss “of access and use” to his salons. Dkt. No. 29 (“Opp.”) at 5. California courts

                                   11    have required a “distinct, demonstrable, physical alteration of the property” or a “physical change

                                   12    in the condition of the property” to demonstrate direct physical loss. MRI Healthcare Ctr. of
Northern District of California
 United States District Court




                                   13    Glendale, Inc. v. State Farm Gen. Ins. Co., 187 Cal. App. 4th 766, 771, 779-80, 115 Cal.Rptr.3d

                                   14    27 (2010); Ward Gen. Ins. Servs., Inc. v. Employers Fire Ins. Co., 114 Cal. App. 4th 548, 556, 7

                                   15    Cal. Rptr. 3d 844, 851 (2003), as modified on denial of reh’g (Jan. 7, 2004) (concluding “loss of

                                   16    the database, with its consequent economic loss, but with no loss of or damage to tangible

                                   17    property, was not a ‘direct physical loss of or damage to’ covered property”); see also Mortar &

                                   18    Pestle Corp. v. Atain Specialty Ins. Co., No. 20-CV-03461-MMC, 2020 WL 7495180, at *3 (N.D.

                                   19    Cal. Dec. 21, 2020) (same).

                                   20           When read in context, this interpretation also comports with the “period of restoration”

                                   21    language included in both the Business Income and Extra Expense provisions. These provisions

                                   22    provide coverage for certain losses and expenses incurred during the “period of restoration,”

                                   23    which is elsewhere defined as the period that “[b]egins with the date of direct physical loss or

                                   24    physical damage” and ends when the property “should be repaired, rebuilt or replaced with

                                   25    reasonable speed and similar quality.” See Dkt. No. 13-1 at 57 (emphasis added). Plaintiff’s

                                   26    allegations of temporary loss of access and use, which claim no loss requiring repair, rebuilding,

                                   27

                                   28
                                                                                            4
                                  Case 2:20-cv-12102-MCA-MAH
                                            Case 4:20-cv-04780-HSG
                                                                Document
                                                                    Document
                                                                         18 Filed
                                                                             36 02/09/21
                                                                                  Filed 01/26/21
                                                                                             Page Page
                                                                                                  14 of 5
                                                                                                        147
                                                                                                          of 8PageID: 920




                                    1    or replacement, are plainly insufficient.4 The Court thus finds that Plaintiff has not plausibly

                                    2    alleged “direct physical loss of or damage to” property, as required by the Policy.5

                                    3           B.    Virus Exclusion
                                    4           Additionally, Plaintiff’s losses are not covered because Defendant has met its burden of

                                    5    showing that the Virus Exclusion applies. As noted, the Virus Exclusion expressly excludes “loss

                                    6    or damage caused directly or indirectly by” a virus. See Dkt. No. 13-1 at 132. Plaintiff alleges

                                    7    that he incurred losses when his salons closed due to the governmental orders, which were issued

                                    8    because of COVID-19. See Compl. ¶ 9-10. It is undisputed that COVID-19 is a virus. See id. ¶ 9

                                    9    (alleging Plaintiff “did not suffer from this virus”). Because the alleged losses were “caused

                                   10    directly or indirectly by” a virus, the Virus Exclusion applies under the unambiguous language of

                                   11    the Policy. Plaintiff seeks to sidestep the Virus Exclusion, arguing that the claimed losses were

                                   12    the result of governmental orders, rather than the virus. Opp. at 7-8. Specifically, Plaintiff
Northern District of California
 United States District Court




                                   13    contends that the “complaint clearly alleges around this exclusion by” stating that he “did not

                                   14    suffer from the virus” and that there was no evidence the virus “even threatened his property.” Id.

                                   15

                                   16    4
                                           Plaintiff seems to suggest that mere loss of use or access to property constitutes “direct physical
                                   17    loss of or damage” to property. The Court is unpersuaded by Plaintiff’s citations to several out-of-
                                         state decisions, the majority of which involved some physical contamination that rendered a
                                   18    property uninhabitable. See e.g., Shakespeare Festival Ass’n v. Great Am. Ins. Co., No. 1:15-CV-
                                         01932-CL, 2016 WL 3267247, at *9 (D. Or. June 7, 2016), vacated, No. 1:15-CV-01932-CL,
                                   19    2017 WL 1034203 (D. Or. Mar. 6, 2017) (finding property sustained “physical loss or damage”
                                         where wildfire smoke made theatre “uninhabitable and unusable”); Gregory Packaging, Inc. v.
                                   20    Travelers Prop. Cas. Co. of Am., No. 2:12-CV-04418 WHW, 2014 WL 6675934, at *6 (D.N.J.
                                         Nov. 25, 2014) (finding that “ammonia discharge inflicted ‘direct physical loss of or damage to”
                                   21    property, where “ammonia physically rendered the facility unusable”); Port Auth. of New York &
                                         New Jersey v. Affiliated FM Ins. Co., 311 F.3d 226, 236 (3d Cir. 2002) (noting standard for
                                   22    “physical loss or damage” to structure caused by asbestos contamination met where “structure is
                                         made useless or uninhabitable” from certain level of asbestos release). A court in this district
                                   23    rejected a similar argument that loss of use or access constitutes direct physical loss, noting that
                                         the cases plaintiff cited “involved an intervening physical force which made the premises
                                   24    uninhabitable or entirely unusable.” Mudpie, Inc. v. Travelers Cas. Ins. Co. of Am., No. 20-CV-
                                         03213-JST, 2020 WL 5525171, at *4 (N.D. Cal. Sept. 14, 2020) (internal quotations omitted).
                                   25    The court reasoned that for loss of use to establish a “direct physical loss of property,” there must
                                         be “allegations of a physical force which induced a determinantal change in the property’s
                                   26    capabilities.” Id. at *5 (internal quotations omitted).
                                         5
                                           The Court agrees that Plaintiff has also failed to state a claim for Civil Authority Coverage,
                                   27    which requires Plaintiff to show “a Covered cause of Loss to property in the immediate area of
                                         your ‘scheduled premise.’ ” See Dkt. No. 13-1 at 44. For the same reasons as previously
                                   28    discussed in Section III(A), the Court finds that Plaintiff has not made any plausible allegations of
                                         any risks of direct physical loss to his salon, or any property in its immediate area.
                                                                                             5
                                  Case 2:20-cv-12102-MCA-MAH
                                            Case 4:20-cv-04780-HSG
                                                                Document
                                                                    Document
                                                                         18 Filed
                                                                             36 02/09/21
                                                                                  Filed 01/26/21
                                                                                             Page Page
                                                                                                  15 of 6
                                                                                                        147
                                                                                                          of 8PageID: 921




                                    1    at 1. But Plaintiff’s proffered distinction defies common sense and Plaintiff’s own allegations

                                    2    detailing that these governmental orders “were issued . . . as a result of . . .COVID-19.” See id.

                                    3    ¶ 9.

                                    4           Consistent with the analysis adopted by courts throughout the Ninth Circuit, the Court

                                    5    rejects Plaintiff’s attempt to avoid the exclusion based on this purported distinction. See, e.g.,

                                    6    Robert W. Fountain, Inc. v. Citizens Ins. Co. of Am., No. 20-CV-05441-CRB, 2020 WL 7247207,

                                    7    at *4 (N.D. Cal. Dec. 9, 2020) (noting the plaintiff could not “convincingly argue that its losses

                                    8    were caused by the March 2020 governmental orders while ignoring that those governmental

                                    9    orders were themselves caused by a virus”); Franklin EWC, Inc. v. Hartford Fin. Servs. Grp., Inc.,

                                   10    No. 20-CV-04434 JSC, 2020 WL 5642483, at *2 (N.D. Cal. Sept. 22, 2020) (rejecting theory that

                                   11    virus exclusion was inapplicable because the loss was purportedly caused by “[c]losure orders

                                   12    rather than the virus”); Palmdale Estates, Inc. v. Blackboard Ins. Co., No. 20-CV-06158-LB, 2021
Northern District of California
 United States District Court




                                   13    WL 25048, at *3 (N.D. Cal. Jan. 4, 2021) (“The closure orders were in response to the COVID-19

                                   14    pandemic, a ‘cause of loss’ that falls within the Virus Exclusion.”).

                                   15           Plaintiff’s invocation of the efficient proximate cause doctrine is unavailing, see Opp. at 8,

                                   16    because the virus is the efficient proximate cause of Plaintiff’s losses. An efficient proximate

                                   17    cause is “a cause of loss that predominates and sets the other cause of loss in motion.” Boxed

                                   18    Foods Co., LLC v. California Capital Ins. Co., No. 20-CV-04571-CRB, 2020 WL 6271021, at *4

                                   19    (N.D. Cal. Oct. 26, 2020), as amended (Oct. 27, 2020) (citing Garvey v. State Farm Fire & Cas.

                                   20    Co., 48 Cal. 3d 395, 402-03 (1989)). When loss is attributable to a covered cause and an excluded

                                   21    cause, “coverage only exists if the efficient proximate cause of the damage is covered.” Boxed

                                   22    Foods, 2020 WL 6271021, at *4 (citing Garvey, 48 Cal. 3d at 403). In Boxed Foods, the court

                                   23    addressed an argument that the governmental orders, and “not solely COVID-19,” caused their

                                   24    business losses. 2020 WL 6271021 at *4 (internal quotation marks omitted). But the court

                                   25    explained that “under California law, COVID-19 is the efficient proximate cause of Plaintiffs’

                                   26    losses.” Id. (citing Garvey, 48 Cal. 3d at 402-03). Another court rejected a similar invocation of

                                   27    the efficient proximate cause doctrine, reasoning that “but-for COVID-19, the civil authority

                                   28    orders would not exist, and Plaintiff would not have lost business revenue, making the virus—an
                                                                                           6
                                  Case 2:20-cv-12102-MCA-MAH
                                            Case 4:20-cv-04780-HSG
                                                                Document
                                                                    Document
                                                                         18 Filed
                                                                             36 02/09/21
                                                                                  Filed 01/26/21
                                                                                             Page Page
                                                                                                  16 of 7
                                                                                                        147
                                                                                                          of 8PageID: 922




                                    1    exclusion under the Policy—the efficient proximate cause of Plaintiff’s losses.” Karen Trinh,

                                    2    DDS, Inc. v. State Farm Gen. Ins. Co., No. 5:20-CV-04265-BLF, 2020 WL 7696080, at *4 (N.D.

                                    3    Cal. Dec. 28, 2020) (adopting reasoning of Boxed Foods); see also Robert W. Fountain, 2020 WL

                                    4    7247207 at *5 (same). The Court agrees with this reasoning, and concludes that “California’s

                                    5    efficient proximate cause doctrine does not save Plaintiff’s claim.” See Karen Trinh, 2020 WL

                                    6    7696080 at *4 (N.D. Cal. Dec. 28, 2020).

                                    7            Finally, Plaintiff argues that he is entitled to coverage under one of the two exceptions to

                                    8    the Virus Exclusion. See Opp. at 8. As noted, the Virus Exclusion does not apply when there is

                                    9    coverage under the Policy’s Additional Limited Virus Coverage. See Dkt. No. 13-1 at 132. But

                                   10    Plaintiff has not adequately alleged that this exception applies. The Additional Limited Virus

                                   11    Coverage is detailed in Section B.1, which has six subparts ((a) through (f)). See id. at 133-34.

                                   12    With respect to Limited Virus Coverage, subpart (b) indicates that the insurer “will pay for loss or
Northern District of California
 United States District Court




                                   13    damage by . . . virus.” See id. at 133. It further specifies that “[a]s used in this Limited Coverage,

                                   14    the term loss or damage means” “direct physical loss or direct physical damage . . . caused by . . .

                                   15    virus,” “[t]he cost to tear out and replace any part of the building or other property as needed to

                                   16    gain access to the . . . virus,” and potentially “[t]he cost of testing performed after removal, repair,

                                   17    replacement or restoration of the damaged property.” See id. Importantly, subpart (a) specifies

                                   18    that the Limited Virus coverage “only applies” when the “virus is the result of” an equipment

                                   19    breakdown, or a “specified cause of loss,” defined as including “[f]ire; lightning; explosion,

                                   20    windstorm or hail; smoke; aircraft or vehicles; riot or civil commotion; vandalism; leakage from

                                   21    fire extinguishing equipment, sinkhole collapse; volcanic action; falling objects; weight of snow,

                                   22    ice or sleet, water damage.” See id. at 58, 133.

                                   23            Plaintiff has not alleged that the virus was caused by any equipment breakdown or any of

                                   24    the specified causes of loss, and thus has failed to show the exception applies. See id. at 133; see

                                   25    also Franklin EWC, 2020 WL 5642483 at *4 (concluding that plaintiffs did not show limited virus

                                   26    provision applied because they did not allege that “the virus was caused by any of the specified

                                   27    causes of loss”). Instead, Plaintiff relies on subpart (f), arguing that subpart (f) is not limited “to

                                   28    certain contributing causes,” and that virus-related allegations do not preclude coverage because
                                                                                             7
                                  Case 2:20-cv-12102-MCA-MAH
                                            Case 4:20-cv-04780-HSG
                                                                Document
                                                                    Document
                                                                         18 Filed
                                                                             36 02/09/21
                                                                                  Filed 01/26/21
                                                                                             Page Page
                                                                                                  17 of 8
                                                                                                        147
                                                                                                          of 8PageID: 923




                                    1    government orders caused his losses. See Opp. at 8. “The terms in an insurance policy must be

                                    2    read in context and in reference to the policy as a whole, with each clause helping to interpret the

                                    3    other.” Sony Comput. Entm’t Am. Inc. v. Am. Home Assurance Co., 532 F.3d 1007, 1012 (9th Cir.

                                    4    2008). Accordingly, the Court reads the Limited Virus provision in context, with reference to its

                                    5    subparts, and as an exception to the Virus Exclusion. And the Court agrees that the “Time

                                    6    Element Coverage” provided in subpart (f) does not provide standalone coverage, but instead is

                                    7    triggered when the other requirements of the Limited Virus provision are met. As noted, Plaintiff

                                    8    has not alleged that the virus was caused by the particular specified causes of loss or from an

                                    9    equipment breakdown. Further, subpart (f) requires a “loss which resulted in . . . virus,” and

                                   10    Plaintiff specifically alleges that there was no evidence that his salons were contaminated by the

                                   11    virus.

                                   12             In sum, the Court finds the Defendant has met its burden of showing that the Virus
Northern District of California
 United States District Court




                                   13    Exclusion applies, and Plaintiff’s alleged losses are not covered as a matter of law.

                                   14    IV.      CONCLUSION
                                   15             Accordingly, the Court GRANTS the motion for judgment on the pleadings. The Court is

                                   16    skeptical that, given the nature of the dispute and the Court’s legal findings, it is possible for

                                   17    Plaintiff to amend the complaint to address these deficiencies. Nonetheless, the Court will grant

                                   18    Plaintiff an opportunity to amend if it may do so consistent with its Rule 11 obligations. Any

                                   19    amended complaint must be filed within 21 days of this order.

                                   20

                                   21             IT IS SO ORDERED.

                                   22    Dated: January 26, 2021

                                   23                                                      ______________________________________
                                                                                           __
                                                                                            ________
                                                                                                  ______
                                                                                                      ______________________
                                                                                                                           _ _____
                                                                                                                                 _____
                                                                                           HAYWOOD S      S. GILLIAM
                                                                                                             GILLIAM, JR.
                                                                                                                        JR
                                   24                                                      United States District Judge
                                   25

                                   26

                                   27

                                   28
                                                                                            8
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 18 of 147 PageID: 924




                                Exhibit C
Case
  Case
     2:20-cv-12102-MCA-MAH
       2:20-cv-05743-KM-ESK Document 18
                                     57 Filed 02/09/21
                                              02/08/21 Page 19
                                                            1 ofof8147
                                                                    PageID:
                                                                       PageID:
                                                                            1395
                                                                               925




                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


  THE EYE CARE CENTER OF NEW
  JERSEY, PA, on behalf of itself and
  all others similarly situated,

        Plaintiff,                                 Civ. No. 20-05743 (KM) (ESK)

        v.                                                    OPINION

  TWIN CITY FIRE INSURANCE
  COMPANY,

        Defendant.


  KEVIN MCNULTY, U.S.D.J.:
        As COVID-19 and responsive measures pause normal business
  operations, businesses have turned to their commercial insurers, seeking
  coverage for business interruption losses. Plaintiff here, the Eye Care Center of
  New Jersey, an ophthalmologic practice, sought coverage from Twin City Fire
  Insurance Co., its insurer. Twin City denied coverage. Eye Care now sues to
  recover its own allegedly covered losses, and also seeks to represent a
  nationwide class of insureds with the same policy. Twin City moves to dismiss
  the individual and class claims. (DE 28, 27.)1 For the following reasons, the
  motions to dismiss are GRANTED.




  1     Certain citations to the record are abbreviated as follows:
        DE = docket entry
        Am. Compl. = Amended Complaint (DE 22)
        Policy = Insurance Policy No. 13 SBA IO1188 (DE 28-2)
        Mot. = Twin City’s Brief in Support of its Motion to Dismiss the Individual
  Claims (DE 28-1)
        Opp. = Eye Care’s Opposition to Twin City’s Motion to Dismiss (DE 35)
Case
  Case
     2:20-cv-12102-MCA-MAH
       2:20-cv-05743-KM-ESK Document 18
                                     57 Filed 02/09/21
                                              02/08/21 Page 20
                                                            2 ofof8147
                                                                    PageID:
                                                                       PageID:
                                                                            1396
                                                                               926




   I.    BACKGROUND
         Following its emergence in December 2019, the novel coronavirus
  COVID-19 spread throughout the world. (Am. Compl. ¶¶ 19, 21.) In response,
  governments ordered businesses to close or restrict their operations. (Id. ¶¶ 30–
  31.) For medical practices, government orders prohibited non-urgent
  procedures. (Id. ¶ 30.) Complying, Eye Care ceased performing such
  procedures. (Id. ¶ 15.)
         To recoup its losses, Eye Care sought to recover on a commercial
  insurance policy it had with Twin City. (Id. ¶ 32.) That policy is standard and
  used with businesses nationwide. (Id. ¶¶ 33–34.) The policy generally provides
  that Twin City “will pay for direct physical loss of or physical damage to
  Covered Property . . . caused by or resulting from a Covered Cause of Loss.”
  (Policy at 34.) “Covered Cause of Loss” is defined to include “risks of direct
  physical loss” unless the loss is otherwise excluded. (Id. at 35 (capitalization
  altered).)
         Then, in a section called “Additional Coverages,” the policy explains what
  exactly Twin City will pay for. (Id. at 36.) The policy will pay for lost “Business
  Income” during suspension of operations, as well as “Extra Expenses” that a
  business would not have otherwise incurred. (Id. at 43.) The policy also makes
  explicit that “[t]his insurance is extended to apply to the actual loss of Business
  Income you sustain when access to your [property] is specifically prohibited by
  order of a civil authority as the direct result of a Covered Cause of Loss.” (Id. at
  44.)
         In addition, however, the policy excludes several occurrences from
  coverage. One exclusion relates specifically to viruses:
         We will not pay for loss or damage caused directly or indirectly by
         any of the following. Such loss or damage is excluded regardless of
         any other cause or event that contributes concurrently or in any
         sequence to the loss:
               (1) Presence, growth, proliferation, spread or any activity
               of . . . virus.



                                           2
Case
  Case
     2:20-cv-12102-MCA-MAH
       2:20-cv-05743-KM-ESK Document 18
                                     57 Filed 02/09/21
                                              02/08/21 Page 21
                                                            3 ofof8147
                                                                    PageID:
                                                                       PageID:
                                                                            1397
                                                                               927




  (Id. at 144.) Relying on this exclusion, Twin City denied Eye Care’s claim for
  losses sustained as a result of COVID-19 restrictions. (Am. Compl. ¶ 45.)
         In response, Eye Care sued Twin City. Eye Care brings three breach of
  contract claims, asserting that Twin City breached its obligations to provide
  coverage under the (a) business income, (b) civil authority, and (c) extra
  expense provisions. (Id., Counts 2, 4, 6.) Eye Care also seeks declaratory
  judgments that Twin City must cover claims under those three provisions for
  businesses closed due to COVID-19 measures. (Id., Counts 1, 3, 5.) Eye Care
  brings all its claims individually and behalf of a proposed class of businesses
  with the same policy that have suffered losses due to COVID-19-related
  closures. (Id. ¶¶ 50–51.) Twin City moves to dismiss both the individual claims
  (DE 28) and the class claims (DE 27).
   II.   STANDARD OF REVIEW
         Federal Rule of Civil Procedure 8(a) does not require that a pleading
  contain detailed factual allegations but “more than labels and conclusions.”
  Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). The allegations must raise
  a claimant’s right to relief above a speculative level, so that a claim is “plausible
  on its face.” Id. at 570. That standard is met when “factual content [] allows the
  court to draw the reasonable inference that the defendant is liable for the
  misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Rule 12(b)(6)
  provides for the dismissal of a complaint if it fails to state a claim. The
  defendant bears the burden to show that no claim has been stated. Davis v.
  Wells Fargo, 824 F.3d 333, 349 (3d Cir. 2016). I accept facts in the complaint
  as true and draw reasonable inferences in the plaintiff’s favor. Morrow v.
  Balaski, 719 F.3d 160, 165 (3d Cir. 2013) (en banc).
  III.   DISCUSSION
         Whether Eye Care’s losses are covered under the policy is a question of
  contract interpretation. Cypress Point Condo. Ass’n, Inc. v. Adria Towers, LLC,




                                           3
Case
  Case
     2:20-cv-12102-MCA-MAH
       2:20-cv-05743-KM-ESK Document 18
                                     57 Filed 02/09/21
                                              02/08/21 Page 22
                                                            4 ofof8147
                                                                    PageID:
                                                                       PageID:
                                                                            1398
                                                                               928




  143 A.3d 273, 280 (N.J. 2016).2 I apply the plain language of the policy. Id.
  Although “exclusions are ordinarily strictly construed against the insurer,” that
  interpretive principle does not permit a court to disregard an exclusion’s plain
  meaning. Flomerfelt v. Cardiello, 997 A.2d 991, 997 (N.J. 2010). When an
  exclusion clearly applies to a complaint’s allegations, a court may dismiss the
  complaint. E.g., Brewer v. U.S. Fire Ins. Co., 446 F. App’x 506, 510 (3d Cir.
  2011).
      A. The Virus Exclusion
        The virus exclusion applies in blanket fashion to all forms of coverage in
  the policy. If applicable, then, it will dispose of this case. The exclusion bars
  coverage for losses “caused directly or indirectly by” the “[p]resence, growth,
  proliferation, spread or any activity of . . . virus.” (Policy at 144.) Eye Care’s
  losses were “caused directly or indirectly” by COVID-19; Eye Care curtailed its
  operations in compliance with governmental COVID-based restrictions. But for
  the “spread” of COVID-19, governments would not have issued closure orders,
  and Eye Care would not have stopped performing non-emergency procedures.
        Other courts in New Jersey have adopted that straightforward reading. In
  one case interpreting a near-identical virus exclusion, Judge Kugler explained
  that “[t]here is no doubt that COVID-19, a virus, caused Governor Murphy to
  issue the Executive Order mandating closure of Plaintiff’s restaurant.” N&S
  Rest. LLC v. Cumberland Mut. Fire Ins. Co., --- F. Supp. 3d ----, ----, Civ. No. 20-
  05289, 2020 WL 6501722, at *3 (D.N.J. Nov. 5, 2020). In two other cases,
  Judge Wigenton held likewise. Boulevard Carroll Ent. Grp., Inc. v. Fireman’s
  Fund Ins. Co., Civ. No. 20-11771, 2020 WL 7338081, at *2 (D.N.J. Dec. 14,
  2020), appeal docketed, No. 21-1061 (3d Cir. Jan. 12, 2021); 7th Inning Stretch
  LLC v. Arch Ins. Co., Civ. No. 20-08161, slip op. at *4 (D.N.J. Jan. 19, 2021),
  DE 54. Finally, the New Jersey Superior Court held that it was a “clear and

  2       The parties agree that New Jersey law applies. (Mot. at 8 n.2; Opp. at 3.) See
  Pre-Settlement Fin., LLC v. Ellis, Civ. No. 18-06339, 2020 WL 5743036, at *4 n.3
  (D.N.J. Sept. 24, 2020) (reliance on a particular state’s law in the parties’ briefs is
  sufficient to establish choice of law (citation omitted)).


                                              4
Case
  Case
     2:20-cv-12102-MCA-MAH
       2:20-cv-05743-KM-ESK Document 18
                                     57 Filed 02/09/21
                                              02/08/21 Page 23
                                                            5 ofof8147
                                                                    PageID:
                                                                       PageID:
                                                                            1399
                                                                               929




  unmistakable conclusion” that a similar virus exclusion applied to business
  losses due to COVID-19. Mac Prop. Grp. LLC v. Selective Fire & Cas. Ins. Co.,
  No. L-02629, slip op. at *16 (N.J. Super. Ct. Law Div. Nov. 5, 2020) (provided at
  DE 47-2). The Third Circuit, New Jersey Supreme Court, and the Appellate
  Division have not spoken on this issue. In the meantime, opinions of this Court
  and one trial-level New Jersey court provide strong persuasive authority.
        Looking farther afield, I see that cases like Eye Care’s have proliferated
  across the country, and that nearly every court to address the issue has barred
  coverage based on similarly worded virus exclusions. E.g., N&S, 2020 WL
  6501722, at *4 (collecting cases).3 “Lacking more specific guidance, a federal
  court may identify a majority view and predict that a state supreme court
  would adopt it.” Durr Mech. Constr., Inc. v. PSEG Fossil, LLC, Civ. No. 18-10675,
  2021 WL 303030, at *4 (D.N.J. Jan. 29, 2021) (citation omitted).
        The weight of authority supports my plain-text reading, and I predict that
  the New Jersey Supreme Court would adopt it.
      B. Eye Care’s Counterarguments
        Eye Care offers two arguments in support of its positions that the virus
  exclusion nevertheless does not apply. Neither is persuasive.
        First, Eye Care argues that the exclusion’s language connotes that the
  virus must be physically present at the business premises. Eye Care points to
  terms like “presence” and “growth” as well as the fact that the other excluded
  occurrences in this section (fungi, wet rot, dry rot, and bacteria) “could only
  harm the insured’s property if they were physically present.” (Opp. at 5.)
        But there is no textual limitation indicating that the virus must be
  present at the property. Rather, the clause excludes coverage for losses caused
  by the spread of viruses generally, and adds that it extends to both direct and
  indirect causation. Eye Care’s resort to general canons of interpretation is a
  diversion from the task at hand; “[w]e need not call upon canons of


  3     I have reviewed the parties’ notices of supplemental authority. (DE 38, 39, 40,
  47, 48, 50, 51, 52, 55, 56.)


                                            5
Case
  Case
     2:20-cv-12102-MCA-MAH
       2:20-cv-05743-KM-ESK Document 18
                                     57 Filed 02/09/21
                                              02/08/21 Page 24
                                                            6 ofof8147
                                                                    PageID:
                                                                       PageID:
                                                                            1400
                                                                               930




  interpretation for guidance, however, because the [] exclusion is unambiguous
  as applied here.” Certain Underwriters at Lloyds of London v. Creagh, 563 F.
  App’x 209, 211 (3d Cir. 2014); see also Flomerfelt, 997 A.2d at 997 (“[W]e do
  not suggest that any far-fetched interpretation of a policy exclusion will be
  sufficient to create an ambiguity requiring coverage . . . . Rather, courts must
  evaluate whether, utilizing a fair interpretation of the language, it is
  ambiguous.” (quotation marks and citation omitted)). There is not a sufficient
  textual basis for Eye Care’s argument that the virus must be physically
  present. N&S, 2020 WL 6501722, at *3 (rejecting similar argument).
        Second, Eye Care argues that the government orders, not the virus itself,
  should be considered the proximate cause of its losses. For support, Eye Care
  invokes the “Appleman Rule,” a doctrine in insurance law providing that “if an
  exclusion ‘bars coverage for losses caused by a particular peril, the exclusion
  applies only if the excluded peril was the efficient proximate cause of the loss.”
  N.J. Transit Corp. v. Certain Underwriters at Lloyd’s London, 221 A.3d 1180,
  1192 (N.J. Super. Ct. App. Div. 2019) (quoting Zurich Am. Ins. Co. v. Keating
  Bldg. Corp., 513 F. Supp. 2d 55, 70 (D.N.J. 2007)), aff’d on other grounds, ---
  A.3d ---, 2021 WL 261989 (N.J. Jan. 27, 2021) (per curiam). In other words,
  even though a virus was the first link in the causal chain, the last link before
  Eye Care suffered losses was the closure orders, so Eye Care can still recover.
  See Auto Lenders Acceptance Corp. v. Genteli Ford, Inc., 854 A.2d 378, 385 (N.J.
  2004) (“[R]ecovery may be allowed where the insured risk was the last step in
  the chain of causation set in motion by an uninsured peril . . . .” (citation
  omitted)).
        But parties may contract around the Appleman Rule. Simonetti v.
  Selective Ins. Co., 859 A.2d 694, 669–700 (N.J. Super. Ct. App. Div. 2004);
  Assur. Co. of Am., Inc. v. Jay-Mar, Inc., 38 F. Supp. 2d 349, 352–54 (D.N.J.
  1999). Eye Care and Twin City did so here because the virus exclusion says
  that (1) coverage does not apply if losses are caused “directly or indirectly by” a
  virus, and (2) the exclusion applies “regardless of any other cause or event that



                                           6
Case
  Case
     2:20-cv-12102-MCA-MAH
       2:20-cv-05743-KM-ESK Document 18
                                     57 Filed 02/09/21
                                              02/08/21 Page 25
                                                            7 ofof8147
                                                                    PageID:
                                                                       PageID:
                                                                            1401
                                                                               931




  contributes concurrently or in any sequence to the loss.” (Policy at 144
  (emphasis added).) Courts have read such language to mean that losses from
  COVID-19 closures are covered by the virus exclusion because COVID-19 could
  still be considered an indirect or sequential cause. N&S, 2020 WL 6501722, at
  *4 (collecting cases). I am persuaded by that reasoning, and see no reason to
  depart from the case-law consensus.4
                                           ***
        I conclude that the virus exclusion applies to bar Eye Care’s recovery,
  and Eye Care’s arguments to the contrary are unpersuasive. So I will grant
  Twin City’s motion to dismiss the individuals claims for failure to state a claim.
  Because Eye Care fails to state an individual claim, its claims on behalf of a
  class fail too. Zimmerman v. HBO Affiliate Grp., 834 F.2d 1163, 1169 (3d Cir.
  1987) (“[T]o be a class representative on a particular claim, the plaintiff himself
  must have a cause of action on that claim.”); see Lusardi v. Xerox Corp., 975
  F.2d 964, 974 (3d Cir. 1992) (“[W]hen claims of the named plaintiffs become
  moot before class certification, dismissal of the action is required.”). So I will
  also grant Twin City’s motion to dismiss the class-based claims.




  4      Eye Care relies on Elegant Massage, LLC v. State Farm Mutual Automobile
  Insurance Co., which, in my view, is the only case that analyzed the virus exclusion
  and came to a different conclusion. --- F. Supp. 3d ----, ----, No. 2:20-cv-265, 2020 WL
  7249624, at *12 (E.D. Va. Dec. 9, 2020). I find Elegant Massage distinguishable. Most
  prominently, that court found that Virginia law was unclear as to whether an
  exclusion with a broad causation clause is enforceable; New Jersey law, in contrast, is
  clear that such clauses are valid. Moreover, other federal courts have tagged Elegant
  Massage as a “notable outlier” and have found it unpersuasive. Bluegrass, LLC v. State
  Auto. Mut. Ins. Co., No. 2:20-cv-00414, 2021 WL 42050, at *4 (S.D. W. Va. Jan. 5,
  2021); LJ New Haven LLC v. AmGUARD Ins. Co., --- F. Supp. 3d ----, ----, No. 3:20-cv-
  00751, 2020 WL 7495622, at *7 n.7 (D. Conn. Dec. 21, 2020).


                                             7
Case
  Case
     2:20-cv-12102-MCA-MAH
       2:20-cv-05743-KM-ESK Document 18
                                     57 Filed 02/09/21
                                              02/08/21 Page 26
                                                            8 ofof8147
                                                                    PageID:
                                                                       PageID:
                                                                            1402
                                                                               932




  IV.   CONCLUSION
        For the reasons set forth above, the motions to dismiss are granted. This
  is an initial dismissal. Nevertheless, because the dismissal is based on the
  court’s reading of the plain language of the policy, amendment would be futile.
  I will therefore take the less usual course of dismissing with prejudice,
  rendering this a final and appealable decision. Any party that believes the
  Court has overlooked a substantial issue of fact of law, of course, may move for
  reconsideration.
        A separate order will issue.
  Dated: February 8, 2021


                                              /s/ Kevin McNulty
                                              ___________________________________
                                              Hon. Kevin McNulty
                                              United States District Judge




                                          8
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 27 of 147 PageID: 933




                                Exhibit D
CaseFranklin
      2:20-cv-12102-MCA-MAH         Document
             County Ohio Clerk of Courts         18 Filed
                                         of the Common    02/09/21
                                                        Pleas-        Page
                                                               2021 Feb     28 of
                                                                        01 12:18  147 PageID: 934
                                                                                 PM-20CV006386




            IN THE COURT OF COMMON PLEAS, FRANKLIN COUNTY, OHIO

  EYE SPECIALISTS OF DELAWARE,                          :
                                                        :
        Plaintiff,                                      :
                                                        :       Case No. 20 CV 6386
         -vs-                                           :       Judge Page
                                                        :
  HARLEYSVILLE WORCHESTER                               :
  INSURANCE COMPANY, et al.,                            :
                                                        :
        Defendants,                                     :

       DECISION AND ENTRY ON DEFENDANTS’ MOTIONS TO DISMISS AND TO
                 STRIKE, AND PLAINTIFF’S MOTION FOR LEAVE


         This case is before the Court on Defendants’ Harleysville Worchester Insurance Company

  (Harleysville) and Nationwide Mutual Insurance Company’s (Nationwide) motion to dismiss and

  motion to strike, and on Plaintiff’s motion for leave to file a memorandum contra that exceeds the

  page limitations. The issues before the Court are: (1) whether Plaintiff’s complaint should be

  dismissed for failure to state a claim upon which relief may be granted under Civ. R. 12(B)(6); and

  (2) whether Plaintiff’s thirty-four (34) page November 20, 2020 memorandum contra to

  Defendants’ motion to dismiss should be partially struck for violating the page limitations set forth

  in Loc.R. 12.01 and 12.03. For the reasons set forth in this opinion, Defendants’ motion to strike

  is granted, Plaintiff’s motion for leave is denied, and Defendants’ motion to dismiss is granted.

  I. FACTS

         Plaintiff is a business located in Dover, Delaware, that provides ophthalmologic surgery

  and other services. Defendant Harleysville is an insurance company domesticated in the State of

  Ohio, and is in the business of drafting and selling insurance policies in Ohio and Delaware.

  Harleysville is wholly owned by Nationwide, which has its principal place of business in

  Columbus, OH.

                                                   1
CaseFranklin
      2:20-cv-12102-MCA-MAH         Document
             County Ohio Clerk of Courts         18 Filed
                                         of the Common    02/09/21
                                                        Pleas-        Page
                                                               2021 Feb     29 of
                                                                        01 12:18  147 PageID: 935
                                                                                 PM-20CV006386




           Plaintiff’s complaint alleges that Defendants sold it Premier Business Owner’s Policy No.

  BOP00000061201M (the “insurance policy”). The insurance policy was effective from April 2,

  2019, until April 2, 2020, and was a renewal of a previous policy. The policy includes civil

  authority coverage and virus exclusion sections.

           In March of 2020, COVID19 became a global pandemic. As a result, the State of Delaware

  declared a state of emergency due to the public health threat. Plaintiff asserts that the insurance

  policy premiums have been paid, but that Defendants have refused to provide coverage to which

  it is entitled.

           The issues before the Court revolve around Defendants’ October 23, 2020 motion to

  dismiss. Defendants’ motion is fifteen pages long and attached thereto is a series of exhibits that

  contain portions of the insurance contract at issue and legal authority related to insurance coverage

  and government orders issued during the COVID19 pandemic. Defendants’ motion mainly argues

  that an endorsement containing an exclusion for losses resulting from any virus (the “virus

  exclusion”) bars Plaintiff’s claims. (Defendants’ Ex. 5, pg. 72). Secondarily, Defendants argue

  that no physical loss occurred, and that the civil authority coverage contained in the insurance

  contract is not applicable.

           Plaintiff filed its opposition to Defendants’ motion on November 20, 2020 in a thirty-six

  (36) page document and attached over 200 pages in exhibits that include a plethora of legal

  decisions on the same subject matter. Plaintiff argues that the virus exclusion is not enforceable

  because it is ambiguous, there was physical damage, and coverage is required for Plaintiff’s

  damages under the civil authority portion of the insurance contract.

           After Plaintiff’s opposition was filed, Defendants filed a motion to strike pages 16-36 of

  the filing and all of Plaintiff’s exhibits. On December 14, 2020, Plaintiff filed its combined motion



                                                   2
CaseFranklin
      2:20-cv-12102-MCA-MAH         Document
             County Ohio Clerk of Courts         18 Filed
                                         of the Common    02/09/21
                                                        Pleas-        Page
                                                               2021 Feb     30 of
                                                                        01 12:18  147 PageID: 936
                                                                                 PM-20CV006386




  for leave to exceed the page limitations of Loc.R. 12.01 instanter, and in opposition to Defendants’

  motion to strike.

  II. MOTION TO STRIKE

         Defendants’ motion seeks to strike a portion of Plaintiff’s memorandum in opposition to

  its motion to dismiss that exceeds the page limitations of Loc.R. 12.01, and a series of exhibits

  attached to Plaintiff’s memorandum.

         A. PAGE LIMITATIONS

         Page limitations are limited by Loc.R. 12.01, which states that supporting or opposing

  briefs shall not exceed fifteen (15) pages, and shall not be considered without prior leave of the

  Court. Loc.R. 12.03 requires a motion for leave to file a memorandum in excess of fifteen (15)

  pages to be made no later than seven days prior to the time for filing the brief, and shall set forth

  unusual and extraordinary circumstances which necessitate exceeding the page limitations. “The

  enforcement of local court rules is well within the sound discretion of the court, including the

  power to strike a brief that does not comply with such rules.” Hetrick v. Ohio Dep’t of Agric.,

  2017-Ohio-303, 81 N.E.3d 980, ¶ 67 (10th Dist.) (Finding no abuse of discretion where a court

  refused to strike a brief because it did not count the cover page towards the fifteen page limitation

  in Loc.R. 12.01.), quoting Boggs v. Ohio Real Estate Comm’n, 186 Ohio App. 3d 96, 2009-Ohio-

  6325, ¶ 42 (Holding that no error occurred where a court addressed only the first fifteen pages of

  appellant’s brief and the first seven pages of her reply where leave was neither sought, nor granted

  to exceed the page limitation of Loc.R. 12.01.). In State v. G.F., the court held that when an

  opposing party has filed its brief within the page limitations of Loc.R. 12.01, a party seeking leave

  to exceed these page limitations in its response, “face[s] a significant hurdle in setting forth any

  unusual or extraordinary circumstances,” to justify their request. State v. G.F., 10th Dist. Franklin



                                                   3
CaseFranklin
      2:20-cv-12102-MCA-MAH         Document
             County Ohio Clerk of Courts         18 Filed
                                         of the Common    02/09/21
                                                        Pleas-        Page
                                                               2021 Feb     31 of
                                                                        01 12:18  147 PageID: 937
                                                                                 PM-20CV006386




  No. 18AP-201, 2019-Ohio-3673, ¶ 14.

           Here, Plaintiff’s memorandum contra Defendants’ motion to dismiss exceeds the page

  limitations of Loc.R. 12.01 by approximately nineteen pages. No leave was sought by Plaintiff

  prior to filing its memorandum contra on November 20, 2020. Plaintiff filed its motion for leave

  to exceed the page limitations on December 14, 2020, outside the time requirements of Loc.R.

  12.03.    Additionally, Defendants’ motion to dismiss was fifteen pages in length, elevating

  Plaintiff’s burden in showing unusual or extraordinary circumstances to justify extending its page

  limit to respond. In support of leave to exceed the page limits, Plaintiff argues that Defendants’

  motion involves, “[N]umerous legal issues which are not only complex, but are novel.” (Plaintiff

  Mot. for Leave, pg. 1). Plaintiff has not explained how the test for such an interpretation is

  different or more complex than any other insurance exclusion such that it would constitute

  extraordinary circumstances warranting an expansion of the page limitations of Loc.R. 12.01.

  Since Plaintiff did not comply with the procedural requirements of Loc.R. 12.03, and has not

  convinced the Court that unusual or extraordinary circumstances exist, pages 16-36 of Plaintiff’s

  oppositional memorandum shall be struck, and will not be considered by the Court.

           B. EXHIBITS

           Attached to its memorandum in opposition to Defendants’ motion to dismiss, Plaintiffs

  included a series of exhibits totaling over 200 pages, which include: (1) an affidavit from Plaintiff’s

  counsel (Plaintiff Ex. A); (2) subpoenas and discovery requests from other cases (Plaintiff Ex. 1-

  2, Appendix A; (3) an unsworn declaration that was filed in another case (Plaintiff Ex. 3A); (4) a

  166 page judgment entry from a court in London, England (Plaintiff Ex. B); (5) an entry denying

  a motion to dismiss from Cuyahoga County case CV-20-932117 (Plaintiff Ex. C); (6) an entry

  denying a motion to dismiss from the Western District of Missouri Southern Division in case 20-



                                                    4
CaseFranklin
      2:20-cv-12102-MCA-MAH         Document
             County Ohio Clerk of Courts         18 Filed
                                         of the Common    02/09/21
                                                        Pleas-        Page
                                                               2021 Feb     32 of
                                                                        01 12:18  147 PageID: 938
                                                                                 PM-20CV006386




  cv-03127-SRB (Plaintiff Ex. DB); and (7) an entry denying summary judgment from a case from

  Louisiana number 2020-02558 (Plaintiff Ex. E). Defendants request that each of these exhibits be

  stricken as improperly filed.

           “In considering a Civ.R. 12(B)(6) motion to dismiss, a trial court may not rely on

  allegations or evidence outside the complaint.” Cramer v. Javid, 10th Dist. Franklin No. 10AP-

  199 (C.P.C. No. 09CVH-11-17235), 2010-Ohio-5967, ¶ 7. Documents and evidence outside the

  complaint are irrelevant unless they have been incorporated into the complaint. Id. at 8; Civ.R.

  10(C); Columbus Green Bldg. Forum v. State, 2012-Ohio-4244, 980 N.E.2d 1, ¶ 23 (10th Dist.).

           Here, Plaintiff’s Exhibits A, 1-2 (including Appendix A), and 3A all contain evidentiary

  materials. None of these documents is either attached to, or incorporated by Plaintiff’s complaint.

  Therefore, the Court may not consider them in deciding Defendants’ motion to dismiss. The

  remainder of Plaintiff’s Exhibits contain legal decisions from other jurisdictions. The Court will

  consider these decisions to the extent that they contain relevant persuasive legal authority in

  deciding Defendants’ motion to dismiss. The Court notes that Defendants have also provided

  summaries and the full text of many legal decisions, which will also receive consideration by the

  Court.

           After considering Defendants’ motion to strike and Plaintiff’s motion for leave, the Court

  grants in part the motion to strike as described above, and denies Plaintiff’s motion for leave.

  III. MOTION TO DISMISS

           A. LEGAL STANDARD

           “A motion to dismiss for failure to state a claim upon which relief can be granted pursuant

  to Civ.R. 12(B)(6) tests the sufficiency of the complaint.” Brown v. Levin, 10th Dist. Franklin

  No.11AP-349, 2012-Ohio-5768, ¶ 15. In reviewing whether a motion to dismiss should be



                                                   5
CaseFranklin
      2:20-cv-12102-MCA-MAH         Document
             County Ohio Clerk of Courts         18 Filed
                                         of the Common    02/09/21
                                                        Pleas-        Page
                                                               2021 Feb     33 of
                                                                        01 12:18  147 PageID: 939
                                                                                 PM-20CV006386




  granted, the court must accept all factual allegations in the complaint as true, and it must appear

  beyond doubt that the plaintiff can prove no set of facts entitling him/her to relief. Id.

         B. THE VIRUS EXCLUSION

         Defendants’ argument for dismissal relies on the virus exclusion, which is an endorsement

  that modifies the insurance provided by Defendants’ in the businessowners coverage form and

  policy, and states:

                 A. The exclusion set forth in Paragraph B. applies to all coverage
                 under Section I – Property in all forms and endorsements that
                 comprise this Businessowners Policy, except as provided in
                 Paragraph C. This includes but is not limited to forms or
                 endorsements that cover property damage to buildings or personal
                 property and forms or endorsements that cover business income,
                 extra expense or action of civil authority.

                 B. We will not pay for loss or damage caused by or resulting from
                 any virus, bacterium or other micro-organism that induces or is
                 capable of inducing physical distress, illness or disease.


  (Defendants’ Ex. 5, pg. 72).

         Plaintiff responds by arguing that if the Court presumes all factual allegations within its

  complaint true as required when analyzing a motion to dismiss pursuant to Civ.R. 12(B)(6),

  Defendants’ motion to dismiss must fail. Plaintiff also argues that Defendants’ motion cannot be

  granted because: (1) the virus exclusion contains ambiguous language that renders it

  unenforceable; (2) Defendants’ motion is a summary judgment motion masquerading as a motion

  to dismiss; (3) the closure of Plaintiff’s business was a result of a government order, not a virus;

  and (4) the virus exclusion is not applicable to a pandemic. Though the substance and specifics of

  some of these arguments is contained in the portion of Plaintiff’s memorandum contra that will

  not be considered by the Court, the arguments are at least facially stated on page nine and earlier,

  warranting the Court’s consideration. (Plaintiff Memo. Contra, pg. 9).

                                                    6
CaseFranklin
      2:20-cv-12102-MCA-MAH         Document
             County Ohio Clerk of Courts         18 Filed
                                         of the Common    02/09/21
                                                        Pleas-        Page
                                                               2021 Feb     34 of
                                                                        01 12:18  147 PageID: 940
                                                                                 PM-20CV006386




                 1. CIV.R. 12(B)(6) SUFFICIENCY

         Plaintiff first argues that Defendants, in their motion to dismiss, ignored the bulk of

  Plaintiff’s complaint. Plaintiff believes that if the Court considers the entirety of its complaint, it

  must find that Plaintiff has sufficiently alleged its claims to survive a Civ.R. 12(B)(6) motion.

         The allegations that Plaintiff highlights in its memorandum contra to support this argument

  assert that as a result of the Delaware State Declaration of a State of Emergency (the “Delaware

  Order”), “Plaintiff has been forced to halt ordinary operations, resulting in substantial lost revenues

  and forcing the Plaintiff to shut down and/or limit operations, resulting in a loss of business

  income.” (Complaint, ¶ 10). Plaintiff also alleges that the Delaware Order states that the pandemic

  is causing direct physical property damage, which includes the damages it alleges occurred to

  Plaintiff, requiring coverage from Defendants. (Complaint, ¶ 37-39).

         Plaintiff goes to great lengths in its arguments and in the complaint to avoid using the term

  virus when describing the COVID19 pandemic. It also argues both that the Delaware Order, not

  COVID19, is the cause for its damages, and that, “[T]here is a dispute as to whether the Virus or

  Bacteria Exclusion even pertains to a pandemic,” making the virus exclusion inapplicable.

  (Plaintiff Memo. Contra, pg. 9). The Court disagrees with both suppositions.

         First, Plaintiff’s argument that a virus does not pertain to a pandemic is immaterial because

  the Delaware Order does not describe COVID19 as a pandemic, but as a, “[S]erious public health

  threat.” (Defendants’ Ex. 2, pg. 2). The fact that COVID19 is a virus is inherent in the language of

  the Delaware order, which refers to COVID19 as the “coronavirus” or “novel coronavirus”.

  (Defendant, Ex. 2, pg. 2); See Draughon v. Jenkins, 4th Dist. Ross No. 16CA3528, 2016-Ohio-

  5364, ¶ 26, citing State ex rel. Everhart v. McIntosh, 115 Ohio St. 3d 195, 2007-Ohio-4798, 874

  N.E.2d 516, ¶ 8 (Holding that a court can take judicial notice of public records from the internet



                                                    7
CaseFranklin
      2:20-cv-12102-MCA-MAH         Document
             County Ohio Clerk of Courts         18 Filed
                                         of the Common    02/09/21
                                                        Pleas-        Page
                                                               2021 Feb     35 of
                                                                        01 12:18  147 PageID: 941
                                                                                 PM-20CV006386




  without converting a Civ.R. 12(B)(6) motion to dismiss to a motion for summary judgment.).

         Second, despite Plaintiff’s characterization of the Delaware Order, not COVID19, as being

  the cause for its interruption of business, and thereby triggering its claim for insurance coverage,

  the Delaware Order was issued solely because of the serious public health threat posed by

  COVID19. (Defendants Ex. 2, pg. 1). The Court therefore finds that the COVID19 virus is an

  actual cause of Plaintiff’s claim for coverage, and the Court must review the virus exclusion to

  determine whether it bars coverage for Plaintiff’s claims.

                 2. AMBIGUITY

         Plaintiff asserts that the language contained in the virus exclusion is ambiguous, and

  therefore unenforceable. (Memo. Contra, pg. 9). Defendants respond by arguing that the plain

  meaning of the virus exclusion bars coverage. The Court agrees.

         “Courts generally interpret insurance policies in accordance with the same rules as other

  types of contracts.” Royal Paper Stock Co. v. Robinson, 10th Dist. Franklin No. 12AP-455, 2013-

  Ohio-1206, ¶ 29. To do this, the contract is read as a whole, with any endorsements included as

  part of the contract policy, and the intent of the parties is presumed to lie in the language used by

  the parties in the policy unless the language is ambiguous. Goodell v. Motorist Mut. Ins. Co., 2017-

  Ohio-8425, 99 N.E.3d 1158, ¶ 32 (6th Dist.).

         In determining whether an ambiguity exists, the court must give words and phrases their

  plain and ordinary meaning unless a word or phrase is given a specific definition within the

  contract. State Farm Mut. Auto. Ins. Co. v. Gourley, 10th Dist. Franklin No. 12AP-200, 2012-

  Ohio-4909, ¶ 15; Robinson at 30. When provisions of an insurance policy are susceptible to more

  than one interpretation, they must be construed strictly against the insurer, and the court must adopt

  any reasonable construction that results in coverage for the insured. Id. at 12.



                                                    8
CaseFranklin
      2:20-cv-12102-MCA-MAH         Document
             County Ohio Clerk of Courts         18 Filed
                                         of the Common    02/09/21
                                                        Pleas-        Page
                                                               2021 Feb     36 of
                                                                        01 12:18  147 PageID: 942
                                                                                 PM-20CV006386




         Here, the language contained in the virus exclusion in §B is not ambiguous. It clearly states

  that there will be no coverage, “[F]or loss or damage caused by or resulting from any virus * * *

  that induces or is capable of inducing physical distress, illness or disease.” (Defendants’ Ex. 5, pg.

  72). COVID19 is capable of inducing physical distress, illness or disease, as evidenced by the

  language of the Delaware Order contained in Defendant’s exhibits 2-4, ordering persons within

  Delaware to shelter in place to avoid transmission of the virus, and acknowledging that COVID19

  represents a serious public health threat.

         Since the virus exclusion is not ambiguous, the Court must apply its plain meaning to

  determine whether it bars the coverage that Plaintiff seeks for interruption to its business as a result

  of COVID19. The Court has reviewed the businessowners policy, which only includes coverage

  for covered causes of loss. (Defendants’ Ex. 5, Part 2, pg. 2). Covered causes of loss are risks of

  direct physical loss not excluded or otherwise limited under Section I- Property (A)(4) or (B).

  Defendants’ Ex. 5, Part 2, pg. 3). Losses resulting from COVID19, a virus, are not covered because

  they are excluded by the virus exclusion. (Defendants’ Ex. 5, Part 2, pg. 3, Section I- Property

  (A)(3)). Applying the virus exclusion to Section I-Property (B)(1) excludes coverage related to

  COVID19. (Defendants’ Ex. 5, pg. 72). Therefore, any direct physical loss or damage to Plaintiff’s

  property caused by COVID19 is not a covered cause of loss as described above and provided for

  in Section I- Property (A)(5)(f), which covers losses for a suspension in business, “[C]aused by

  direct physical loss of or damage to property at the described premises,” because, “The loss or

  damage must be caused by or result from a Covered Cause of Loss.” (Defendants’ Ex. 5, Part 2,

  pg. 7, Section I- Property (A)(5)(f).

         This analysis allows the Court to conclude that the virus exclusion bars coverage for the

  business interruption that Plaintiff alleges in its complaint was caused by COVID19. Having ruled



                                                     9
CaseFranklin
      2:20-cv-12102-MCA-MAH         Document
             County Ohio Clerk of Courts         18 Filed
                                         of the Common    02/09/21
                                                        Pleas-        Page
                                                               2021 Feb     37 of
                                                                        01 12:18  147 PageID: 943
                                                                                 PM-20CV006386




  so, the Court declines to address Plaintiff’s other arguments, most of which are laid out in the

  stricken portion of Plaintiff’s memorandum contra.

                 3. EVIDENTIARY CONSIDERATIONS

         Plaintiff argues that Defendants’ motion to dismiss under Civ.R. 12(B)(6) is actually a

  Civ.R. 56 motion for summary judgment. Plaintiff submits that Defendants’ motion requires the

  Court to decide a number of factual issues, including: (1) whether Plaintiff is an essential or non-

  essential business; (2) whether the government order closing businesses in the State of Delaware

  was issued in response to business property being damaged by COVID19; (3) the interpretation of

  the insurance policy. (Plaintiff Memo Contra, pg. 15).

         Having decided that the virus exclusion is a bar to coverage, the Court does not believe

  that it is necessary to decide these issues, nor does the Court view Defendants’ motion to be a

  disguised motion for summary judgment.

  IV. CONCLUSION

         After reviewing the pleadings, motions, and arguments of counsel, the Court, having

  considered the allegations in Plaintiff’s complaint as true, finds no set of facts that Plaintiff may

  prove that would entitle it to relief. Consequently, Defendants’ Civ.R. 12(B)(6) motion to dismiss

  is well-taken, and is GRANTED. In coming to this conclusion, the Court also finds that

  Defendants’ motion to strike is GRANTED IN PART, and Plaintiff’s motion for leave is

  DENIED.

         IT IS SO ORDERED.

         Copies to all parties.




                                                  10
CaseFranklin
      2:20-cv-12102-MCA-MAH         Document
             County Ohio Clerk of Courts         18 Filed
                                         of the Common    02/09/21
                                                        Pleas-        Page
                                                               2021 Feb     38 of
                                                                        01 12:18  147 PageID: 944
                                                                                 PM-20CV006386




                                     Franklin County Court of Common Pleas


      Date:                      02-01-2021

      Case Title:                EYE SPECIALISTS OF DELAWARE -VS- HARLEYSVILLE
                                 WORCHESTER INSURANCE COMPAN ET AL
      Case Number:               20CV006386

      Type:                      ORDER



                                                             It Is So Ordered.




                                                             /s/ Judge Jaiza Page



      Electronically signed on 2021-Feb-01   page 11 of 11
CaseFranklin
      2:20-cv-12102-MCA-MAH         Document
             County Ohio Clerk of Courts         18 Filed
                                         of the Common    02/09/21
                                                        Pleas-        Page
                                                               2021 Feb     39 of
                                                                        01 12:18  147 PageID: 945
                                                                                 PM-20CV006386




                           Court Disposition


            Case Number: 20CV006386


            Case Style: EYE SPECIALISTS OF DELAWARE -VS-
            HARLEYSVILLE WORCHESTER INSURANCE COMPAN ET AL


            Case Terminated: 18 - Other Terminations


            Motion Tie Off Information:
            1. Motion CMS Document Id: 20CV0063862020-12-1499980000
               Document Title: 12-14-2020-MOTION FOR LEAVE TO FILE -
            PLAINTIFF: EYE SPECIALISTS OF DELAWARE
               Disposition: MOTION DENIED


            2. Motion CMS Document Id: 20CV0063862020-10-2399980000
               Document Title: 10-23-2020-MOTION TO DISMISS -
            DEFENDANT: HARLEYSVILLE WORCHESTER INSURANCE
            COMPAN
               Disposition: MOTION GRANTED


            3. Motion CMS Document Id: 20CV0063862020-12-1199970000
               Document Title: 12-11-2020-MOTION TO STRIKE - DEFENDANT:
            HARLEYSVILLE WORCHESTER INSURANCE COMPAN
               Disposition: MOTION GRANTED IN PART
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 40 of 147 PageID: 946




                                Exhibit E
                                  Case 2:20-cv-12102-MCA-MAH
                                             Case 4:20-cv-03907-JST
                                                                 Document
                                                                     Document
                                                                          18 Filed
                                                                              48 Filed
                                                                                   02/09/21
                                                                                        01/25/21
                                                                                             PagePage
                                                                                                  41 of1147
                                                                                                         of 5PageID: 947




                                    1

                                    2

                                    3

                                    4                                     UNITED STATES DISTRICT COURT

                                    5                                    NORTHERN DISTRICT OF CALIFORNIA

                                    6

                                    7        JESSE FINK,                                        Case No. 20-cv-03907-JST
                                                            Plaintiff,
                                    8
                                                                                                ORDER GRANTING MOTION TO
                                                      v.                                        DISMISS AND CONTINUING CASE
                                    9
                                                                                                MANAGEMENT CONFERENCE
                                   10        THE HANOVER INSURANCE GROUP,
                                             INC., et al.,                                      Re: ECF No. 19, 21
                                   11                       Defendants.
                                   12
Northern District of California
 United States District Court




                                   13              Plaintiff Jesse Fink filed this lawsuit against Defendants The Hanover Insurance Group,

                                   14    Inc. and Massachusetts Bay Insurance Company (“Defendants”) bringing claims for breach of

                                   15    contract, breach of the implied covenant of good faith and fair dealing, and declaratory judgment.

                                   16    Complaint (“Compl.”), ECF No. 1. Fink alleges that Defendants have refused to provide business

                                   17    interruption insurance under his Property Coverage, General Liability Premium, and Additional

                                   18    Coverage Premium policy. Id. ¶¶ 5, 9; see also Insurance Policy (“Policy”), ECF No. 20 at 6-

                                   19    160.1 Fink claims that he is entitled to coverage based on the state and county orders mandating

                                   20    the closure of his business due to the COVID-19 pandemic. Compl. ¶ 50. As set forth below, the

                                   21    Court finds that Fink is not entitled to coverage and will grant Defendants’ motion.2

                                   22              “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

                                   23    accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.

                                   24

                                   25    1
                                           Pursuant to both parties’ unopposed requests, the Court will take judicial notice of insurance
                                   26    policy that is the subject of the dispute, ECF No. 20; public health orders issued by the State of
                                         California and City and County of San Francisco related to business operations during the
                                   27    coronavirus pandemic, id.; and a number of orders and transcripts from other COVID-19
                                         insurance cases across the country, ECF Nos. 20, 22, 31, 34.
                                   28    2
                                             The parties do not dispute that the Court has jurisdiction under 28 U.S.C. §1332(d)(2).
                                  Case 2:20-cv-12102-MCA-MAH
                                             Case 4:20-cv-03907-JST
                                                                 Document
                                                                     Document
                                                                          18 Filed
                                                                              48 Filed
                                                                                   02/09/21
                                                                                        01/25/21
                                                                                             PagePage
                                                                                                  42 of2147
                                                                                                         of 5PageID: 948




                                    1    662, 678 (2009) (citation and internal quotation marks omitted). “[T]he tenet that a court must

                                    2    accept as true all of the allegations contained in a complaint is inapplicable to legal conclusions.”

                                    3    Id. “Dismissal under Rule 12(b)(6) is appropriate only where the complaint lacks a cognizable

                                    4    legal theory or sufficient facts to support a cognizable legal theory.” Mendiondo v. Centinela

                                    5    Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008) (citation omitted).

                                    6            In a California insurance case, like the present matter, the interpretation of an insurance

                                    7    policy is question of law for the court in which the court must “look first to the language of the

                                    8    contract in order to ascertain its plain meaning or the meaning a layperson would ordinarily attach

                                    9    to it.” Waller v. Truck Ins. Exch., Inc., 11 Cal. 4th 1, 18 (1995). “While insurance contracts have

                                   10    special features, they are still contracts to which the ordinary rules of contractual interpretation

                                   11    apply.” Bank of the W. v. Superior Court, 2 Cal. 4th 1254, 1264 (1992). “If contractual language

                                   12    is clear and explicit, it governs.” Id.
Northern District of California
 United States District Court




                                   13            A necessary predicate to each of Fink’s claims is a determination that he is entitled to

                                   14    insurance coverage under his policy. See Cassio Place, Inc. v. Great Am. Ins. Co., No. C-95-3254

                                   15    SI, 1996 WL 231034, at *2 (N.D. Cal. Apr. 30, 1996) (explaining that the success of the plaintiff’s

                                   16    causes of action for breach of contract and breach of the implied covenant of good faith and fair

                                   17    dealing depend entirely on a declaration of coverage). To answer this threshold question, the

                                   18    Court must examine Fink’s unique policy and evaluate the terms of the agreement. See Bank of

                                   19    the W., 2 Cal. 4th at 1264. Here, however, the relevant terms of Fink’s policy are effectively

                                   20    identical to those analyzed by the Court in a recent decision raising largely the same claims. See

                                   21    Mudpie, Inc. v. Travelers Cas. Ins. Co. of Am., No. 20-cv-03213-JST, 2020 WL 5525171 (N.D.

                                   22    Cal. Sept. 14, 2020). The Court there granted the defendant’s motion to dismiss, and the Court

                                   23    finds no reason to reach a contrary conclusion here.3

                                   24

                                   25    3
                                           The Court notes that several other courts, both inside and outside this district, have approved of
                                   26    its analysis. See Water Sports Kauai, Inc. v. Fireman’s Fund Ins. Co., No. 20-cv-03750-WHO,
                                         2020 WL 6562332 (N.D. Cal. Nov. 9, 2020); Robert W. Fountain, Inc. v. Citizens Ins. Co. of Am.,
                                   27    No. 20-cv-05441-CRB, 2020 WL 7247207 (N.D. Cal. Dec. 9, 2020); Long Affair Carpet & Rug,
                                         Inc. v. Liberty Mut. Ins. Co., No. SACV 20-01713-CJC, 2020 WL 6865774 (C.D. Cal. Nov. 12,
                                   28    2020); Michael Cetta, Inc. v. Admiral Indem. Co., No. 20 Civ. 4612 (JPC), 2020 WL 7321405
                                         (S.D.N.Y. Dec. 11, 2020).
                                                                                            2
                                  Case 2:20-cv-12102-MCA-MAH
                                             Case 4:20-cv-03907-JST
                                                                 Document
                                                                     Document
                                                                          18 Filed
                                                                              48 Filed
                                                                                   02/09/21
                                                                                        01/25/21
                                                                                             PagePage
                                                                                                  43 of3147
                                                                                                         of 5PageID: 949




                                    1           First, as in Mudpie, the Court concludes that Fink’s policy does not provide for business

                                    2    income coverage. Fink’s policy, like the policy in Mudpie, states that the insurer “will pay for the

                                    3    actual loss of Business Income you sustain due to the necessary ‘suspension’ of your ‘operations’

                                    4    during the ‘period of restoration.’ The ‘suspension’ must be caused by the direct physical loss of

                                    5    or damage to a described premises . . . .” Compl. ¶ 37; see also Mudpie, 2020 WL 5525171, at

                                    6    *3.4 The language in both the Fink and Mudpie policy explain that the “period of restoration”

                                    7    continues only until the property is “repaired, rebuilt, or replaced.” Policy, ECF No. 20 at 109;

                                    8    Mudpie, 2020 WL 5525171, at *4. Further, both the Fink and Mudpie policies define “Covered

                                    9    Causes of Loss” as “[r]isks of direct physical loss,” subject to exclusions and limitations. Compl.

                                   10    ¶ 42; Mudpie, 2020 WL 5525171, at *3. Finally, both policies contain a separate provision stating

                                   11    that the insurer “will not pay for loss or damage caused by or resulting from . . . loss of use or loss

                                   12    of market.” Policy, ECF No. 20 at 94; Mudpie, 2020 WL 5525171, at *6.
Northern District of California
 United States District Court




                                   13           In Mudpie, the Court held that the policyholder did not have a claim for business income

                                   14    coverage, resting its holding on three separate grounds. First, although it disagreed with the

                                   15    defendant’s argument that policy language requiring a “direct physical loss of” property required a

                                   16    “physical alteration” of the property or a “physical change,” the Court nonetheless found that the

                                   17    definition for the “period of restoration,” during which coverage is owed, suggested the “loss”

                                   18    must at least include something “to fix, replace, or even disinfect for Mudpie to regain occupancy

                                   19    of its property.” Mudpie, 2020 WL 5525171, at *4. Second, the Court determined that “direct

                                   20    physical loss of property” requires that “some outside physical force must have induced a

                                   21    detrimental change in the property’s capabilities.” Id. at *5. Third, the Court considered the

                                   22    separate “loss of use” provision and found that it “suggest[ed] that the ‘direct physical loss of . . .

                                   23    property’ clause was not intended to encompass a loss where property was rendered unusable

                                   24    without an intervening physical force.” Id. at *6. Fink has alleged no loss at his property which

                                   25    can be fixed, replaced, or disinfected. Like Mudpie, he does not allege that “the presence of

                                   26

                                   27    4
                                          Mudpie’s policy was identical except that it said that “‘suspension’ must be caused by direct
                                   28    physical loss of or damage to property at the described premises.” Mudpie, 2020 WL 5525171, at
                                         *3 (emphasis added).
                                                                                          3
                                  Case 2:20-cv-12102-MCA-MAH
                                             Case 4:20-cv-03907-JST
                                                                 Document
                                                                     Document
                                                                          18 Filed
                                                                              48 Filed
                                                                                   02/09/21
                                                                                        01/25/21
                                                                                             PagePage
                                                                                                  44 of4147
                                                                                                         of 5PageID: 950




                                    1    COVID-19 virus in [his business] created a physical loss.” See id.; ECF No. 30 at 7 (“Plaintiff has

                                    2    not pleaded that the virus was present or caused any damage.”); cf. Studio 417, Inc. v. Cincinnati

                                    3    Ins. Co., No. 20-cv-03127-SRB, 2020 WL 4692385, at *4 (describing plaintiff’s allegation that

                                    4    “COVID-19 allegedly attached to and deprived Plaintiffs of their property, making it ‘unsafe and

                                    5    unusable, resulting in direct physical loss to the premises and property’”). Nor has Fink pointed to

                                    6    any other outside, intervening physical force responsible for the loss of use of his property. Cf.

                                    7    TRAVCO Ins. Co. v. Ward, 715 F. Supp. 2d 699, 709 (E.D. Va. 2010), aff’d, 504 F. App’x 251

                                    8    (4th Cir. 2013) (finding direct physical loss where defendant’s home was “rendered uninhabitable

                                    9    by the toxic gases released by the Chinese Drywall”); Essex Ins. Co. v. BloomSouth Flooring

                                   10    Corp., 562 F.3d 399, 405 (1st Cir. 2009) (finding a colorable claim of physical injury to property

                                   11    from an “unwanted odor” that “permeated the building”); Motorists Mut. Ins. Co. v. Hardinger,

                                   12    131 F. App’x 823, 825-26 (3d Cir. 2005) (considering there to be a genuine issue of fact as to
Northern District of California
 United States District Court




                                   13    whether the bacteria contamination was a “direct physical loss”). Therefore, like Mudpie, he is

                                   14    not eligible for business income coverage.5

                                   15           Next, as in Mudpie, the Court concludes that Fink’s policy does not provide for civil

                                   16    authority coverage. The Fink and Mudpie policies both provide that when a Covered Cause of

                                   17    Loss damages a property other than the described premises, then civil authority coverage is

                                   18    available for certain losses incurred “caused by action of civil authority that prohibits access to the

                                   19    described premises due to direct physical loss or damage to property within one mile of the

                                   20    described premises.” Compl. ¶ 41; see also Mudpie, 2020 WL 5525171, at *6.6 The Court in

                                   21    Mudpie explained that this policy language required the plaintiff to “establish the ‘requisite causal

                                   22    link between damage to adjacent property and denial of access’ to its store.” 2020 WL 5525171,

                                   23

                                   24
                                         5
                                           Fink’s remaining argument is that because the policy “defines ‘property damage’ in an unrelated
                                         section to mean ‘[l]oss of use of tangible property that is not physically injured,’” the policy is
                                   25    therefore ambiguous and should be construed in his favor. See ECF No. 30 at 18. As explained,
                                         the Court does not interpret “direct physical loss of” to require “property damage,” so the potential
                                   26    ambiguity of this term does not change the above analysis. See also Mudpie, 2020 WL 5525171,
                                         at *6 n.8.
                                   27    6
                                           Mudpie’s policy breaks these concepts into two clauses and provides for coverage when the
                                   28    direct physical loss of or damage to properties is within 100 miles of the described premises, but
                                         the policy is the same in relevant part. See Mudpie, 2020 WL 5525171, at *6.
                                                                                            4
                                  Case 2:20-cv-12102-MCA-MAH
                                             Case 4:20-cv-03907-JST
                                                                 Document
                                                                     Document
                                                                          18 Filed
                                                                              48 Filed
                                                                                   02/09/21
                                                                                        01/25/21
                                                                                             PagePage
                                                                                                  45 of5147
                                                                                                         of 5PageID: 951




                                    1    at *7 (quoting Syufy Enters. v. Home Ins. Co. of Ind., No. 94-0756 FMS, 1995 WL 129229, at *2

                                    2    (N.D. Cal. Mar. 21, 1995)). Here, as there, Fink alleges that the government closure orders were

                                    3    “intended to mitigate the COVID-19 pandemic,” Compl. ¶ 96, and thus were “preventative.” In

                                    4    short, “the complaint does not establish the requisite causal link between prior property damage

                                    5    and the government’s closure order.” Mudpie, 2020 WL 5525171, at *7.

                                    6           Because the Court finds that Fink’s policy does not provide coverage for the reasons set

                                    7    forth above, the Court declines to consider Defendants’ remaining arguments. Each of Fink’s

                                    8    claims requires a finding that he is entitled to some form of coverage. See id. Because the Court

                                    9    has determined that he is not so entitled, Defendants’ motion to dismiss is granted.

                                   10                                             CONCLUSION

                                   11           Defendants’ motion to dismiss the complaint is granted without prejudice. Fink may file

                                   12    an amended complaint solely to correct the deficiencies identified in this order. An amended
Northern District of California
 United States District Court




                                   13    complaint is due 21 days from the date of this order. If no amended complaint is filed, the Court

                                   14    will dismiss the case with prejudice.

                                   15           The case management conference scheduled for January 26, 2021 is continued to March

                                   16    30, 2021 at 2:00 p.m. An updated case management statement is due March 23, 2021.

                                   17           IT IS SO ORDERED.

                                   18    Dated: January 25, 2021
                                                                                         ______________________________________
                                   19
                                                                                                       JON S. TIGAR
                                   20                                                            United States District Judge

                                   21

                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28
                                                                                          5
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 46 of 147 PageID: 952




                                Exhibit F
Case
 Case2:20-cv-12102-MCA-MAH
      2:20-cv-09541-GW-KS Document
                           Document2218Filed
                                         Filed
                                             02/01/21
                                               02/09/21Page
                                                        Page1 47
                                                              of 6of Page
                                                                     147 PageID:
                                                                          ID #:1042
                                                                                 953


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-9541-GW-KSx                                             Date      February 1, 2021
 Title             Gym Management Services, Inc. v. Vantapro Specialty Insurance Company




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                          Terri A. Hourigan
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                       Charles A. Mayr                                    Lawrence Hecimovich
 PROCEEDINGS:                TELEPHONIC HEARING ON DEFENDANT'S MOTION FOR
                             JUDGMENT ON THE PLEADINGS ON PLAINTIFFS' FIRST
                             AMENDED COMPLAINT [17]


Court hears oral argument. The Tentative circulated and attached hereto, is adopted as the Court’s Final
Ruling. The Court GRANTS the Motion. Defendant will prepare and file a proposed judgment
forthwith.




                                                                                                   :     09
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Case
 Case2:20-cv-12102-MCA-MAH
      2:20-cv-09541-GW-KS Document
                           Document2218Filed
                                         Filed
                                             02/01/21
                                               02/09/21Page
                                                        Page2 48
                                                              of 6of Page
                                                                     147 PageID:
                                                                          ID #:1043
                                                                                 954




  Gym Management Services, Inc. v. Vantapro Specialty Insurance Co.; Case No. 2:20-cv-09541-GW
  Tentative Ruling on Motion for Judgment on the Pleadings


  I.      Background1
          This case is one of many that have been litigated across the country between insureds and
  their insurers over whether a property insurance policy covers losses due to government shutdown
  orders imposed to combat the ongoing COVID-19 pandemic. For the following reasons, the Court
  GRANTS the defendant’s motion for judgment on the pleadings.
          A. Factual background
          The plaintiffs are composed of various local Gold’s Gym franchises located in the District
  and the company responsible for operating all of them, Gym Management Services, Inc.
  (collectively, “GMS”).2
          Several months before the COVID-19 pandemic first hit, GMS purchased a property
  insurance policy (the “Policy”3) from defendant Vantapro Specialty Insurance Company. Compl.
  ¶ 40. The Policy spanned one year, from October 17, 2019 through October 17, 2020. It contained
  several coverage provisions that purported to cover losses attributable to “direct physical loss of
  or physical damage to” the covered property. ECF No. 1 at Page ID #97.
          GMS argues that its loss of business income caused by the various shutdown orders (which
  included directives specifically directing gyms to temporarily close) is covered by the Policy. On
  March 18, 2020, GMS submitted a claim to Vantapro for reimbursement under the Policy. Compl.
  ¶ 82.       After requesting some additional information from GMS, Vantapro denied the
  reimbursement request. It found that none of the GMS plaintiffs had suffered a physical loss of or
  damage to its property. Id. ¶ 84.


          1
              The following abbreviations are used for the filings: (1) Notice of Removal (“NoR”), ECF No. 1; (2)
  Plaintiff’s First Amended Complaint (“Compl.”), ECF No. 1-2; (3) Defendant’s Motion for Judgment on the Pleadings
  (“Mot.”), ECF No. 17; (4) Plaintiff’s Opposition to Defendant’s Motion for Judgment on the Pleadings (“Opp.”), ECF
  No. 19; (5) Defendant’s Reply in Support of its Motion for Judgment on the Pleadings (“Reply”), ECF No. 20.
          2
             The GMS plaintiffs are: Gym Management Services, Inc.; Musclehead, Inc.; Musclebound, Inc.; Los
  Angeles Corporate Fitness, Inc.; Thousand Oaks Corporate Fitness, Inc.; Simi Valley Corporate Fitness, Inc.; Culver
  City Corporate Fitness, Inc.; Fullerton Corporate Fitness, Inc.; West Covina Corporate Fitness, Inc.; Valencia
  Corporate Fitness, Inc.; Santa Anita Corporate Fitness, Inc.; Montclair Corporate Fitness, Inc.; Santa Barbara
  Corporate Fitness, Inc.; Oxnard Corporate Fitness, Inc.; Anaheim Corporate Fitness, Inc.; Carson Corporate Fitness,
  Inc.; and Glendale Corporate Fitness, Inc.
          3
              See supra note 1; ECF No. 22-1.



                                                               1
Case
 Case2:20-cv-12102-MCA-MAH
      2:20-cv-09541-GW-KS Document
                           Document2218Filed
                                         Filed
                                             02/01/21
                                               02/09/21Page
                                                        Page3 49
                                                              of 6of Page
                                                                     147 PageID:
                                                                          ID #:1044
                                                                                 955




          B. Procedural history
          GMS disputes Vanapatro’s denial of its reimbursement claim and filed this lawsuit against
  Vantapro, asserting two claims: (1) breach of the implied duty of good faith and fair dealing; and
  (2) breach of contract. Vantapro removed the case to federal court based on diversity jurisdiction.
  NoR ¶¶ 3-4. Before the Court is Vantapro’s motion for judgment on the pleadings.
  II.     Legal Standard
          Rule 12(c) allows for any party to move for judgment on the pleadings after the pleadings
  are closed but within such time as not to delay the trial. Besides being available to plaintiffs, the
  other major difference between a Rule 12(c) motion and Rule 12(b)(6) motion is the time of filing.
  Dworkin v. Hustler Magazine, Inc., 867 F.2d 1188, 1192 (9th Cir. 1989). The standard applied on
  a Rule 12(c) motion is essentially the same as Rule 12(b)(6) motions, meaning a judgment on the
  pleadings is appropriate when, even if all material facts in the pleading under attack are true, the
  moving party is entitled to judgment as a matter of law. Fleming v. Pickard, 581 F.3d 922, 925
  (9th Cir. 2009). A defendant is not entitled to judgment on the pleadings if the complaint raises
  issues of fact, which if proved would support recovery. Similarly, if a defendant raises an
  affirmative defense in his answer it will usually bar judgment on the pleadings.               General
  Conference Corp. Of Seventh–Day Adventists v. Seventh–Day Adventist Congregational Church,
  887 F.2d 228, 230 (9th Cir. 1989).
  III.    Discussion
          The interpretation of the Policy is governed by California law. See generally Stonewall
  Surplus Lines Ins. Co. v. Johnson Controls, Inc., 14 Cal. App. 4th 637, 718-21 (1993) (principal
  location of insured risk is most important consideration in determining which state’s law applies
  to insurance policy); Restatement (Second) of Conflict of Laws § 193 (rights created by policy are
  determined by the local law of the state which the parties understood was to be the principal
  location of the insured risk).
          “When determining whether a particular policy provides a potential for coverage,” a court
  “[is] guided by the principle that interpretation of an insurance policy is a question of law.” Waller
  v. Truck Ins. Exch., Inc., 11 Cal.4th 1, 18 (1995). “[A]ny ambiguity or uncertainty in an insurance
  policy is to be resolved against the insurer and . . . if semantically permissible, the contract will be
  given such construction as will fairly achieve its object of providing indemnity for the loss to which
  the insurance relates.” Reserve Ins. Co. v. Pisciotta, 30 Cal. 3d 800, 807 (1982). The purpose is



                                                         2
Case
 Case2:20-cv-12102-MCA-MAH
      2:20-cv-09541-GW-KS Document
                           Document2218Filed
                                         Filed
                                             02/01/21
                                               02/09/21Page
                                                        Page4 50
                                                              of 6of Page
                                                                     147 PageID:
                                                                          ID #:1045
                                                                                 956




  “to protect the insured’s reasonable expectation of coverage in a situation in which the insurer-
  draftsman controls the language of the policy.” Id. at 808. “Whereas coverage clauses are
  interpreted broadly so as to afford the greatest possible protection to the insured, exclusionary
  clauses are interpreted narrowly against the insurer.” Id.
         C. The terms of the insurance policy
         The Policy is an all-risk property insurance policy, meaning that it covers all losses of the
  type described unless the loss is specifically excluded.4 In the insuring agreement of the Policy –
  the section that specifies what losses are covered – Vantapro promised to “pay for direct physical
  loss of or damage to Covered Property . . . caused by or resulting from any Covered Cause of
  Loss.” ECF No. 1 at Page ID #97 (emphasis added).
         GMS argues that it is entitled to coverage under two coverage provisions in the Policy: (1)
  Business Income; and (2) Civil Authority.
         The Business Income coverage provides that Vantapro:
         will pay for the actual loss of Business Income you sustain due to the necessary suspension
         of your “operations” during the “period of restoration”. The suspension must be caused by
         direct physical loss of or physical damage to property at premises . . . . The loss or damage
         must be caused by or result from a Covered Cause of Loss.
         ECF No. 1 at Page ID #113 (emphasis added). The Civil Authority coverage provides that:
         When a Covered Cause of Loss causes damage to property other than property at the
         described premises, we will pay for the actual loss of Business Income you sustain and
         necessary Extra Expense caused by action of civil authority that prohibits access to the
         described promises, provided that both of the following apply:
                (1) Access to the area immediately surrounding the damaged property is prohibited
                by civil authority as a result of the damage, and the described premises are within
                that area but are not more than one mile from the damaged property; and
                (2) The action of civil authority is taken in response to dangerous physical
                conditions resulting from the damage or continuation of the Covered Cause of Loss
                that caused the damage, or the action is taken to enable a civil authority to have
                unimpeded access to the damaged property.
  Id. at #114 (emphasis added).
         D. Whether GMS has suffered from any “direct physical loss of or physical damage to”
            its property
         The coverage provisions GMS argues apply to its situation require that GMS’s property
  suffer from some “direct physical loss” or “physical damage.” The importance of this requirement


         4
             By contrast, a named-perils policy covers only losses attributable to expressly enumerated causes.



                                                                3
Case
 Case2:20-cv-12102-MCA-MAH
      2:20-cv-09541-GW-KS Document
                           Document2218Filed
                                         Filed
                                             02/01/21
                                               02/09/21Page
                                                        Page5 51
                                                              of 6of Page
                                                                     147 PageID:
                                                                          ID #:1046
                                                                                 957




  is highlighted by the fact that it is expressly set forth in the Policy’s insuring agreement. See
  Stanford Ranch, Inc. v. Maryland Cas. Co., 89 F.3d 618, 627 (9th Cir. 1996) (“In interpreting an
  insurance contract, this court must first look to the insuring agreement and determine whether
  coverage exists.”).
         Several federal courts (including this Court) have found that under California law, COVID-
  related restrictions on commercial activity and individuals’ activities did not constitute “direct
  physical loss” or “physical damage” to property in the insurance context involving nearly
  identically-worded provisions. See, e.g., Mark’s Engine Co. No. 28 Rest., LLC v. Travelers Indem.
  Co. of Connecticut, No. 2:20-cv-04423, 2020 WL 5938689, at *1 (C.D. Cal. Oct. 2, 2020) (finding
  that plaintiff had not suffered any “direct physical loss of or damage to” property); 10E, LLC v.
  Travelers Indem. Co. of Connecticut, No. 2:20-cv-04418, 2020 WL 5359653 (C.D. Cal. Sept. 2,
  2020) (same); Plan Check Downtown III, LLC v. AmGuard Ins. Co., No. 20-cv-06954, 2020 WL
  5742712 (C.D. Cal. Sept. 10, 2020) (same); Mudpie, Inc. v. Travelers Cas. Ins. Co. of Am., 20-cv-
  03213, 2020 WL 5525171 (N.D. Cal. Sept. 14, 2020) (same).
         GMS has not offered a persuasive argument for why all those courts decided the issue
  wrongly. It argues that Vantapro has “cherry-pick[ed]” COVID-19 insurance cases in support of
  its argument. It is true that courts across the country, applying different bodies of state law, have
  not all arrived at the same result. Given the volume of such litigation, it is not a surprise that some
  courts will have decided in favor of the insureds. However, it is telling that the only cases GMS
  has identified in support of its position were out-of-state decisions applying other states’ laws. See
  Opp. at 10-11 (citing decisions applying Virginia, Washington, Pennsylvania, and North Carolina
  law); see, e.g., Elegant Massage, LLC v. State Farm Mut. Auto. Ins. Co., No. 2:20‐cv‐00265, 2020
  WL 7249624 (E.D. Va. Dec. 9, 2020) (applying Virginia law).
         GMS relies strongly on Total Intermodal Servs. Inc. v. Travelers Prop. Cas. Co. of Am.,
  No. 17-cv-04908, 2018 WL 3829767 (C.D. Cal. July 11, 2018). See Opp. at 7-8. However, that
  very same district court judge also presided over the Mark’s Engine Co. No. 28 Rest., an action
  much more similar to this one. The judge considered the exact same argument that GMS raises
  here and did not find it persuasive. See Mark’s Engine Co. No. 28 Rest., 2020 WL 5938689, at *4
  (observing that “to the extent Plaintiff relies on this Court’s order in Total Intermodal for the
  proposition that ‘direct physical loss of’ encompasses deprivation of property without physical
  change in the condition of the property, the Court notes that such an interpretation of an insurance



                                                        4
Case
 Case2:20-cv-12102-MCA-MAH
      2:20-cv-09541-GW-KS Document
                           Document2218Filed
                                         Filed
                                             02/01/21
                                               02/09/21Page
                                                        Page6 52
                                                              of 6of Page
                                                                     147 PageID:
                                                                          ID #:1047
                                                                                 958




  policy would be without any manageable bounds”).
           In its motion, Vantapro also argues that “Plaintiffs cannot establish entitlement to Civil
  Authority coverage as a matter of law because Plaintiffs have not alleged and cannot allege facts
  that could show that the governmental orders were issued in response to ‘direct physical loss of or
  damage to’ property within one mile of Plaintiffs’ facilities. The governmental orders were issued
  ‘as a result of the threat of COVID-19,’ not as a result of ‘direct physical loss or damage’ causing
  ‘damage to property.’” See Mot. at 2-3. Nowhere in the Opposition filing do the Plaintiffs directly
  respond to that argument.5
           Because the Court finds that GMS has not suffered any “direct physical loss of or physical
  damage to” its property, the Court also finds that GMS is not entitled to any reimbursement under
  the Policy. Because both of GMS’s claims are based on Vantapro’s allegedly wrongful denial of
  coverage under the Policy, the Court dismisses both claims.
  IV.      Conclusion
           Based on the foregoing discussion, the Court GRANTS the motion.




          5
            Perhaps because the Civil Authority issue initially incorporates the “direct physical loss of or damage to
  property” element, Plaintiffs believed that their addressing the latter element was sufficient to deal with the former.



                                                                 5
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 53 of 147 PageID: 959




                               Exhibit G
Case 2:20-cv-12102-MCA-MAH
         Case 1:20-cv-02181-WMR
                             Document
                                 Document
                                      18 Filed
                                          72 Filed
                                               02/09/21
                                                    01/26/21
                                                         PagePage
                                                             54 of 1147
                                                                     of 16
                                                                        PageID: 960




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

   KARMEL DAVIS AND ASSOCIATES,
   ATTORNEYS-AT-LAW, LLC,                     Case No. 1:20-cv-02181-WMR
   individually and on behalf of all others
   similarly situated,

       Plaintiff,
                      v.

   THE HARTFORD FINANCIAL
   SERVICES GROUP, INC. and
   HARTFORD CASUALTY INSURANCE
   COMPANY,

       Defendants.


                                      ORDER

        This matter is before the Court on the Motion to Dismiss Plaintiff’s First

  Amended Complaint [Doc. 53] and the Motion to Dismiss the Amended Nationwide

  Class Action Claims [Doc. 54] filed by Defendant Hartford Casualty Insurance

  Company (“HCIC”). Having considered the contents of the First Amended

  Complaint, HCIC’s opening and reply brief in support of the Motions, Plaintiff’s

  opposition to the Motions, and the arguments of counsel at the November 30 hearing,

  the Court hereby GRANTS HCIC’s Motions [Doc. 53, 54]. Accordingly, Plaintiff’s

  First Amended Complaint is dismissed with prejudice, and the Class Action Claims

  are dismissed without prejudice.


                                          1
Case 2:20-cv-12102-MCA-MAH
         Case 1:20-cv-02181-WMR
                             Document
                                 Document
                                      18 Filed
                                          72 Filed
                                               02/09/21
                                                    01/26/21
                                                         PagePage
                                                             55 of 2147
                                                                     of 16
                                                                        PageID: 961




     I.      BACKGROUND

          A. The Parties and the Insurance Policy

          Plaintiff Karmel Davis and Associates, Attorneys-At-Law, LLC (“Plaintiff”

  or “Karmel”), is a Georgia-based law firm that focuses primarily on bankruptcy

  litigation. [Doc. 50, ¶¶ 1-2]. Defendant HCIC is an Indiana insurance company with

  its principal place of business in Hartford, Connecticut. [Doc. 50, ¶ 9]. This action

  involves an insurance policy (the “Policy”) that Plaintiff has maintained with HCIC

  since 2010. [Doc. 50, ¶ 14].

          The Policy is a Spectrum Business Owner’s Policy, a kind of “all-risk” policy

  that contains a Special Property Coverage Form. [Doc. 50, ¶¶ 14-16]. The Covered

  Property is 3379 Hwy 5, STE A-AA, Douglasville, GA 30135, the location of the

  Karmel firm. [Doc. 50, ¶ 14]. In the Special Coverage Property Form, Defendant

  agreed to pay “for direct physical loss of or physical damage to Covered

  Property…caused by or resulting from a Covered Cause of Loss.” [Doc. 1-1 (Exhibit

  A- Special Property Coverage Form) at 26]. Specifically, a “Covered Cause of Loss”

  is defined as any “RISKS OF DIRECT PHYSICAL LOSS,” unless already listed as

  one of the exclusions. [Doc. 1-1 at 27].

          There are several relevant coverage provisions in the Policy at issue in this

  case: coverage for Business Income, Extended Business Income, Extra Expense,




                                             2
Case 2:20-cv-12102-MCA-MAH
         Case 1:20-cv-02181-WMR
                             Document
                                 Document
                                      18 Filed
                                          72 Filed
                                               02/09/21
                                                    01/26/21
                                                         PagePage
                                                             56 of 3147
                                                                     of 16
                                                                        PageID: 962




  Business Income from Dependent Properties, and Civil Authority. [Doc. 50, ¶¶ 20-

  27].

         1. According to the Business Income coverage provision, HCIC agrees to

           “pay for the actual loss of Business Income” if business operations are

           necessarily suspended because of “direct physical loss of or physical

           damage to the property.” [Doc. 1-1 at 35].

         2. The Extended Business Income coverage provision provides that HCIC

           will pay for certain additional amounts of lost business income “caused by

           direct physical loss or physical damage” at Plaintiff’s office, the covered

           property. [Doc. 1-1 at 36].

         3. The Extra Expense coverage provision provides that HCIC will pay for

           “reasonable and necessary Extra Expense” incurred by Plaintiff during the

           “period of restoration” of Plaintiff’s law office in the event of “direct

           physical loss or physical damage to” the law office. [Doc. 1-1 at 35].

         4. The Business Income from Dependent Properties coverage provision

           provides that HCIC will pay for “the actual loss of Business Income [that

           Plaintiff] sustain[s] due to direct physical loss or physical damage at the

           premises of a dependent property.” [Doc. 1-1 at 36]. The Policy defines a

           “Dependent Property” as a property owned, leased, or operated by others

           that Plaintiff depends on to (a) deliver materials to it or others for its


                                           3
Case 2:20-cv-12102-MCA-MAH
         Case 1:20-cv-02181-WMR
                             Document
                                 Document
                                      18 Filed
                                          72 Filed
                                               02/09/21
                                                    01/26/21
                                                         PagePage
                                                             57 of 4147
                                                                     of 16
                                                                        PageID: 963




           account, (b) accept its products or services, (c) manufacture its products,

           or (d) attract customers to its business premises. [Doc. 1-1 at 37].

        5. The Civil Authority coverage provision provides that HCIC will pay for

           “the actual loss of Business Income” sustained by Plaintiff when access to

           Plaintiff’s law office “is specifically prohibited by order of a civil authority

           as the direct result of a Covered Cause of Loss to property in the immediate

           area of” the office. [Doc. 1-1 at 36].

        B. COVID-19 and the Shelter Order

        On January 30, 2020, the World Health Organization (“WHO”) declared the

  COVID-19 outbreak a “Public Health Emergency of International Concern.” [Doc.

  50, ¶ 29]. The WHO later declared it a global health pandemic. [Id.]. On March 13,

  2020, President Trump declared a state of national emergency, and several state

  governors followed, including Governor Brian Kemp. [Doc. 50, ¶¶ 29, 35]. His

  Executive Order was issued on March 14, 2020, declaring a public Health State of

  Emergency in Georgia. [Doc. 50, ¶ 35]. Then, on April 2, 2020, he issued a statewide

  Shelter in Place Executive Order. [Doc. 39-2 (the “Shelter Order”)].

        The Shelter Order was issued to help limit the spread of the virus throughout

  communities, “requiring the implementation of certain restrictions” to do so. [Doc.

  39-2 at 2]. One of those measures required residents to shelter in place within their

  homes or places of residence. [Doc. 39-2 at 3]. There were, however, four exceptions


                                             4
Case 2:20-cv-12102-MCA-MAH
         Case 1:20-cv-02181-WMR
                             Document
                                 Document
                                      18 Filed
                                          72 Filed
                                               02/09/21
                                                    01/26/21
                                                         PagePage
                                                             58 of 5147
                                                                     of 16
                                                                        PageID: 964




  to the requirement: for conducting essential services, performing necessary travel,

  engaging in minimum basic operations for a business, or for being actively engaged

  in work for critical infrastructure. [Doc. 39-2 at 3-4]. Per the Shelter Order, the term

  “critical infrastructure” includes “entities that provide legal services.” [Doc. 39-2 at

  6]. All businesses engaged in critical infrastructure were permitted to continue in-

  person operations, but were required to “implement measures which mitigate the

  exposure and spread of COVID-19 among its workforce.” [Doc. 39-2 at 5].

        Because of COVID-19 and the Shelter Order, Plaintiff claims it was no longer

  able to meet with clients in person, thwarting its business and ultimate business

  purpose. [Doc. 50, ¶ 41]. For example, Plaintiff was still required to obtain original

  signatures for certain bankruptcy documents, but due to the threat of contracting the

  virus, Plaintiff did not bring clients into the office and instead paid postage to mail

  bankruptcy documents to and from its clients. [Doc. 50, ¶ 44]. And, because the

  threat of COVID-19 is ongoing and has not yet abated, Plaintiff alleges that its

  business continues to suffer. [Doc. 50, ¶ 45].

        C. The Lawsuit

        Because of the losses allegedly suffered, Plaintiff submitted a claim to

  Defendant HCIC for coverage under the Policy. Yet, the claim was denied, primarily

  because HCIC found that there was no “physical loss or damage caused by or

  resulting from a Covered Cause of Loss.” [Doc. 50, ¶ 52]. In other words, “since the


                                             5
Case 2:20-cv-12102-MCA-MAH
         Case 1:20-cv-02181-WMR
                             Document
                                 Document
                                      18 Filed
                                          72 Filed
                                               02/09/21
                                                    01/26/21
                                                         PagePage
                                                             59 of 6147
                                                                     of 16
                                                                        PageID: 965




  coronavirus did not cause property damage at [Plaintiff’s] place of business or in the

  immediate area, this loss [was] not covered.” [Id.]. Moreover, Defendant stated that

  there was no Civil Authority coverage because no civil authority issued an order

  prohibiting Plaintiff’s business from operating or that contributed to a direct physical

  loss. [Id.].

         Plaintiff subsequently filed its Complaint on May 21, 2020. [Doc. 1]. The

  Complaint was amended and refiled on September 18, 2020 (the “First Amended

  Complaint”). [Doc. 50]. Plaintiff seeks relief for six claims and brings the action

  individually and on behalf of five putative nationwide classes. [Doc. 50, ¶ 61].

         In that Complaint, Plaintiff claims that “[t]he presence of COVID-19 and the

  Shelter Order constitute a Covered Cause of Loss,” as they are “RISKS OF DIRECT

  PHYSICAL LOSS.” [Doc. 50, ¶ 46]. Specifically, Plaintiff alleges that COVID-19,

  the Shelter Order, “and the actual damage in the form of the likely physical presence

  of COVID-19 on or within the property” are direct physical losses that caused the

  suspension of Plaintiff’s legal business. [Doc. 50, ¶ 47]. This physical loss, Plaintiff

  argues, caused an actual loss of Business Income. [Doc. 50, ¶ 49]. It is also argued

  in the First Amended Complaint that the Shelter Order implicates the Civil Authority

  coverage provision because access to the Plaintiff’s premises was prohibited by the

  Shelter Order. [Doc. 50, ¶ 48].




                                             6
Case 2:20-cv-12102-MCA-MAH
         Case 1:20-cv-02181-WMR
                             Document
                                 Document
                                      18 Filed
                                          72 Filed
                                               02/09/21
                                                    01/26/21
                                                         PagePage
                                                             60 of 7147
                                                                     of 16
                                                                        PageID: 966




           Defendant HCIC filed a Motion to Dismiss Plaintiff’s First Amended

  Complaint and a Motion to Dismiss the Claims on behalf of the Nationwide Class

  Members. [Docs. 53, 54]. These Motions are presently before the Court.

     II.      LEGAL STANDARD

           A complaint that “fail[s] to state a claim upon which relief can be granted” is

  subject to dismissal under Federal Rule of Civil Procedure 12(b)(6). To survive a

  motion to dismiss, a complaint “must contain sufficient factual matter, accepted as

  true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

  U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

  (2007)). The complaint must contain “factual content that allows the court to draw

  the reasonable inference that the defendant is liable for the misconduct alleged.” Id.

  Yet, “[a] pleading that offers ‘labels and conclusions’ or ‘a formulaic recitation of

  the elements of a cause of action will not do.’” Id. (quoting Twombly, 550 U.S. at

  555).

           For purposes of a motion to dismiss, the Court may consider “documents

  incorporated into the [C]omplaint by reference” and “matters of which a court may

  take judicial notice.” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322

  (2007). In addition, the Court may consider materials that are cited and referred to

  in the Complaint, provided the materials are central to Plaintiff’s claims and the

  contents of those documents are not in dispute. See Fin. Sec. Assur., Inc. v. Stephens,


                                              7
Case 2:20-cv-12102-MCA-MAH
         Case 1:20-cv-02181-WMR
                             Document
                                 Document
                                      18 Filed
                                          72 Filed
                                               02/09/21
                                                    01/26/21
                                                         PagePage
                                                             61 of 8147
                                                                     of 16
                                                                        PageID: 967




  Inc., 500 F.3d 1276, 1284 (11th Cir. 2007). Thus, in deciding HCIC’s Motions, the

  Court will consider the Policy, the Shelter Order, and the Bankruptcy Court orders

  that were attached to or referenced in the First Amended Complaint.

     III.   DISCUSSION

        In Georgia, “insurance is a matter of contract, and the parties to an insurance

  policy are bound by its plain and unambiguous terms.” Hays v. Ga. Farm Bureau

  Mut. Ins. Co., 314 Ga. App. 110, 111 (2012). “Where the contractual language

  unambiguously governs the factual scenario before the court, the court’s job is

  simply to apply the terms of the contract as written, regardless of whether doing so

  benefits the carrier or the insured.” Reed v. Auto-Owners Ins. Co., 284 Ga. 286, 287

  (2008). In this case, the plain and unambiguous terms of the Policy preclude

  Plaintiff’s claims for coverage, and the First Amended Complaint must therefore be

  dismissed.

        A. Business Income

        In Claims I through III, Plaintiff seeks to recover business income and extra

  expenses that it incurred under the Business Income, Extra Expense, and Extended

  Business Income coverage provisions of the Policy. [Doc. 50, ¶¶ 76-110]. Similarly,

  in part of Claim VI, Plaintiff seeks a declaration that its business-income losses and

  extra expense due to COVID-19 and the Shelter Order are covered losses under these

  provisions of the Policy. [Doc. 50, ¶¶ 132–142]. To recover, Plaintiff must show that


                                            8
Case 2:20-cv-12102-MCA-MAH
         Case 1:20-cv-02181-WMR
                             Document
                                 Document
                                      18 Filed
                                          72 Filed
                                               02/09/21
                                                    01/26/21
                                                         PagePage
                                                             62 of 9147
                                                                     of 16
                                                                        PageID: 968




  the losses were due to a suspension of operations at its law office caused by direct

  physical loss or physical damage to that space. [Doc. 50, ¶¶ 20–22].

        Plaintiff argues that the Shelter Order and the “likely presence of COVID-19

  on or within the property” were the direct physical losses that caused it to suspend

  its business operations. [Doc. 50, ¶ 47]. Yet the Policy is clear that a direct physical

  loss must cause the suspension of operations, and according to Georgia law, these

  are not direct physical losses. A “direct physical loss or damage” to property occurs

  only when there is “an actual change in insured property then in a satisfactory state,

  occasioned by accident or other fortuitous event directly upon the property causing

  it to become unsatisfactory for future use or requiring that repairs be made to make

  it so.” AFLAC, Inc. v. Chubb & Sons, Inc., 260 Ga. App. 306, 308 (2003). In other

  words, the change to property must be a “physical change.” Henry’s La. Grill, Inc.

  v. Allied Ins. Co. of Am., 1:20-CV-2939-TWT, 2020 WL 5938755, at *4 (N.D. Ga.

  Oct. 6, 2020).

        Here, the “likely” presence of COVID-19 cannot be regarded as a physical

  change, as it does not and has not physically altered the insured property. Although

  the virus is transmitted through the air and may adhere to surfaces briefly, there is

  no indication that it causes any sort of physical change to the property it touches.

  See, e.g., Sandy Point Dental, PC v. Cincinnati Ins. Co., No. 20 CV 2160, 2020 WL

  5630465, at *3 (N.D. Ill. Sept. 21, 2020) (“The coronavirus does not physically alter


                                             9
Case 2:20-cv-12102-MCA-MAH
         Case 1:20-cv-02181-WMR
                             Document
                                Document
                                      18 Filed
                                         72 Filed
                                               02/09/21
                                                   01/26/21
                                                         PagePage
                                                              63 of10
                                                                    147
                                                                      of PageID:
                                                                         16      969




  the appearance, shape, color, structure, or other material dimension of the property”).

  The mere fact that it may rest unseen on surfaces before it can be cleaned up with a

  disinfectant is not the kind of direct physical change contemplated by Georgia law.

  See Mama Jo’s Inc. v. Sparta Ins. Co., 823 F. App’x 868, 879 (11th Cir. 2020)

  (noting that “an item or structure that merely needs to be cleaned has not suffered a

  ‘loss’ which is both ‘direct’ and ‘physical.’”).

        Yet, even if it did, Plaintiff has not indicated that COVID-19 was ever found

  on the premises. Instead, Plaintiff assumes that the virus was “likely” physically

  present, without providing any proof that employees or other people on the property

  were infected at the time. [Doc. 50, ¶ 47]. Thus, without more, these are mere blanket

  allegations and are too generalized to support the conclusion that COVID-19 caused

  physical damage to Plaintiff’s property. See, e.g., Water Sports Kauai, Inc. v.

  Fireman’s Fund Ins. Co., No: 20-cv-03750-WHO, 2020 WL 6562332, at *4 (N.D.

  Cal. Nov. 9, 2020) (“There are no facts plausibly alleging an actual [COVID-19]

  exposure at one or more Sand People stores, much less that an actual physical

  exposure caused them to close a particular store or set of stores.”).

        Plaintiff also attempts to argue that not being able to access its law office

  because of COVID-19 is a direct physical loss of or physical damage to property;

  however, this argument is also unsuccessful. [Doc. 50, ¶ 47]. “Under Georgia law,

  losses from inability to use property do not amount to ‘direct physical loss of or


                                            10
Case 2:20-cv-12102-MCA-MAH
         Case 1:20-cv-02181-WMR
                             Document
                                Document
                                      18 Filed
                                         72 Filed
                                               02/09/21
                                                   01/26/21
                                                         PagePage
                                                              64 of11
                                                                    147
                                                                      of PageID:
                                                                         16      970




  damage to’ the property within the ordinary and popular meaning of the phrase.” K

  D UNLIMITED INC. v. OWNERS INSURANCE COMPANY, No. 1:20-CV-2163-

  TWT, 2021 WL 81660, at *4 (N.D. Ga. Jan. 5, 2021). “[T]he words ‘loss of’… and

  the words ‘damage to’ make it clear that coverage is predicated upon a change in the

  insured property resulting from an external event rendering the insured property,

  initially in a satisfactory condition, unsatisfactory.” AFLAC, Inc., 260 Ga. App. at

  308; see also Ne. Ga. Heart Ctr., P.C. v. Phoenix Ins. Co., No. 2:12-cv-00245-WCO,

  2014 WL 12480022, at *6 (N.D. Ga. May 23, 2014). And, “[a]lthough the Court

  construes insurance contracts in favor of the insured, the Court cannot rewrite the

  contract” to provide coverage for loss of use when there has been no physical change

  to the property. K D UNLIMITED INC., at *4. Thus, since no physical change to

  Plaintiff’s law firm occurred here, Plaintiff’s mere loss of use theory cannot be

  maintained.1



  1
    Several other courts have also considered and rejected Plaintiff’s position,
  particularly in the COVID-19 context. See, e.g., Uncork and Create LLC v.
  Cincinnati Insurance Co., No. 2:20-cv-0041, 2020 WL 6436948 (S.D. W. Va. Nov.
  2, 2020); Raymond H Nahmad DDS PA v. Hartford Casualty Insurance Co., No.
  1:20-cv-22833, 2020 WL 6392841, (S.D. Fla. Nov. 1, 2020); Seifert v. IMT
  Insurance Co., No. 20-1102, 2020 WL 6120002, (D. Minn. Oct. 16, 2020); Infinity
  Exhibits, Inc. v. Certain Underwriters at Lloyd's..., No. 8:20-cv-1605, 2020 WL
  5791583 (M.D. Fla. Sept. 28, 2020); Sandy Point Dental, PC v. Cincinnati Insurance
  Co., No. 20-CV-2160, 2020 WL 5630465 (N.D. Ill. Sept. 21, 2020); Pappy's Barber
  Shops, Inc. v Farmers Group, Inc., No. 20-cv-907, 2020 WL 5500221 (S.D. Cal.
  Sept. 11, 2020); 10E, LLC v. Travelers Indemnity Co., No. 2:20-cv-04418, 2020 WL
  5359653 (C.D. Cal. Sept. 2, 2020); Malaube, LLC v. Greenwich Insurance Co., No.
                                          11
Case 2:20-cv-12102-MCA-MAH
         Case 1:20-cv-02181-WMR
                             Document
                                Document
                                      18 Filed
                                         72 Filed
                                               02/09/21
                                                   01/26/21
                                                         PagePage
                                                              65 of12
                                                                    147
                                                                      of PageID:
                                                                         16      971




        Further, the Shelter Order itself did not cause an actual, physical change to

  Plaintiff’s law office. In Henry’s Louisiana Grill, Chief Judge Thrash assessed

  whether a COVID-19 Order issued by Governor Kemp caused an actual, physical

  change to a restaurant and concluded that it did not, particularly because “[e]very

  physical element of the [restaurant]…underwent no physical change as a result of

  the Order.” 2020 WL 5938755, at *4-5. Similarly, Plaintiff’s law office here was not

  physically altered because of the Shelter Order. Rather, the Order only limited

  Plaintiff in how it could use its law office for the duration of the Order. [Doc. 39-2

  at 4–5]. These claims for coverage must therefore be dismissed.

        B. Business Income from Dependent Properties

        Similarly, in Claim IV and part of Claim VI, Plaintiff seeks coverage under

  the Business Income from Dependent Properties coverage provision of the Policy

  for business income losses that it alleges it incurred due to changes in operations of

  the Bankruptcy Court. [Doc. 50, ¶¶ 111-21, 132-37, 141]. Recovery under these

  provisions also requires that the business income loss be “due to direct physical loss

  or physical damage” at a “Dependent Property.” [Doc. 1-1 at 36]. But, because

  Plaintiff cannot establish these requirements according to the plain language of the

  Policy, Plaintiff cannot succeed on its claims.



  20-22615, 2020 WL 5051581 (S.D. Fla. Aug. 26, 2020); Diesel Barbershop, LLC v.
  State Farm Lloyds, No. 5:20-cv-461, 2020 WL 4724305 (W.D. Tex. Aug. 13, 2020).

                                           12
Case 2:20-cv-12102-MCA-MAH
         Case 1:20-cv-02181-WMR
                             Document
                                Document
                                      18 Filed
                                         72 Filed
                                               02/09/21
                                                   01/26/21
                                                         PagePage
                                                              66 of13
                                                                    147
                                                                      of PageID:
                                                                         16      972




        First, although Plaintiff states that the Bankruptcy Court is a Dependent

  Property [Doc. 50, ¶ 49], it does not allege the specific facts establishing the

  Bankruptcy Court as a Dependent Property under the Policy. The Policy defines a

  Dependent Property as property owned, leased, or operated by others that Plaintiff

  depends on to (a) deliver materials to it or others for its account, (b) accept its

  products or services, (c) manufacture its products, or (d) attract customers to its

  business premises. [Doc. 1-1 at 37]. But, nowhere in the First Amended Complaint

  does Plaintiff address or demonstrate why the Bankruptcy Court qualifies as a

  Dependent Property.

        Even if it did, Plaintiff has not alleged that it lost business income due to

  “direct physical loss or physical damage” at the Bankruptcy Court. Instead, the First

  Amended Complaint alleges that Plaintiff lost business income because the

  Bankruptcy Court “has issued numerous orders altering its court operations because

  of the state of emergency surrounding COVID-19 and the Shelter Order.” [Doc. 50,

  ¶ 38]. Put differently, Plaintiff alleges that it lost business income because the

  Bankruptcy Court altered its court operations to limit face-to-face interactions to

  minimize the spread of COVID-19, not because the Bankruptcy Court experienced

  an actual, physical change. These allegations are thus insufficient to support a claim

  for coverage under this provision of the Policy.




                                           13
Case 2:20-cv-12102-MCA-MAH
         Case 1:20-cv-02181-WMR
                             Document
                                Document
                                      18 Filed
                                         72 Filed
                                               02/09/21
                                                   01/26/21
                                                         PagePage
                                                              67 of14
                                                                    147
                                                                      of PageID:
                                                                         16      973




        C. Civil Authority

        Moreover, in Claim V and the rest of Claim VI, Plaintiff seeks coverage under

  the Civil Authority provision in the Policy. [Doc. 50, ¶¶ 27, 122-131, 142]. The

  claimed coverage is for an “actual loss of Business Income” sustained by Plaintiff

  during a 30-day period “when access to [its law office] is specifically prohibited by

  order of a civil authority as the direct result of a Covered Cause of Loss to property

  in the immediate area of [its law office].” [Doc. 1-1 at 36]. Yet, by the Policy’s and

  the Shelter Orders’ own terms, the civil authority coverage does not apply.

        First, the Shelter Order that Plaintiff says triggers coverage under the Civil

  Authority provision did not specifically “prohibit” Plaintiff from continuing in-

  person operations at its law office. Rather, the Order provided that businesses

  engaged in “critical infrastructure,” including “entities that provide legal services,”

  were exempt from the Order’s prohibition. [Doc. 39-2 at 3-4, 6]. Thus, Plaintiff—a

  law firm providing legal services—was permitted to continue in-person operations,

  the only requirement being that Plaintiff had to “implement measures which mitigate

  the exposure and spread of COVID-19 among its workforce.” [Doc. 39-2 at 5]. The

  Order therefore did not prohibit access to Plaintiff’s law office, thereby precluding

  Plaintiff from recovering under this Policy provision.




                                            14
Case 2:20-cv-12102-MCA-MAH
         Case 1:20-cv-02181-WMR
                             Document
                                Document
                                      18 Filed
                                         72 Filed
                                               02/09/21
                                                   01/26/21
                                                         PagePage
                                                              68 of15
                                                                    147
                                                                      of PageID:
                                                                         16      974




        Further, even if the Order had prohibited Plaintiff from accessing its office,

  the Order was not issued as a “direct result” of physical loss. Courts routinely reject

  these claims where, as here, orders of civil authority are aimed at fear of future harm,

  not existing property loss or damage. This Court concluded in Paradies Shops, Inc.

  v. Hartford Fire Ins. Co., “that an order . . . that is designed to prevent, protect

  against, or avoid future damage is not a ‘direct result’ of already existing property

  loss or damage.” No. 1:03-CV-3154-JEC, 2004 WL 5704715, at *7. And, in United

  Air Lines v. Ins. Co. of the State of Pa., the court likewise held that any prohibition

  of access to premises at Ronald Reagan National Airport after the September 11

  attacks was not covered by civil-authority insurance because the government’s

  “decision to halt operations at the Airport indefinitely was based on fears of future

  attacks,” not because of property damage at the nearby Pentagon. 439 F.3d 128, 134

  (2nd Cir. 2006). Thus, since no direct property loss or damage prompted the issuance

  of the Shelter Order in this case, these claims must also be dismissed.

        D. Class Claims

        Because the claims of the named Plaintiff fail, the putative class claims must

  also fail, and the First Amended Complaint is therefore dismissed in its entirety.




                                            15
Case 2:20-cv-12102-MCA-MAH
         Case 1:20-cv-02181-WMR
                             Document
                                Document
                                      18 Filed
                                         72 Filed
                                               02/09/21
                                                   01/26/21
                                                         PagePage
                                                              69 of16
                                                                    147
                                                                      of PageID:
                                                                         16      975




     IV.   CONCLUSION

        For the reasons above, the Motions to Dismiss are hereby GRANTED. [Docs.

  53, 54]. Accordingly, Plaintiff’s First Amended Complaint is dismissed with

  prejudice [Doc. 50], and the Class Claims are dismissed without prejudice.

        IT IS SO ORDERED this 26th day of January, 2021.




                                          16
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 70 of 147 PageID: 976




                               Exhibit H
Case 2:20-cv-07616-MWF-JPR
     2:20-cv-12102-MCA-MAH Document
                           Document 31
                                    18 Filed
                                       Filed 02/01/21
                                             02/09/21 Page
                                                      Page 171
                                                             ofof
                                                                7 147
                                                                   Page
                                                                      PageID:
                                                                        ID #:1306
                                                                              977


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA                          JS-6

                             CIVIL MINUTES—GENERAL

  Case No. CV 20-7616-MWF (JPRx)                Date: February 1, 2021
  Title:   Thomas Phan v. Nationwide General Insurance Company et al

  Present: The Honorable MICHAEL W. FITZGERALD, U.S. District Judge

            Deputy Clerk:                            Court Reporter:
            Rita Sanchez                             Not Reported

            Attorneys Present for Plaintiff:         Attorneys Present for Defendant:
            None Present                             None Present

  Proceedings (In Chambers): ORDER GRANTING DEFENDANT’S MOTION TO
                             DISMISS AND DISMISSING ACTION [11]

        Before the Court is Defendants Nationwide General Insurance Company
  (“Nationwide”) and AMCO Insurance Company’s (“AMCO”) Motion to Dismiss (the
  “Motion”), filed on August 28, 2020. (Docket No. 11). Plaintiff Thomas Phan filed an
  opposition on September 28, 2020. (Docket No. 20). Defendants filed a reply on
  October 5, 2020. (Docket No. 22).

        The Motion was noticed to be heard on October 13, 2020. The Court read and
  considered the papers on the Motion and deemed the matter appropriate for decision
  without oral argument. See Fed. R. Civ. P. 78(b); Local Rule 7-15. The hearing was
  therefore VACATED and removed from the Court’s calendar. Vacating the hearing
  was also consistent with General Order 20-09, arising from the COVID-19 pandemic.

        On January 20, 2021, the Court on its own motion set a telephonic hearing for
  January 25, 2021, pursuant to General Order 20-09 arising from the COVID-19
  pandemic.

         For the reasons set forth below, the Motion is GRANTED. Plaintiff fails to
  state a claim upon which relief can be granted because, under Plaintiff’s insurance
  policy, any economic losses resulting from the coronavirus pandemic are excluded
  from coverage.


  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              1
Case 2:20-cv-07616-MWF-JPR
     2:20-cv-12102-MCA-MAH Document
                           Document 31
                                    18 Filed
                                       Filed 02/01/21
                                             02/09/21 Page
                                                      Page 272
                                                             ofof
                                                                7 147
                                                                   Page
                                                                      PageID:
                                                                        ID #:1307
                                                                              978


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 20-7616-MWF (JPRx)                Date: February 1, 2021
  Title:   Thomas Phan v. Nationwide General Insurance Company et al

  I.    BACKGROUND

        Plaintiff commenced this action on July 15, 2020, with the filing of the
  Complaint in Los Angeles County Superior Court. (See generally Complaint (Docket
  No. 1-1)). Defendants removed this action on August 21, 2020. (See generally Notice
  of Removal (Docket No. 1)).

        The Complaint contains the following allegations:

          Plaintiff owns and operates a nail salon called “MB Nails.” (Complaint ¶ 1).
  Although COVID‐19 was present in California by late January 2020, all businesses,
  including MB Nails, were allowed to remain open throughout February and the first
  half of March. (Id. ¶ 11). On January 30, 2020, the World Health Organization (the
  “WHO”) declared a public health emergency of international concern. Id. Six weeks
  later, on March 11, 2020, the WHO made the assessment that COVID‐19 could be
  characterized as a pandemic. Id. MB Nails continued to remain open during this time.
  Id.

          Mayor Garcetti’s March 15, 2020 and July 14, 2020 Public Orders (the “Public
  Orders”) caused MB Nails to close in its entirety, resulting in a loss of functional use
  of its premises and an interruption of its business. (Id. ¶¶ 12, 19). As of the date of the
  Public Orders, MB Nails was not aware of the presence of COVID-19 on its premises,
  and no employees or customer had reported a COVID-19 infection. (Id. at ¶ 12).
  Plaintiff’s nail salon closed when the March 15, 2020 Public Order took effect, opened
  after the Public Order was lifted, and closed again once the July 14, 2020 Public Order
  took effect. (Id. ¶¶ 11, 12, 13, 19). The Public Orders were the predominant cause of
  the suspension of MB Nails’ operation. (Id.).

         Plaintiff submitted two claims for loss of business income to Defendants. (Id. ¶
  13). Plaintiff assumed the loss would be covered by the insurance policy with AMCO
  (the “Policy”) but Defendants rejected both claims. (Id. ¶ 13, 19; Ex. 1, Policy).


  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              2
Case 2:20-cv-07616-MWF-JPR
     2:20-cv-12102-MCA-MAH Document
                           Document 31
                                    18 Filed
                                       Filed 02/01/21
                                             02/09/21 Page
                                                      Page 373
                                                             ofof
                                                                7 147
                                                                   Page
                                                                      PageID:
                                                                        ID #:1308
                                                                              979


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES—GENERAL

  Case No. CV 20-7616-MWF (JPRx)                Date: February 1, 2021
  Title:   Thomas Phan v. Nationwide General Insurance Company et al

  Plaintiff contends that Defendant rejected the insurance claims in bad faith without
  investigation. (Id.).

         Plaintiff now brings claims for breach of contract and breach of the implied
  covenant of good faith and fair dealing. (See generally id.). Plaintiff seeks general,
  consequential, and punitive damages, prejudgment interest, attorneys’ fees, and costs.
  (Id., Prayer for Relief, ¶¶ 1-8).

  II.    REQUEST FOR JUDICIAL NOTICE

        In support of the Motion, Defendants request that the Court take judicial notice
  of orders and hearing transcripts in twenty-two cases outside this District. (See
  generally Requests for Judicial Notice (“RJNs”) (Docket Nos. 12, 28)). Plaintiff does
  not oppose the RJNs.

        The Court may take judicial notice of court filings and other matters of public
  record. Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442 F.3d 741, 746 n.6 (9th Cir.
  2006). The Court determines that the exhibits are matters of public record.
  Accordingly, the unopposed RJNs are GRANTED.

  III.   LEGAL STANDARD

         “Dismissal under Rule 12(b)(6) is proper when the complaint either (1) lacks a
  cognizable legal theory or (2) fails to allege sufficient facts to support a cognizable
  legal theory.” Somers v. Apple, Inc., 729 F.3d 953, 959 (9th Cir. 2013). “To survive a
  motion to dismiss, a complaint must contain sufficient factual matter . . . to ‘state a
  claim for relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678
  (2009) (quoting Bell Atlantic v. Twombly, 550 U.S. 544, 570 (2007)). While factual
  allegations in the complaint “are taken as true” at the Rule 12 stage, “conclusory
  allegations of law and unwarranted inferences are insufficient.” In re Syntex Corp.
  Sec. Litig., 95 F.3d 922, 926 (9th Cir. 1996) (citation omitted).


  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              3
Case 2:20-cv-07616-MWF-JPR
     2:20-cv-12102-MCA-MAH Document
                           Document 31
                                    18 Filed
                                       Filed 02/01/21
                                             02/09/21 Page
                                                      Page 474
                                                             ofof
                                                                7 147
                                                                   Page
                                                                      PageID:
                                                                        ID #:1309
                                                                              980


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                               CIVIL MINUTES—GENERAL

  Case No. CV 20-7616-MWF (JPRx)                Date: February 1, 2021
  Title:   Thomas Phan v. Nationwide General Insurance Company et al

         In deciding a motion to dismiss for failure to state a claim under Rule 12(b)(6), a
  court generally limits its review to the contents of the complaint and assumes all
  allegations of material fact are true. Allarcom Pay Television v. General Instrument
  Corp., 69 F.3d 381, 385 (9th Cir. 1995). The court need not accept as true, however,
  allegations contradicted by an exhibit to the complaint. Sprewell v. Golden State
  Warriors, 266 F.3d 979, 988 (9th Cir. 2001).

  IV.   DISCUSSION

        Defendants argue that Plaintiff has failed to allege a basis for coverage under the
  Policy because the Policy has a clear and unambiguous Virus Exclusion that precludes
  coverage for losses — directly or indirectly — resulting from a virus. (Motion at 10).

         To prevail on a breach of contract claim, Plaintiff must establish “(1) the
  contract, (2) plaintiff’s performance or excuse for nonperformance, (3) defendant’s
  breach, and (4) the resulting damages to plaintiff.” Tribeca Companies, LLC v. First
  American Title Ins. Co., 239 Cal. App. 4th 1088, 1109, 192 Cal. Rptr. 3d 354 (2015)
  (citing Bushell v. JPMorgan Chase Bank, N.A., 220 Cal. App. 4th 915, 921, 163 Cal.
  Rptr. 3d 539 (2013)). “[A]bsent an actual withholding of benefits due, there is no
  breach of contract.” Love v. Fire Ins. Exch., 221 Cal. App. 3d 1136, 1151 n.10, 271
  Cal. Rptr. 246 (1990) (quotation omitted).

         Under California law, the terms of an insurance policy must be given their
  “ordinary and popular sense,” and if the policy language is “clear and explicit,” it
  governs. Palmer v. Truck Ins. Exch., 21 Cal. 4th 1109, 1115-17, 90 Cal. Rptr. 2d 647
  (1999) (quotation marks omitted); Cal. Civ. Code § 1638 (“The language of a contract
  is to govern its interpretation, if the language is clear and explicit, and does not involve
  an absurdity.”).

         Here, the Policy contains a clear and unequivocal Virus Exclusion clause,
  excluding coverage for “loss or damage caused directly or indirectly” from “[a]ny
  virus, bacterium or other microorganism that induces or is capable of inducing physical
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              4
Case 2:20-cv-07616-MWF-JPR
     2:20-cv-12102-MCA-MAH Document
                           Document 31
                                    18 Filed
                                       Filed 02/01/21
                                             02/09/21 Page
                                                      Page 575
                                                             ofof
                                                                7 147
                                                                   Page
                                                                      PageID:
                                                                        ID #:1310
                                                                              981


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 20-7616-MWF (JPRx)                Date: February 1, 2021
  Title:   Thomas Phan v. Nationwide General Insurance Company et al

  distress, illness or disease.” (Policy at 21, 23). Specifically, the “Exclusions” clause of
  the Policy provides that Defendant:

        [W]ill not pay for loss or damage caused directly or indirectly by any of the
        following. Such loss or damage is excluded regardless of any other cause
        or event that contributes concurrently or in any sequence of the loss. These
        exclusions apply whether or not the loss events results in widespread
        damage or affects a substantial area.

        ...

        (1) Any virus, bacterium or other microorganism that induces or is
        capable of inducing physical distress, illness or disease . . . .

  (Id. at 21, 23) (emphasis added).

         Plaintiff argues that the Virus Exclusion does not apply because COVID-19 was
  never physically present on the premises of MB Nails. (Opposition at 5). At the
  hearing, Plaintiff emphasized that this case is analogous to Certain Underwriters at
  Lloyd’s London v. Creagh, 2013 WL 3213345 (E.D. Penn. June 26, 2013), where the
  owner of an apartment building discovered the two-week old dead body of a tenant
  who had collapsed over a toilet and whose bodily fluids had seeped into the bathroom
  floor. Id. at *2. The issue in Creagh was whether the damage to the apartment was
  caused by bacteria and other microorganisms. Id. at *3. The court reasoned that for
  the Microorganism Exclusion to apply, the insurer “must produce evidence that
  bacteria or other microorganisms were present in [the deceased’s] bodily fluids, and
  that they caused the damages at issue.” Id.

         In addition to not being binding authority, Creagh is easily distinguishable from
  this action because the existence of a virus is not at issue here. The Creagh court
  required the insurer to produce evidence that bacteria was present in the deceased’s
  bodily fluids because the existence of any bacteria determined whether the
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              5
Case 2:20-cv-07616-MWF-JPR
     2:20-cv-12102-MCA-MAH Document
                           Document 31
                                    18 Filed
                                       Filed 02/01/21
                                             02/09/21 Page
                                                      Page 676
                                                             ofof
                                                                7 147
                                                                   Page
                                                                      PageID:
                                                                        ID #:1311
                                                                              982


                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 20-7616-MWF (JPRx)                Date: February 1, 2021
  Title:   Thomas Phan v. Nationwide General Insurance Company et al

  Microorganism Exclusion would apply. Id. There is simply no question that a virus
  exists here and caused MB Nails to close, albeit arguably indirectly. Creagh’s narrow
  holding has no persuasive value in a case involving a global pandemic.

        Any putative loss resulting from a virus — even indirectly — is not covered by
  the Policy. (Policy at 23). Because Plaintiff’s loss arises from the coronavirus
  pandemic and resulting Public Orders, the Virus Exclusion applies on its face.
  (Complaint ¶¶ 11-13, 18-19).

         At least five other district courts in the Ninth Circuit have upheld functionally
  identical virus exclusion clauses in the context of coronavirus losses. See, e.g.,
  Healthnow Medical Center, Inc. v. State Farm General Ins. Co., No. 4:20-cv-04340
  (N.D. Cal. Dec. 10, 2020) (“Plaintiff thus urges that the Virus Exclusion does not
  apply. In so doing, Plaintiff urges the Court to reject the analysis adopted by courts
  throughout the Ninth Circuit, and indeed across the country.”); Founder Inst. Inc. v.
  Hartford Fire Ins. Co., No. 20-CV-04466-VC, 2020 WL 6268539, at *1 (N.D. Cal.
  Oct. 22, 2020) (“[T]he ordinances sought to prevent COVID-19 from spreading, and
  thus the loss claimed by Founder was ‘caused directly or indirectly by . . . the . . .
  presence, growth, proliferation, spread or any activity of . . . virus.’”) (collecting
  cases); Boxed Foods Co., LLC v. California Capital Ins. Co., No. 20-CV-04571-CRB,
  2020 WL 6271021, at *3-7 (N.D. Cal. Oct. 26, 2020), as amended (Oct. 27, 2020)
  (virus exclusion barred coverage for business income losses); Franklin EWC, Inc. v.
  Hartford Financial Services Group, Inc., 2020 WL 5642483, at *2 (N.D. Cal. Sept. 22,
  2020) (“Sentinel has met its burden of proving that the Virus Exclusion applies to
  Plaintiffs’ allegations of coverage.”); Mortar and Pestle Corp. v. Atain Specialty Ins.
  Co., No. 20-cv-03461, at 10 (N.D. Cal. Dec. 21, 2020) (“[T]he Court finds the [Virus]
  Exclusion applies”).

         Numerous courts outside of the Ninth Circuit have also upheld functionally
  identical virus exclusion clauses in the context of coronavirus losses. See, e.g., Diesel
  Barbershop, LLC, et al. v. State Farm Lloyds, 5:20-cv-00461-DAE, Order granting
  Defendant’s Motion to Dismiss at 15 (W.D. Tex., Aug. 13, 2020) (Docket No. 12-1)
  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              6
Case 2:20-cv-07616-MWF-JPR
     2:20-cv-12102-MCA-MAH Document
                           Document 31
                                    18 Filed
                                       Filed 02/01/21
                                             02/09/21 Page
                                                      Page 777
                                                             ofof
                                                                7 147
                                                                   Page
                                                                      PageID:
                                                                        ID #:1312
                                                                              983


                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES—GENERAL

  Case No. CV 20-7616-MWF (JPRx)                Date: February 1, 2021
  Title:   Thomas Phan v. Nationwide General Insurance Company et al

  (“[T]he Court finds that the Virus Exclusion bars Plaintiffs’ claims.”); Gavrilides
  Mgmt. Co. v. Michigan Ins. Co., No. 20-258-CB, transcript of July 1, 2020 hearing, at
  18-23 (Ingham Cty., MI Circuit Ct., Jul. 1, 2020) (Docket No. 12-2) (granting
  summary disposition without leave to amend against Plaintiff seeking recovery for
  COVID-19 damages, noting that “there is a virus exclusion that would also apply”);
  Newchops Restaurants Comcast LLC d/b/a Chops v. Admiral Indem. Co., Case No.
  2:20-cv-01869 (E.D. Penn. Dec. 18, 2020) (“[T]he virus exclusion bars coverage.”).

        Because the Virus Exclusion bars Plaintiff’s breach of contract and bad faith
  claims, Plaintiff has failed to state a claim for which relief can be granted. Love, 221
  Cal. App. 3d at 1151 n.10 (“[A]bsent an actual withholding of benefits due, there is no
  breach of contract.”); id. at 1153 (“a bad faith claim cannot be maintained unless
  policy benefits are due”). The Court therefore declines to address Defendants’ other
  arguments for dismissal.

        Accordingly, the Motion is GRANTED.

  V.    CONCLUSION

         The Motion is GRANTED without leave to amend. Given the Policy’s Virus
  Exclusion clause, future amendment to Plaintiff’s Complaint would be futile, and the
  Court cannot imagine any plausible amendment that would avoid the preclusive effect
  of the exclusion as construed. This issue will ultimately be decided by the Ninth
  Circuit or the California Supreme Court. Accordingly, the action is DISMISSED.

          This Order shall constitute notice of entry of judgment pursuant to Federal Rule
  of Civil Procedure 58. Pursuant to Local Rule 58-6, the Court ORDERS the Clerk to
  treat this order, and its entry on the docket, as an entry of judgment.

        IT IS SO ORDERED.



  ______________________________________________________________________________
                           CIVIL MINUTES—GENERAL                              7
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 78 of 147 PageID: 984




                                Exhibit I
                                  Case 2:20-cv-12102-MCA-MAH
                                            Case 5:20-cv-03674-BLF
                                                                Document
                                                                   Document
                                                                         18 Filed
                                                                            67 Filed
                                                                                  02/09/21
                                                                                      02/08/21
                                                                                            PagePage
                                                                                                 79 of1147
                                                                                                        of 17
                                                                                                            PageID: 985




                                    1

                                    2

                                    3

                                    4

                                    5                                  UNITED STATES DISTRICT COURT

                                    6                              NORTHERN DISTRICT OF CALIFORNIA

                                    7                                           SAN JOSE DIVISION

                                    8
                                    9      PROTÉGÉ RESTAURANT PARTNERS                         Case No. 20-cv-03674-BLF
                                           LLC, on Behalf of Itself and All Others
                                   10      Similarly Situated,
                                                                                               ORDER GRANTING DEFENDANT’S
                                   11                     Plaintiff,                           MOTION TO DISMISS WITH LEAVE
                                                                                               TO AMEND
                                   12               v.
Northern District of California
 United States District Court




                                                                                               [Re: ECF 42]
                                   13      SENTINEL INSURANCE COMPANY,
                                           LIMITED, d/b/a THE HARTFORD
                                   14
                                                          Defendant.
                                   15

                                   16
                                                This case arises from a dispute over the application of a “business interruption” insurance
                                   17
                                         policy to measures taken in response to recent public health orders that required businesses to
                                   18
                                         operate at a limited capacity. Plaintiff Protégé Restaurant Partners, LLC (“Plaintiff” or “Protégé”),
                                   19
                                         individually and on behalf of all other similarly situated entities (collectively, the “Class”), brings
                                   20
                                         this class action against defendant Sentinel Insurance Co., Ltd. d/b/a The Hartford (“Defendant” or
                                   21
                                         “Sentinel”) for Defendant’s refusal to pay COVID-19 related claims based on the insurance policy
                                   22
                                         it sold to Plaintiff and the Class. Plaintiff asserts claims for a declaratory judgment and for breach
                                   23
                                         of contract based on Business Income coverage (Counts I, II), Civil Authority coverage (Counts
                                   24
                                         III, IV), Extra Expense coverage (Counts V, VI), Sue and Labor coverage (Counts VII, VIII),
                                   25
                                         Virus Endorsement coverage (Counts IX, X), and Breach of Implied Covenant of Good Faith and
                                   26
                                         Fair Dealing (Counts XI, XII). See First Am. Compl. (“FAC”), ECF 26. Defendant brings this
                                   27
                                         Motion to Dismiss for failure to state a claim, lack of subject matter jurisdiction, and lack of
                                   28
                                  Case 2:20-cv-12102-MCA-MAH
                                            Case 5:20-cv-03674-BLF
                                                                Document
                                                                   Document
                                                                         18 Filed
                                                                            67 Filed
                                                                                  02/09/21
                                                                                      02/08/21
                                                                                            PagePage
                                                                                                 80 of2147
                                                                                                        of 17
                                                                                                            PageID: 986




                                    1    personal jurisdiction. See Mot. to Dismiss First Am. Compl. (“Mot.”), ECF 42. The Court

                                    2    determines that the motion is appropriate for disposition without oral argument and, thus, is

                                    3    deemed submitted. See Civ. L.R. 7-1(b). Accordingly, the hearing set for February 28, 2021 is

                                    4    VACATED. Having considered the parties’ briefing, the Court GRANTS this Motion WITH

                                    5    LEAVE TO AMEND.

                                    6          I.      BACKGROUND
                                    7
                                                    A. Factual Allegations
                                    8
                                                    Plaintiff Protégé owns and operates a New American Cuisine restaurant in Palo Alto,
                                    9
                                         California. See FAC ¶ 3. Plaintiff purchased a “business interruption” insurance policy (“the
                                   10

                                   11    Policy”) from Defendant “to protect itself against unexpected risks.” See id. ¶ 50. The Policy was

                                   12    in effect from January 2020 through January 2021. See id. The Policy covers interruption of
Northern District of California
 United States District Court




                                   13    business caused by an order from a civil authority (“Civil Authority” coverage), business income
                                   14    losses sustained due to the necessary suspension of operations (“Business Income” coverage), and
                                   15
                                         expenses incurred to minimize the suspension of business (“Extra Expense” coverage), subject to
                                   16
                                         limitations, including a “Virus Exclusion.” See id. ¶ ¶ 5, 16. Under certain conditions, the Policy
                                   17
                                         provides that the policyholder can be reimbursed for expenses incurred while “[taking] all
                                   18

                                   19    reasonable steps to protect the Covered property from further damage” (“Sue and Labor”

                                   20    coverage). Id. ¶ 17.

                                   21               In March 2020, the World Health Organization declared COVID-19 a global health
                                   22
                                         pandemic, and the CDC issued guidance restricting gatherings of individuals in an attempt to stop
                                   23
                                         the spread of the virus through surface transmission and through the air. See id. ¶¶ 42, 44.
                                   24
                                                    On March 17, 2020, Santa Clara County issued a county-wide stay-at-home order to
                                   25
                                         mitigate the spread of COVID-19, on the basis of a confirmed outbreak in the area. See id. ¶ 45.
                                   26

                                   27    On March 19, 2020, Governor Gavin Newsom issued an Executive Order and Public Health Order

                                   28    that directed Californians to stay at home, and close businesses not deemed “essential.” See id. ¶
                                                                                            2
                                  Case 2:20-cv-12102-MCA-MAH
                                            Case 5:20-cv-03674-BLF
                                                                Document
                                                                   Document
                                                                         18 Filed
                                                                            67 Filed
                                                                                  02/09/21
                                                                                      02/08/21
                                                                                            PagePage
                                                                                                 81 of3147
                                                                                                        of 17
                                                                                                            PageID: 987




                                         46. Collectively, these orders are referred to as the “Closure Orders.” Although Plaintiff, whose
                                    1

                                    2    restaurant was categorized as an “essential business,” was only required to stop in-person dining

                                    3    and could continue to operate its kitchen to prepare take-out orders, Plaintiff chose to completely

                                    4    shut down its operations. See id. ¶ 49.
                                    5
                                                 On or about March 30, 2020, Plaintiff made a claim under the Policy, seeking coverage
                                    6
                                         caused by COVID-19 and the Closure Orders. See id. ¶ 18. In response, Defendant requested
                                    7
                                         additional information from Plaintiff, and subsequently denied coverage. See id.
                                    8
                                                 B. Procedural History
                                    9

                                   10            Plaintiff commenced this action on June 2, 2020. See Complaint (“Compl.”), ECF 1.

                                   11    Plaintiff filed an amended complaint on September 8, 2020. See First Am. Compl. (“FAC”), ECF
                                   12    27. On September 22, 2020, Defendant filed a Motion to Dismiss Plaintiff’s First Amended
Northern District of California
 United States District Court




                                   13
                                         Complaint for Failure to State a Claim. See Mot. to Dismiss for Failure to State a Claim, ECF 33.
                                   14
                                         Defendant concurrently filed a Motion to Dismiss for Lack of Jurisdiction. See Mot. to Dismiss for
                                   15
                                         Lack of Jurisdiction, ECF 35. Defendant filed a combined Motion to Dismiss in conformity with
                                   16

                                   17    Local Rules on October 5, 2020. See Mot. to Dismiss (“Mot.”), ECF 42. Plaintiff filed its

                                   18    Opposition on October 19, 2020. See Opp’n. to Mot. to Dismiss (“Opp’n.”), ECF 47. Defendant

                                   19    filed its Reply on November 2, 2020. See Reply to Opp’n. (“Reply”), ECF 54.
                                   20
                                              II.   LEGAL STANDARD
                                   21

                                   22            A. Federal Rule of Civil Procedure 12(b)(6): Failure to State A Claim

                                   23            “A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) for failure to state a
                                   24    claim upon which relief can be granted ‘tests the legal sufficiency of a claim.’” Conservation
                                   25
                                         Force v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011) (quoting Navarro v. Block, 250 F.3d
                                   26
                                         729, 732 (9th Cir. 2001)). When considering such a motion, the Court “accept[s] factual
                                   27
                                         allegations in the complaint as true and construe[s] the pleadings in the light most favorable to the
                                   28
                                                                                           3
                                  Case 2:20-cv-12102-MCA-MAH
                                            Case 5:20-cv-03674-BLF
                                                                Document
                                                                   Document
                                                                         18 Filed
                                                                            67 Filed
                                                                                  02/09/21
                                                                                      02/08/21
                                                                                            PagePage
                                                                                                 82 of4147
                                                                                                        of 17
                                                                                                            PageID: 988




                                         nonmoving party.” Manzarek v. St. Paul Fire & Marine Ins. Co., 519 F.3d 1025, 1031 (9th Cir.
                                    1

                                    2    2008). While a complaint typically need not contain detailed factual allegations, it “must contain

                                    3    sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”

                                    4    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
                                    5
                                         570 (2007)). A claim is facially plausible when it “allows the court to draw the reasonable
                                    6
                                         inference that the defendant is liable for the misconduct alleged.” Id. However, the Court need not
                                    7
                                         “accept as true allegations that contradict matters properly subject to judicial notice” or
                                    8
                                         “allegations that are merely conclusory, unwarranted deductions of fact, or unreasonable
                                    9

                                   10    inferences.” In re Gilead Sci. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008) (internal quotation

                                   11    marks and citations omitted). “Threadbare recitals of the elements of a cause of action, supported
                                   12    by mere conclusory statements, do not suffice.” Id.
Northern District of California
 United States District Court




                                   13
                                                   B. Federal Rule of Civil Procedure 15(a): Leave to Amend
                                   14
                                                   Under Federal Rule of Civil Procedure 15(a), the Court should freely grant leave to amend
                                   15
                                         “when justice so requires,” keeping in mind Rule 15’s underlying purpose “to facilitate decision
                                   16

                                   17    on the merits, rather than on the pleadings or technicalities.” Lopez v. Smith, 203 F.3d 1122, 1127

                                   18    (9th Cir. 2000) (en banc) (internal quotation marks and alterations omitted). When dismissing a

                                   19    complaint for failure to state a claim, “a district court should grant leave to amend even if no
                                   20    request to amend the pleading was made, unless it determines that the pleading could not possibly
                                   21
                                         be cured by the allegation of other facts.” Id. at 1130 (internal quotation marks omitted). A court
                                   22
                                         has discretion, however, to deny leave to amend where amendment is futile. Leadsinger, Inc. v. 3
                                   23
                                         BMG Music Pub., 512 F.3d 522, 532 (9th Cir. 2008) (citing Foman v. Davis, 371 U.S. 178, 182
                                   24

                                   25    (1962)).

                                   26              III. DISCUSSION1

                                   27

                                   28    1
                                             Both Plaintiff and Defendant request judicial notice of several public documents, including recent
                                                                                                4
                                  Case 2:20-cv-12102-MCA-MAH
                                            Case 5:20-cv-03674-BLF
                                                                Document
                                                                   Document
                                                                         18 Filed
                                                                            67 Filed
                                                                                  02/09/21
                                                                                      02/08/21
                                                                                            PagePage
                                                                                                 83 of5147
                                                                                                        of 17
                                                                                                            PageID: 989




                                                 Citing to recent cases in this Circuit that have interpreted nearly identical provisions,
                                    1

                                    2    Defendant argues that the Virus Exclusion and the plain language of the Policy do not trigger

                                    3    coverage under any of the alleged provisions. See Mot. 13. Accordingly, because all of Plaintiff’s

                                    4    claims are premised on the Policy covering its losses, Defendant contends that all of the claims
                                    5
                                         must fail. See id. Plaintiff replies in opposition that the Virus Exclusion does not apply, and that
                                    6
                                         the Policy’s plain language provides coverage for all of Plaintiff’s claims. See Opp’n. 9-11.
                                    7
                                                 In California, the interpretation of an insurance policy is a question of law for the court to
                                    8
                                         decide. Waller v. Truck Ins. Exch., Inc., 11 Cal. 4th 1, 18 (1995). “Insurance policies are contracts,
                                    9

                                   10    and the ordinary rules of contract interpretation apply.” McMillin Homes Constr., Inc. v. Nat’l Fire

                                   11    & Marine Ins. Co., 35 Cal. App. 5th 1042, 1050 (Cal. Ct. App. 2019). In interpreting an insurance
                                   12    policy, the Court first examines the contract language to determine its plain or ordinary meaning.
Northern District of California
 United States District Court




                                   13
                                         Waller, 11 Cal. 4th at 18 (citation omitted). A policy is ambiguous if it is “capable of two or more
                                   14
                                         constructions, both of which are reasonable.” Id. Where a policy is ambiguous, it must be
                                   15
                                         interpreted “to protect the objectively reasonable expectations of the insured.” Minkler v. Safeco
                                   16

                                   17    Inc., 49 Cal. 4th 315, 321 (2010). Courts should not, however, “strain to create an ambiguity

                                   18    where none exists.” Waller, 11 Cal. 4th at 18-19. If the insured shows that a claim falls within the

                                   19    policy terms, the burden shifts to the insurer to demonstrate that an exclusion applies. Id. at 16.
                                   20                    A. Business Income and Extra Expense Provisions
                                   21
                                                 Plaintiff alleges in its First and Second Claims that it is entitled under the Policy’s
                                   22

                                   23

                                   24    district court rulings addressing similar insurance claims and policies, as well as transcripts of
                                         hearings. See Request for Notice re Mot., ECF 43; Request for Notice re Opp’n., ECF 55. Courts may
                                   25    take judicial notice of matters either that are “generally known within the trial court’s territorial
                                         jurisdiction” or that “can be accurately and readily determined from sources whose accuracy cannot
                                   26    reasonably be questioned.” Fed. R. Evid. 201(b). Specifically, “[the Court] may take judicial notice of
                                         undisputed matters of public record, . . . including documents on file in federal or state courts.” Harris
                                   27    v. Cty. of Orange, 682 F.3d 1126, 1132 (9th Cir. 2012). Here, the documents for which Plaintiff and
                                         Defendant request judicial notice are matters of public record, which are on file in the state and federal
                                   28    courts. See Exhibits 1-3, ECF 43; Exhibits 4-8, ECF 55. And their factual contents are not disputed.
                                         See generally Mot.; Opp’n. Thus, the Court grants both Plaintiff’s and Defendant’s request.
                                                                                               5
                                  Case 2:20-cv-12102-MCA-MAH
                                            Case 5:20-cv-03674-BLF
                                                                Document
                                                                   Document
                                                                         18 Filed
                                                                            67 Filed
                                                                                  02/09/21
                                                                                      02/08/21
                                                                                            PagePage
                                                                                                 84 of6147
                                                                                                        of 17
                                                                                                            PageID: 990




                                         “Business Income” coverage to income lost through the suspension of Plaintiff’s business
                                    1

                                    2    operations due to the Closure Orders. See Compl. ¶ 63. Plaintiff further alleges in its Fifth and

                                    3    Sixth Claims that it is entitled under “Extra Expense” coverage to expenses Plaintiff incurred to

                                    4    break-down and clean its property. See id. ¶ 64. Defendant moves to dismiss these claims on the
                                    5
                                         ground that the Virus Exclusion bars coverage for COVID-19 business income losses, and in the
                                    6
                                         alternative that Plaintiff failed to allege any “direct physical loss of or physical damage to” its
                                    7
                                         property. See Mot. 12.
                                    8
                                                The Court agrees with Defendant that Plaintiff has failed to allege physical loss of or
                                    9

                                   10    damage to its property and accordingly does not need to address the scope of the Virus Exclusion

                                   11    here. The Policy provides in relevant part:
                                   12                   o. Business Income
Northern District of California
 United States District Court




                                   13
                                                        (1) We will pay for the actual loss of Business Income you sustain
                                   14                   due to the necessary suspension of your “operations” during the
                                                        “period of restoration”. The suspension must be caused by direct
                                   15                   physical loss of or physical damage to property at the “scheduled
                                                        premises”, including personal property in the open (or in a vehicle)
                                   16                   within 1,000 feet of the “scheduled premises”, caused by or resulting
                                   17                   from a Covered Cause of Loss.

                                   18                   ...

                                   19                   q. Extra Expense
                                   20                   (1) We will pay reasonable and necessary Extra Expense you incur
                                   21                   during the "period of restoration" that you would not have incurred
                                                        if there had been no direct physical loss or physical damage to
                                   22                   property at the "scheduled premises", including personal property in
                                                        the open (or in a vehicle) within 1,000 feet, caused by or resulting
                                   23                   from a Covered Cause of Loss.
                                   24    ECF 1-1 at 40. In short, the “Business Income” and “Extra Expense” provisions apply only when
                                   25
                                         (1) there is “direct physical loss of or physical damage to property at the ‘scheduled premises’ . . .
                                   26
                                         caused by or resulting from a Covered Cause of Loss” and (2) but for the physical loss or damage,
                                   27
                                         suspension in operation or additional expense would not have occurred. See id. (emphasis added).
                                   28
                                                                                            6
                                  Case 2:20-cv-12102-MCA-MAH
                                            Case 5:20-cv-03674-BLF
                                                                Document
                                                                   Document
                                                                         18 Filed
                                                                            67 Filed
                                                                                  02/09/21
                                                                                      02/08/21
                                                                                            PagePage
                                                                                                 85 of7147
                                                                                                        of 17
                                                                                                            PageID: 991




                                                The Policy’s “direct physical loss of or physical damage to” language is unambiguous.
                                    1

                                    2    California courts have interpreted “direct physical loss” to require a “distinct, demonstrable,

                                    3    physical alteration of the property” or a “physical change in the condition of the

                                    4    property.” See MRI Healthcare Ctr. of Glendale, Inc. v. State Farm Gen. Ins. Co., 187 Cal. App.
                                    5
                                         4th 766, 771, 779-80, 115 Cal.Rptr.3d 27 (2010) (internal quotations and citations omitted).
                                    6
                                         Accordingly, “a detrimental economic impact,” such as limited use of property, “unaccompanied
                                    7
                                         by a distinct, demonstrable, physical alteration of the property,” is insufficient to claim a “direct
                                    8
                                         physical loss.” See MRI, 187 Cal. App. 4th at 779, 115 Cal.Rptr.3d 27. Where a policy
                                    9

                                   10    additionally requires “direct physical loss of or physical damage to property,” there must either be

                                   11    a physical change in the condition or a permanent dispossession of the property. See Mudpie, Inc.
                                   12    v. Travelers Cas. Ins. Co. of Am., 2020 WL 5525171, at *4 (N.D. Cal. Sept. 14, 2020) (finding
Northern District of California
 United States District Court




                                   13
                                         that a more expansive interpretation of ‘direct physical loss of property’ to include dispossession
                                   14
                                         of property would require a ‘permanent dispossession.’”).
                                   15
                                                Every California court that has addressed COVID-19 business interruption claims to date
                                   16

                                   17    has concluded that government orders that prevent full use of a commercial property or that make

                                   18    the business less profitable do not themselves cause or constitute “direct physical loss of or

                                   19    physical damage to” the insured property. See, e.g., 10E, LLC v. Travelers Indem. Co. of
                                   20    Connecticut, 2020 WL 5359653, at *4-5 (C.D. Cal. Sept. 2, 2020) (“An insured cannot recover by
                                   21
                                         attempting to artfully plead temporary impairment to economically valuable use of property as
                                   22
                                         physical loss or damage.”); Pappy’s Barber Shops, Inc. v. Farmers Grp., Inc., No. 20-CV-907-
                                   23
                                         CAB-BLM, 2020 WL 5500221, at *4-5 (S.D. Cal. Sept. 11, 2020) (“Pappy’s I”) (“Most courts
                                   24

                                   25    have rejected these claims, finding that the government orders did not constitute direct physical

                                   26    loss or damage to property.”); Mudpie, Inc, 2020 WL 5525171, at *4 (“Moreover, while a ‘direct

                                   27    physical loss of’ property does not require damage or physical alteration to the property, the
                                   28
                                         surrounding provisions within Travelers's insurance policy suggest that Mudpie's inability to
                                                                                         7
                                  Case 2:20-cv-12102-MCA-MAH
                                            Case 5:20-cv-03674-BLF
                                                                Document
                                                                   Document
                                                                         18 Filed
                                                                            67 Filed
                                                                                  02/09/21
                                                                                      02/08/21
                                                                                            PagePage
                                                                                                 86 of8147
                                                                                                        of 17
                                                                                                            PageID: 992




                                         occupy its storefront does not fall within the Business Income and Extra Expense coverage of this
                                    1

                                    2    policy.”). A court in this district interpreting identical provisions found that “direct physical loss

                                    3    of property does not include the temporary loss of use due to the governmental Stay-at-Home

                                    4    orders,” noting that plaintiff “did not allege that it lost access to the properties, but merely that it
                                    5
                                         was not allowed to operate its business out of the properties.” Kevin Barry Fine Art Assocs. v.
                                    6
                                         Sentinel Ins. Co., Ltd., No. 20-CV-04783-SK, 2021 WL 141180, at *4 (N.D. Cal. Jan. 13, 2021).
                                    7
                                         In light of this abundance of caselaw, the Court finds as a matter of law that the Policy is
                                    8
                                         unambiguous. See Waller, 11 Cal. 4th at 18.
                                    9

                                   10            Plaintiff does not adequately plead that it suffered a loss under the unambiguous “direct

                                   11    physical loss of or damage to” language of the Policy. See generally, FAC. Plaintiff’s claim that
                                   12    the Closure Orders prohibited customers’ access to its property is not sufficient to show permanent
Northern District of California
 United States District Court




                                   13
                                         disposition. See id. ¶¶ 12, 13. Plaintiff was never disposed of its property, as it was the customers,
                                   14
                                         and not Plaintiff, who were prohibited from access. See id. ¶ 13. Additionally, Plaintiff never
                                   15
                                         claimed that the Closure Orders were permanent. See generally, id.; see also Mudpie, Inc., 2020
                                   16

                                   17    WL 5525171, at *4 (finding that a more expansive interpretation of ‘direct physical loss of

                                   18    property’ to include dispossession of property would require a ‘permanent dispossession.’”).

                                   19    Further, Plaintiff’s claim that there was a high risk that COVID-19 particles were present on its
                                   20    property does not constitute physical damage. See id. ¶ 12. Even if Plaintiff had known of a
                                   21
                                         specific instance of COVID-19 particles inside of its business, evidence of such would still not
                                   22
                                         qualify as a “physical change” to the property. See Uncork & Create LLC v. Cincinnati Ins. Co.,
                                   23
                                         No. 2:20-CV-00401, 2020 WL 6436948, at *5 (S.D.W. Va. Nov. 2, 2020) (“no coverage because
                                   24

                                   25    “COVID-19 does not threaten the inanimate structures covered by property insurance policies, and

                                   26    its presence on surfaces can be eliminated with disinfectant.”). Under these pleadings, there is no

                                   27    Policy coverage.
                                   28
                                                 Plaintiff submitted two recent out-of-circuit decisions which held that “physical loss of”
                                                                                           8
                                  Case 2:20-cv-12102-MCA-MAH
                                            Case 5:20-cv-03674-BLF
                                                                Document
                                                                   Document
                                                                         18 Filed
                                                                            67 Filed
                                                                                  02/09/21
                                                                                      02/08/21
                                                                                            PagePage
                                                                                                 87 of9147
                                                                                                        of 17
                                                                                                            PageID: 993




                                         property does not unambiguously require that dispossession be permanent. See ECF 64-1, 2.2
                                    1

                                    2    Neither of these cases is persuasive to this Court as both rely on their respective state laws and

                                    3    non-binding district court decisions to find ambiguity. See Elegant Massage, LLC v. State Farm

                                    4    Mut. Auto. Ins. Co., No. 2:20-CV-265, 2020 WL 7249624, at *8 (E.D. Va. Dec. 9, 2020) (“The
                                    5
                                         Court finds that the phrase ‘direct physical loss’ has been subject to a spectrum of interpretations
                                    6
                                         in Virginia”); Henderson Rd. Rest. Sys., Inc. v. Zurich Am. INS. Co., No. 1:20 CV 1239, 2021 WL
                                    7
                                         168422, at *12 (N.D. Ohio Jan. 19, 2021) (“Zurich has not cited any Ohio law constraining this
                                    8
                                    9    Court to its interpretation of the Policy. And because there is more than one interpretation, the

                                   10    Policy must be construed liberally in Plaintiffs’ favor.”). Courts in California and in this district

                                   11    have specifically interpreted “physical loss of,” when used in the phrase “physical loss of or
                                   12
                                         damage to,” to unambiguously require permanent dispossession. See Mudpie., 2020 WL 5525171,
Northern District of California
 United States District Court




                                   13
                                         at *4.
                                   14
                                                  Plaintiff also relies on Studio 417, Inc. v. Cincinnati Ins. Co., 2020 WL 4692385, at *6
                                   15
                                         (W.D. Mo. Aug. 12, 2020) to support the proposition that the presence of COVID-19 particles can
                                   16

                                   17    constitute direct physical loss. See Opp’n. 27. In Studio 417, the court held that plaintiffs

                                   18    adequately alleged a direct physical loss when they stated that “COVID-19 particles attached to
                                   19    and damaged their property, which made their premises unsafe and unusable.” Id. Plaintiff claims
                                   20
                                         that it similarly alleges that it closed due to physical damage caused by COVID-19 to its property.
                                   21
                                         See Opp’n. 27. However, Plaintiff does not actually claim any confirmed cases of COVID-19 were
                                   22
                                         present on its property. See FAC ¶19. Rather, Plaintiff notes the growing number of cases in Santa
                                   23

                                   24    Clara County and extrapolates that its property was likely infected, but not that it actually was. See

                                   25    id; see also Mudpie, 2020 WL 5525171, at *6 (distinguishing Studio 417 because plaintiff did not

                                   26

                                   27    2
                                          Defendant has submitted dozens of recent decisions, which the Court does not address except to
                                   28    note that those cases are in accord with all of the authorities cited in Defendant’s briefs.

                                                                                            9
                                  Case 2:20-cv-12102-MCA-MAH
                                           Case 5:20-cv-03674-BLF
                                                               Document
                                                                  Document
                                                                        18 67
                                                                           FiledFiled
                                                                                 02/09/21
                                                                                      02/08/21
                                                                                            Page
                                                                                               Page
                                                                                                 88 of10147
                                                                                                         of 17
                                                                                                            PageID: 994




                                         allege “the presence of the COVID-19 virus in its store created a physical loss.”); Real Hosp., LLC
                                    1

                                    2    v. Travelers Cas. Ins. Co. of Am., No. 2:20-CV-00087-KS-MTP, 2020 WL 6503405, at *7 n. 12

                                    3    (S.D. Miss. Nov. 4, 2020) (distinguishing Studio 417 because plaintiff did not allege that the virus

                                    4    was present on the restaurant premises, but instead that it was forced to close its premises as a
                                    5
                                         direct result of the governmental orders).
                                    6
                                                Even if Plaintiff could prove that the virus was present on and physically damaging its
                                    7
                                         property, Plaintiff has not claimed that this physical damage is what caused it to suspend
                                    8
                                         operations or incur extra expense, as is required under the plain language of the Policy. See
                                    9

                                   10    generally, FAC. Under the facts pled by Plaintiff, there is no coverage. Plaintiff admits that it

                                   11    suspended operations due to the Closure Orders, noting that it shut down “when the Closure
                                   12    Orders and government officials announced that COVID-19 posed a risk of causing further
Northern District of California
 United States District Court




                                   13
                                         physical property damage and loss.” See FAC ¶¶ 49, 58. Plaintiff does not allege that it shut down
                                   14
                                         its operations or incurred expenses due to any “physical damage,” or the potential presence of
                                   15
                                         COVID-19 on its property, as Plaintiff took these actions fully unaware of whether the virus had
                                   16

                                   17    spread into its restaurant. See generally, FAC. Accordingly, Plaintiff’s argument that it could

                                   18    uncover “relevant extrinsic evidence that COVID-19 causes physical damage to property” would

                                   19    not save Plaintiff’s claims as Plaintiff’s allegations indicate that it would have taken the same
                                   20    actions due to the Closure Orders regardless of whether COVID-19 particles were present on its
                                   21
                                         property. See Pappy’s Barber Shops, Inc. v. Farmers Group, Inc., No. 20-CV-907-CAB-BLM,
                                   22
                                         2020 WL 5847570, at *1 (S.D. Cal. Oct. 1, 2020) (“Pappy’s II”) (holding that even assuming
                                   23
                                         presence of virus at plaintiffs’ business premises, business income losses were caused by
                                   24

                                   25    precautionary measures taken by the state to prevent the spread of COVID-19 rather than by direct

                                   26    physical loss of or damage to property); Uncork & Create LLC, 2020 WL 6436948, at *5 (no

                                   27    coverage because “COVID-19 does not threaten the inanimate structures covered by property
                                   28
                                         insurance policies, and its presence on surfaces can be eliminated with disinfectant.”).
                                                                                          10
                                  Case 2:20-cv-12102-MCA-MAH
                                           Case 5:20-cv-03674-BLF
                                                               Document
                                                                  Document
                                                                        18 67
                                                                           FiledFiled
                                                                                 02/09/21
                                                                                      02/08/21
                                                                                            Page
                                                                                               Page
                                                                                                 89 of11147
                                                                                                         of 17
                                                                                                            PageID: 995




                                                        B. Civil Authority Provision
                                    1

                                    2           Plaintiff alleges that it is entitled to business income losses in its Third and Fourth Claims

                                    3    under “Civil Authority” coverage because the “Closure Orders directly resulted from the risk of

                                    4    direct physical loss caused by COVID-19 and have caused Plaintiff to lose use of its premises for
                                    5
                                         their intended purpose.” FAC ¶ 62. Defendant argues that Plaintiff’s claim is deficient because
                                    6
                                         “‘access’ to its insured premises was not ‘specifically prohibited.’” Mot. 26. The Court finds that
                                    7
                                         the language of the Civil Authority provision is unambiguous as a matter of law and requires that
                                    8
                                         Plaintiff show both that 1) Plaintiff’s access to its premises was prohibited and 2) that the Closure
                                    9

                                   10    Orders were issued in response to a risk of direct physical loss. See Waller, 11 Cal. 4th at 18.

                                   11    Plaintiff’s allegations fail to adequately show either. The Policy provides:
                                   12                   q. Civil Authority
Northern District of California
 United States District Court




                                   13
                                                        (1) This insurance is extended to apply to the actual loss of Business
                                   14                   Income you sustain when access to your “scheduled premises” is
                                                        specifically prohibited by order of a civil authority as the direct
                                   15                   result of a Covered Cause of Loss to property in the immediate area
                                                        of your “scheduled premises.”
                                   16

                                   17    ECF 1-1 at 41. The Policy’s Civil Authority provision covers “actual loss of Business Income” for

                                   18    up to 30 days “when access to [the insured’s] ‘scheduled premises’ is specifically prohibited by

                                   19    order of a civil authority as the direct result of a Covered Cause of Loss to property in the
                                   20    immediate area of [its] ‘scheduled premises.’” Id. The Policy defines Covered Causes of Loss as
                                   21
                                         risks of direct physical loss which are not excluded or limited. See id. at 32.
                                   22
                                                Plaintiff has failed to adequately allege that access to its restaurant was “prohibited.” See
                                   23
                                         generally, FAC. Plaintiff relies on two orders for its Civil Authority claims – the Santa Clara
                                   24

                                   25    County Order and Governor Newsom’s Executive Order. See FAC ¶¶ 45, 46. Both Closure Orders

                                   26    allowed “essential businesses,” which restaurants are considered, to remain open. See Mar. 16,

                                   27    2020 Order of the Health Officer of Santa Clara County at 5 (¶ 10.f.xiii), available at
                                   28
                                         https://www.sccgov.org/sites/covid19/Documents/03-16-20-Health-Officer-Order-to-Shelter-in-
                                                                                     11
                                  Case 2:20-cv-12102-MCA-MAH
                                           Case 5:20-cv-03674-BLF
                                                               Document
                                                                  Document
                                                                        18 67
                                                                           FiledFiled
                                                                                 02/09/21
                                                                                      02/08/21
                                                                                            Page
                                                                                               Page
                                                                                                 90 of12147
                                                                                                         of 17
                                                                                                            PageID: 996




                                         Place.pdf (“Santa Clara County Order”) (cited at FAC ¶ 45 & n.14); Exec. Order N-33-20 (Mar.
                                    1

                                    2    19, 2020), available at https://www.gov.ca.gov/wp-content/uploads/2020/03/3.19.20-attested-EO-

                                    3    N-33-20-COVID-19-HEALTH-ORDER.pdf (cited at FAC ¶ 46 & n.15). The Santa Clara County

                                    4    Order even encouraged essential businesses to stay open. See Santa Clara County Order, 2 (¶ 3).
                                    5
                                         Plaintiff therefore was never “prohibited” by the Closure Orders from accessing its property.
                                    6
                                                Plaintiff’s argument that access to its restaurant was prohibited because its customers were
                                    7
                                         unable to enter its business is contrary to case law in this Circuit. In Pappy's I, the court evaluated
                                    8
                                         a nearly identical civil authority provision’s application to California closure orders, and found
                                    9

                                   10    that access was not “prohibited” where plaintiff was still able to enter the premises, even though

                                   11    the order prevented customers from entering. See Pappy’s I, 2020 WL 5500221, at *6. Here,
                                   12    although Plaintiff chose to completely suspend its operations, it was likewise Plaintiff’s
Northern District of California
 United States District Court




                                   13
                                         customers, and not Plaintiff itself, who were prohibited from entering the premises by the Closure
                                   14
                                         Orders. See FAC ¶ 10.
                                   15
                                                Plaintiff has additionally failed to sufficiently allege that the Closure Orders were issued as
                                   16

                                   17    a “direct result of a risk of physical loss to the property,” as required under the plain language of

                                   18    the Policy. See generally, FAC. Plaintiff claims that the “Closure Orders directly resulted from the

                                   19    risk of direct physical loss caused by COVID-19,” but fails to cite to any language in the Closure
                                   20    Orders that indicate this to be the case. See FAC ¶¶ 45, 62. Rather, Plaintiff only notes that the
                                   21
                                         Santa Clara County Order was created in an “effort to mitigate and slow the spread of COVID-19
                                   22
                                         in the community.” See id. To the extent that the Closure Orders even mention physical property,
                                   23
                                         they only recognize that surfaces may become contaminated and need to be cleaned, which this
                                   24

                                   25    Court has established does not constitute physical damage. See id. ¶ 45; see also Kevin Barry Fine

                                   26    Art Assocs., 2021 WL 141180, at *6 (finding that plaintiff could not allege that California

                                   27    “government Stay-at-Home Orders were issued as a direct result of such loss to property. Instead,
                                   28
                                         the Stay-at-Home Orders were issued to prevent the spread of COVID-19 to people.”) (emphasis
                                                                                       12
                                  Case 2:20-cv-12102-MCA-MAH
                                           Case 5:20-cv-03674-BLF
                                                               Document
                                                                  Document
                                                                        18 67
                                                                           FiledFiled
                                                                                 02/09/21
                                                                                      02/08/21
                                                                                            Page
                                                                                               Page
                                                                                                 91 of13147
                                                                                                         of 17
                                                                                                            PageID: 997




                                         in original).
                                    1

                                    2                    C. Sue and Labor Provision

                                    3            In its Seventh and Eighth Claims, Plaintiff alleges that it is entitled under the “Sue and

                                    4    Labor” provision to expenditures made to protect and repair its property in response to Closure
                                    5
                                         Orders and COVID-19. See FAC ¶ 65. Defendant responds that Plaintiff is not entitled to such
                                    6
                                         expenses as there was no “loss of or damage to” its property. See Mot. 25. The Court agrees with
                                    7
                                         Defendant. The relevant provisions are:
                                    8
                                                         3. Duties In The Event Of Loss Or Damage
                                    9

                                   10                    You must see that the following are done in the event of loss of or
                                                         damage to Covered Property:
                                   11
                                                         d. Take all reasonable steps to protect the Covered Property from
                                   12                    further damage by a Covered Cause of Loss. If feasible, set the
Northern District of California
 United States District Court




                                                         damaged property aside in the best possible order for examination.
                                   13
                                                         Also, keep a record of your expenses for emergency and temporary
                                   14                    repairs, for consideration in the settlement of the claim.

                                   15                    ...
                                   16                    5. Loss Payment
                                   17                    In the event of physical loss or physical damage covered by this
                                   18                    policy:

                                   19                    a. At our option we will either:
                                                         (1) Pay the value of physically lost or physically damaged property,
                                   20                    as described in paragraph d. below;
                                                         (2) Pay the cost of repairing or replacing the physically lost or
                                   21
                                                         physically damaged property, plus any reduction in value of repaired
                                   22                    items;
                                                                 (3) Take all or any part of the property at an agreed or
                                   23                    appraised value; or
                                                         (4) Repair, rebuild or replace the property with other property of like
                                   24                    kind and quality.
                                   25
                                         ECF 1-1 at 50. The “Sue and Labor” provision to which Plaintiff refers is located in the section
                                   26
                                         “Duties in the Event of Loss or Damage,” which imparts on Plaintiff in relevant part the duties to:
                                   27
                                         (1) “[t]ake all reasonable steps to protect the Covered Property from further damage by a Covered
                                   28
                                                                                           13
                                  Case 2:20-cv-12102-MCA-MAH
                                           Case 5:20-cv-03674-BLF
                                                               Document
                                                                  Document
                                                                        18 67
                                                                           FiledFiled
                                                                                 02/09/21
                                                                                      02/08/21
                                                                                            Page
                                                                                               Page
                                                                                                 92 of14147
                                                                                                         of 17
                                                                                                            PageID: 998




                                         Cause of Loss,”; and (2) “keep a record of your expenses for emergency and temporary repairs, for
                                    1

                                    2    consideration in the settlement of the claim.” Id. In the event of physical loss of or physical

                                    3    damage to the covered property, Defendant may be obligated to reimburse Plaintiff for its

                                    4    expenditures. See id.
                                    5
                                                The Court finds as a matter of law that the plain language of the Sue and Labor provision
                                    6
                                         unambiguously requires that Plaintiff suffer direct physical loss of or damage to its property. See
                                    7
                                         Waller, 11 Cal. 4th at 18. Because, as discussed above, the Court finds that Plaintiff has not
                                    8
                                         alleged direct physical loss of or damage to its property, the “Sue and Labor” provision is not
                                    9

                                   10    applicable. See Kevin Barry Fine Art Assocs., 2021 WL 141180, at *7 (finding Sentinel’s “Sue

                                   11    and Labor” provision inapplicable where plaintiff “has not, and cannot, allege direct physical loss
                                   12    of its property or direct physical loss to property in the immediate area.”).
Northern District of California
 United States District Court




                                   13
                                                D. Virus Endorsement Provision
                                   14
                                                Plaintiff, in its Ninth and Tenth Claims, alleges that it has suffered a loss under the “Virus
                                   15
                                         Endorsement” coverage due to the COVID-19 virus. See FAC ¶¶ 136-155. Defendant argues, and
                                   16

                                   17    the Court agrees, that Plaintiff has not alleged any facts to trigger coverage under this provision.

                                   18    See Mot. 20. The Policy provides:

                                   19                   i. "Fungi", Wet Rot, Dry Rot, Bacteria And Virus
                                                        We will not pay for loss or damage caused directly or indirectly by
                                   20                   any of the following. Such loss or damage is excluded regardless of
                                   21                   any other cause or event that contributes concurrently or in any
                                                        sequence to the loss:
                                   22                   (1) Presence, growth, proliferation, spread or any activity of "fungi",
                                                        wet rot, dry rot, bacteria or virus.
                                   23                   (2) But if "fungi", wet rot, dry rot, bacteria or virus results in a
                                                        "specified cause of loss" to Covered Property, we will pay for the
                                   24                   loss or damage caused by that "specified cause of loss."
                                   25
                                                        This exclusion does not apply:
                                   26                   (1) When "fungi", wet or dry rot, bacteria or virus results from fire
                                                        or lightning; or
                                   27                   (2) To the extent that coverage is provided in the Additional
                                                        Coverage – Limited Coverage for "Fungi", Wet Rot, Dry Rot,
                                   28
                                                                                           14
                                  Case 2:20-cv-12102-MCA-MAH
                                           Case 5:20-cv-03674-BLF
                                                               Document
                                                                  Document
                                                                        18 67
                                                                           FiledFiled
                                                                                 02/09/21
                                                                                      02/08/21
                                                                                            Page
                                                                                               Page
                                                                                                 93 of15147
                                                                                                         of 17
                                                                                                            PageID: 999




                                                        Bacteria and Virus with respect to loss or damage by a cause of loss
                                    1                   other than fire or lightning.
                                    2
                                                        ...
                                    3
                                                        1. Limited Coverage For "Fungi", Wet Rot, Dry Rot, Bacteria and
                                    4                   Virus
                                    5
                                                        a. The coverage described in 1.b. below only applies when the
                                    6                   "fungi", wet or dry rot, bacteria or virus is the result of one or more
                                                        of the following causes that occurs during the policy period and only
                                    7                   if al reasonable means were used to save and preserve the property
                                                        from further damage at the time of and after that occurrence.
                                    8
                                                        (1) A "specified cause of loss" other than fire or lightning.
                                    9

                                   10                   ...

                                   11                   19. "Specified Cause of Loss" means the following: Fire; lightning;
                                                        explosion, windstorm or hail; smoke; aircraft or vehicles; riot or
                                   12                   civil commotion; vandalism; leakage from fire extinguishing
Northern District of California
 United States District Court




                                                        equipment; sinkhole collapse; volcanic action; falling objects;
                                   13
                                                        weight of snow, ice or sleet; water damage.
                                   14
                                         ECF 1-1 at 55, 128, 129. The Policy includes a “Virus Exclusion,” which precludes the
                                   15
                                         insured from recovering for loss or damage that is caused directly or indirectly by the presence,
                                   16

                                   17    growth, proliferation, or spread of a virus. See id. at 128. The “Virus Endorsement” provision on

                                   18    which Plaintiff relies in its Ninth and Tenth Claims provides limited coverage, despite the

                                   19    presence of a virus, when the “virus is the result of one or more of the following causes: (1) A
                                   20    ‘specified cause of loss’ other than fire or lightning; [or] (2) Equipment Breakdown Accident . . .”
                                   21
                                         Id. at 129. “Specified Causes of Loss” are defined elsewhere and include, inter alia, “smoke” and
                                   22
                                         “water damage.” See id. at 55.
                                   23
                                                Although this Court does not rely on the Policy’s Virus Exclusion to find that Plaintiff’s
                                   24

                                   25    recovery under Claims One through Eight is barred, the Virus Exclusion does unambiguously

                                   26    apply in this case and provides an additional bar to recovery for the aforementioned Claims.

                                   27    Plaintiff argues that the Exclusion is ambiguous as to whether the excluded loss is limited to
                                   28
                                         physical damages, and that there is a factual dispute regarding whether COVID-19, as opposed to
                                                                                           15
                              Case 2:20-cv-12102-MCA-MAH
                                        Case 5:20-cv-03674-BLF
                                                            Document
                                                               Document
                                                                     18 Filed
                                                                        67 Filed
                                                                              02/09/21
                                                                                  02/08/21
                                                                                        PagePage
                                                                                             94 of16
                                                                                                   147
                                                                                                     of PageID:
                                                                                                        17      1000




                                       the government shutdowns, was the cause of Plaintiff’s loss. See Opp’n. 15,17. This Court agrees
                                   1

                                   2   with another court in this district that found that the language of an identical Virus Exclusion

                                   3   provision unambiguously barred recovery for both physical and economic losses when “the loss

                                   4   was caused directly or indirectly by the virus.” Franklin EWC, Inc., 2020 WL 5642483, at *2. The
                                   5
                                       Court finds that the Virus Exclusion is unambiguous as a matter of law and clearly applies to
                                   6
                                       Plaintiff’s claims here, which all allege that losses were caused, directly or indirectly, by COVID-
                                   7
                                       19. See FAC ¶¶ 62-5.
                                   8
                                              Plaintiff has not adequately alleged that it nevertheless qualifies for coverage under the
                                   9

                                  10   plain terms of the Virus Endorsement. Plaintiff has not alleged any facts in its First Amended

                                  11   Complaint that indicate that COVID-19 qualifies as a “specified cause of loss.” See generally,
                                  12   FAC. Plaintiff further has failed to provide any additional facts or argument to support coverage
Northern District of California
 United States District Court




                                  13
                                       under this provision in its Opposition to Defendant’s Motion. See generally, Opp’n. Accordingly,
                                  14
                                       Plaintiff’s claims under “Virus Endorsement” coverage fail. See Franklin EWC, 2020 WL
                                  15
                                       5642483, at *3-4 (holding that plaintiffs failed to state a claim for Limited Virus coverage because
                                  16

                                  17   they did not allege that the “virus was caused by any of the specified causes of loss.”).

                                  18          E. Implied Covenant of Good Faith and Fair Dealing

                                  19          In its final Eleventh and Twelfth Claims, Plaintiff alleges that Defendant breached its
                                  20   implied covenant of good faith and fair dealing due to Defendant’s unreasonable denial of
                                  21
                                       coverage without investigation. See FAC ¶ 154. Defendant responds that because Plaintiff’s
                                  22
                                       claims were not covered, Defendant did not owe Plaintiff any benefits, and accordingly no benefits
                                  23
                                       were wrongly withheld. See Mot. 18. The Court agrees with Defendant.
                                  24

                                  25          Under California law, there are two elements for a breach of the implied covenant of good

                                  26   faith and fair dealing in the insurance context: “(1) benefits due under the policy must have been

                                  27   withheld and (2) the reason for withholding benefits must have been unreasonable or without
                                  28
                                       proper cause.” Love, 221 Cal. App. 3d at 1151, 271 Cal.Rptr. 246. As Plaintiff has failed to allege
                                                                                       16
                              Case 2:20-cv-12102-MCA-MAH
                                        Case 5:20-cv-03674-BLF
                                                            Document
                                                               Document
                                                                     18 Filed
                                                                        67 Filed
                                                                              02/09/21
                                                                                  02/08/21
                                                                                        PagePage
                                                                                             95 of17
                                                                                                   147
                                                                                                     of PageID:
                                                                                                        17      1001




                                       that benefits were due to it, Plaintiff is unable to meet both elements for a bad faith claim. See id.
                                   1

                                   2   at 1151-52, 271 Cal.Rptr. 246.

                                   3       IV. CONCLUSION

                                   4           Under the unambiguous terms of the Insurance Policy, the Court finds that Plaintiff has
                                   5
                                       failed to plead facts sufficiently demonstrating that any of Plaintiff’s alleged losses are covered
                                   6
                                       under the Policy. Accordingly, the Court also dismisses Plaintiff’s putative class actions claims.
                                   7
                                       See Boyle v. Madigan, 492 F.2d 1180, 1182 (9th Cir. 1974) (“[W]here the named plaintiffs have
                                   8
                                       failed to state a claim in themselves for the relief they seek[,] ... there is no occasion for the court
                                   9

                                  10   to wrestle with the problems presented in considering whether the action may be maintained on

                                  11   behalf of the class.”). The Court need not consider whether Plaintiff has standing to bring claims
                                  12   on behalf of the Class.
Northern District of California
 United States District Court




                                  13
                                               While it does not seem likely that Plaintiff will be able to cure the deficiencies in the First
                                  14
                                       Amended Complaint, the Court recognizes that litigation regarding business interruption coverage
                                  15
                                       in the COVID-19 context is only beginning, and will allow Plaintiff the opportunity to amend in
                                  16

                                  17   accordance with Rule 11 obligations should it find new support for its claims in the developing

                                  18   law. The amended complaint shall be filed within 21 days of the date of this Order. Thus,

                                  19   Defendant’s Motion to Dismiss is GRANTED WITH LEAVE TO AMEND as to Claims One
                                  20   through Twelve.
                                  21
                                               IT IS SO ORDERED.
                                  22

                                  23   Dated: February 8, 2021

                                  24                                                      ______________________________________
                                                                                          BETH LABSON FREEMAN
                                  25                                                      United States District Judge

                                  26

                                  27

                                  28
                                                                                          17
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 96 of 147 PageID: 1002




                                Exhibit J
Case
  Case
     2:20-cv-12102-MCA-MAH
        8:20-cv-02323-JSM-AEP Document
                               Document1845 Filed
                                              Filed02/09/21
                                                    01/22/21 Page
                                                              Page971 of
                                                                      of 147
                                                                         8 PageID
                                                                             PageID:
                                                                                  2916
                                                                                     1003




                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

   R.T.G. FURNITURE CORP.,

          Plaintiff,

   v.                                                       Case No: 8:20-cv-2323-T-30AEP

   HALLMARK SPECIALITY
   INSURANCE COMPANY, et al.,

          Defendants.


                                            ORDER

          THIS CAUSE is before the Court on Defendants’ Motion to Dismiss (Dkt. 36) and

   Plaintiff’s Response in Opposition (Dkt. 43). Upon review of these filings, and upon

   being otherwise advised in the premises, the Court concludes that Defendants’ motion

   should be granted because Plaintiff has not adequately alleged direct physical loss or

   damage to the subject property. The Court also concludes that amendment would be

   futile. Accordingly, the complaint will be dismissed with prejudice.

                                      BACKGROUND

          Plaintiff R.T.G. Furniture Corp. and its affiliates (“RTG”) operate over 150

   furniture stores in ten states. Over the course of the COVID-19 pandemic, the presence

   of the coronavirus on RTG’s property forced it to close stores. Stay-at-home orders

   (“SHO”) issued by government entities also forced store closures. RTG purchased

   insurance policies (the “Policies”) from Defendants (the “Insurers”) that insure “against

   all risks of direct physical loss of or damage to property.” (Dkt. 1-1 § 21). According
Case
  Case
     2:20-cv-12102-MCA-MAH
        8:20-cv-02323-JSM-AEP Document
                               Document1845 Filed
                                              Filed02/09/21
                                                    01/22/21 Page
                                                              Page982 of
                                                                      of 147
                                                                         8 PageID
                                                                             PageID:
                                                                                  2917
                                                                                     1004




   to the Complaint, Defendants have denied RTG’s insurance claims, although RTG’s

   losses trigger business interruption and other coverages in the Policies. Specifically,

   the Complaint alleges RTG’s losses are covered under the following sections of the

   Policies: (1) Business Interruption and Extra Expense; (2) Contingent Business

   Interruption; (3) Civil Authority; (4) Ingress/Egress; and (5) Loss Adjustment Expenses.

          According to Defendants, the subject policies require “direct physical loss of or

   damage to property” for each of the coverages. The Policies state, in relevant part:

            21. PERILS INSURED AGAINST
            This policy Insures against all risks of direct physical loss of or damage to
            property described herein including general average, salvage, and all other
            charges on shipments covered hereunder; except as hereafter excluded.

   (Dkt. 1-1, p. 24 ¶ 21) (emphasis added).

          Defendants move to dismiss the entirety of the Complaint for failure to state a

   claim under Rule 12(b)(6) of the Federal Rules of Civil Procedure. Defendants’ main

   argument is that the Policies do not cover RTG’s claims because RTG has not alleged

   direct physical loss or damage to the Property. The Court agrees.

                                 STANDARD OF REVIEW

         Rule 12(b)(6) allows a complaint to be dismissed for failure to state a claim on which

   relief can be granted. When reviewing a motion to dismiss, courts must limit their

   consideration to the well-pleaded allegations, documents central to or referred to in the

   complaint, and matters judicially noticed. See La Grasta v. First Union Securities, Inc.,

   358 F.3d 840, 845 (11th Cir. 2004) (internal citations omitted); Day v. Taylor, 400 F.3d

   1272, 1276 (11th Cir. 2005).     Furthermore, they must accept all factual allegations
                                             2
Case
  Case
     2:20-cv-12102-MCA-MAH
        8:20-cv-02323-JSM-AEP Document
                               Document1845 Filed
                                              Filed02/09/21
                                                    01/22/21 Page
                                                              Page993 of
                                                                      of 147
                                                                         8 PageID
                                                                             PageID:
                                                                                  2918
                                                                                     1005




   contained in the complaint as true and view the facts in a light most favorable to the

   plaintiff. See Erickson v. Pardus, 551 U.S. 89, 93–94 (2007).

          Legal conclusions, though, “are not entitled to the assumption of truth.” Ashcroft

   v. Iqbal, 556 U.S. 662, 664 (2009). In fact, “conclusory allegations, unwarranted factual

   deductions or legal conclusions masquerading as facts will not prevent dismissal.” Davila

   v. Delta Air Lines, Inc., 326 F.3d 1183, 1185 (11th Cir. 2003). To survive a motion to

   dismiss, a complaint must instead contain sufficient factual matter, accepted as true, to

   “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at 678 (internal

   quotation marks and citations omitted). This plausibility standard is met when the plaintiff

   pleads enough factual content to allow the court “to draw the reasonable inference that the

   defendant is liable for the misconduct alleged.” Id. (internal citations omitted).

                                         DISCUSSION

          Under Florida law, the interpretation of an insurance contract, including resolution

   of any ambiguities contained therein, is a question of law to be decided by the court. Dahl–

   Eimers v. Mutual of Omaha Life Ins. Co., 986 F.2d 1379, 1381 (11th Cir. 1993)

   (citing Sproles v. Amer. States Ins. Co., 578 So. 2d 482, 484 (Fla. 5th DCA 1991)). In

   construing an insurance contract, a court must strive to give every provision meaning and

   effect. Auto-Owners Ins. Co. v. Anderson, 756 So. 2d 29, 34 (Fla. 2000); Excelsior Ins.

   Com. v. Pomona Park Bar & Package Store, 369 So. 2d 938, 941 (Fla. 1979). A party

   claiming coverage bears the burden of proof to establish that coverage exists. U.S. Liab.

   Ins. Co. v. Bove, 347 So. 2d 678, 680 (Fla. 3rd DCA. 1977). The Florida Supreme Court

                                                 3
Case
  Case
     2:20-cv-12102-MCA-MAH
        8:20-cv-02323-JSM-AEPDocument
                               Document
                                      1845Filed
                                             Filed
                                                 02/09/21
                                                   01/22/21Page
                                                             Page
                                                                100
                                                                  4 of 8147
                                                                         PageID
                                                                            PageID:
                                                                                29191006




   has noted that an “all-risk” policy—like the Policies at issue in this case—is not an “all

   loss policy, and thus does not extend coverage for every conceivable loss.” Sebo v. Am.

   Home Assurance Co., 208 So. 3d 694, 696-97 (Fla. 2016) (citation omitted).

          In Infinity Exhibits, Inc. v. Certain Underwriters at Lloyd’s London Known as

   Syndicate PEM 4000, No. 8:20-CV-1605-T-30AEP, 2020 WL 5791583, at *5 (M.D. Fla.

   Sept. 28, 2020), this Court (in agreeing with the majority of courts—both in Florida and

   across the country—) concluded that COVID-19 and governmental orders closing

   businesses as a result of COVID-19 did not cause physical loss of or damage to property.

   The damages were purely economic in nature—they were not tangible or actual. The

   Court dismissed the insured’s complaint with prejudice because the subject insurance

   policy required physical loss of or damage to the insured’s property. Id.

          Since the Court’s Order in Infinity Exhibits, numerous courts have followed suit and

   dismissed similar complaints with prejudice for failure to adequately allege a physical loss.

   See, e.g., Uncork and Create LLC v. The Cincinnati Ins. Co., No. 2:20-cv-00401, 2020 WL

   6436948, at *4 (S.D. W.Va. Nov. 2, 2020) (collecting cases). For the sake of brevity, the

   Court incorporates the analysis it applied in Infinity Exhibits in this Order. See 2020 WL

   5791583.




                                                4
Case
  Case
     2:20-cv-12102-MCA-MAH
        8:20-cv-02323-JSM-AEPDocument
                               Document
                                      1845Filed
                                             Filed
                                                 02/09/21
                                                   01/22/21Page
                                                             Page
                                                                101
                                                                  5 of 8147
                                                                         PageID
                                                                            PageID:
                                                                                29201007




          RTG argues in a persuasively written Response1 that the instant case differs from

   the “vast majority” of the cases to consider this issue, including Infinity Exhibits, because

   RTG’s Complaint expressly alleges that the coronavirus was present on its property and

   therefore caused physical damage to its property.         RTG is correct that this is an

   important distinction and this distinction was not present in Infinity Exhibits. To

   understand RTG’s argument, the Court delineates the relevant allegations from RTG’s

   Complaint:

                 30. Coronavirus is detectable on various types of surfaces for varying
                 amounts of time.
                 31. The CDC has reported that a person can become infected with COVID-
                 19 by touching a surface or object that has the virus on it, and then touching
                 their own mouth, nose, or eyes.
                 32. The presence of coronavirus particles on Rooms To Go’s physical
                 property caused a loss of its usefulness and normal function.
                 33. The presence of coronavirus particles caused direct physical harm, direct
                 physical damage, and/or direct physical loss to Rooms To Go’s property.
                 34. The presence of people infected with or carrying COVID-19 on Rooms
                 To Go’s physical property caused a loss of its usefulness and normal
                 function.
                 35. The presence of people infected with or carrying COVID-19 on Rooms
                 To Go’s property caused direct physical harm, direct physical damage,
                 and/or direct physical loss to Rooms To Go’s property.
          After considering these additional facts and reviewing the relevant case law, the

   Court concludes that the mere presence of the coronavirus on RTG’s property does not



          1
            The Court commends the parties on the quality of their briefing. The arguments were
   well-written, persuasive, and the legal research was thorough.

                                                  5
Case
  Case
     2:20-cv-12102-MCA-MAH
        8:20-cv-02323-JSM-AEPDocument
                               Document
                                      1845Filed
                                             Filed
                                                 02/09/21
                                                   01/22/21Page
                                                             Page
                                                                102
                                                                  6 of 8147
                                                                         PageID
                                                                            PageID:
                                                                                29211008




   constitute physical damage or loss. This is because COVID-19’s presence on property is

   temporal. In other words, COVID-19’s temporary physical presence on RTG’s property

   is insufficient to constitute “direct physical loss of or damage to” property.

          Mama Jo’s Inc. v. Sparta Insurance Co, which the Court discussed in more detail

   in Infinity Exhibits, is instructive. The Eleventh Circuit found no “direct physical loss”

   where the insured alleged that dust and debris physically intruded into the plaintiff’s

   restaurant requiring temporary closures of the restaurant for daily cleanings. 823 F. App’x

   868, 871-72, 879-80 (11th Cir. 2020). “[A]n item or structure that merely needs to be

   cleaned,” the Eleventh Circuit held, “has not suffered a ‘loss’ which is both ‘direct’ and

   physical.’” Id. at 879. RTG is correct that Mama Jo’s was decided at the summary

   judgment stage, not on a motion to dismiss. But this distinction is not material here

   because common sense tells us that COVID-19 is incapable of causing a tangible injury to

   property. COVID-19 is a virus that harms people, not structures. Discovery in this case

   would not alter this basic point.

          Courts have reached a similar conclusion in COVID-19 business interruption cases

   that involve allegations that COVID-19 was present on the insured’s property.          For

   example, in DAB Dental PLLC v. Main Street America Protection Ins. Co., the court held

   that “the mere presence of COVID-19 does not constitute a direct physical loss or damage

   to property,” and entered a dismissal with prejudice because “[a]mendment would be futile

   under the circumstances.” (Dkt. 36 at Ex. 14; No. 20-CA-005504 H, at 5–6, 8 & n.8 (Fla.

   Cir. Ct. Nov. 10, 2020) (distinguishing and declining to follow Studio 417, Inc. v.
                                            6
Case
  Case
     2:20-cv-12102-MCA-MAH
        8:20-cv-02323-JSM-AEPDocument
                               Document
                                      1845Filed
                                             Filed
                                                 02/09/21
                                                   01/22/21Page
                                                             Page
                                                                103
                                                                  7 of 8147
                                                                         PageID
                                                                            PageID:
                                                                                29221009




   Cincinnati Ins. Co., No. 20-cv-03127-SRB, 2020 WL 4692385 (W.D. Mo. Aug. 12, 2020)).

          Out of all the cases the Court has reviewed, the Court finds the following analysis

   from Uncork and Create the most persuasive:

         [E] ven when present, COVID-19 does not threaten the inanimate structures covered
         by property insurance policies, and its presence on surfaces can be eliminated with
         disinfectant. Thus, even actual presence of the virus would not be sufficient to
         trigger coverage for physical damage or physical loss to the property. Because
         routine cleaning, perhaps performed with greater frequency and care, eliminates the
         virus on surfaces, there would be nothing for an insurer to cover, and a covered
         “loss” is required to invoke the additional coverage for loss of business income
         under the Policy.
   2020 WL 6436948 at *5.        Similarly, in Sandy Point Dental, PC v. The Cincinnati

   Insurance Co., the court concluded that “[t]he coronavirus does not physically alter the

   appearance, shape, color, structure, or other material dimension of the property.” No. 20-

   CV-2160, 2020 WL 5630465, at *2 & n.2 (N.D. Ill. Sept. 21, 2020) (declining to follow

   Studio 417, 2020 WL 4692385, at *1). Therefore, the insured “failed to plead a direct

   physical loss—a prerequisite for coverage.” Id.

         In sum, the Court, as it stated in Infinity Exhibits, is sympathetic to RTG’s losses.

   Numerous businesses have suffered significant economic losses as a result of the COVID-

   19 pandemic. But the Court must apply the law, no matter how inequitable or unfair it

   may seem to the losing side. The Court concludes that, even assuming coronavirus was

   physically present on RTG’s property, it is not tantamount to a “direct physical loss of or

   damage to property.” COVID-19 impacts human health and human behavior. COVID-

   19 does not impact physical structures, other than to require additional cleaning and

                                               7
Case
  Case
     2:20-cv-12102-MCA-MAH
        8:20-cv-02323-JSM-AEPDocument
                               Document
                                      1845Filed
                                             Filed
                                                 02/09/21
                                                   01/22/21Page
                                                             Page
                                                                104
                                                                  8 of 8147
                                                                         PageID
                                                                            PageID:
                                                                                29231010




   sanitizing of those structures. Therefore, all of the claims in the Complaint must be

   dismissed with prejudice. Amendment would be futile under these circumstances.

         It is therefore ORDERED AND ADJUDGED that:

         1. Defendants’ Motion to Dismiss (Dkt. 36) is granted.

         2. Defendants’ Motion for Leave to File a Reply (Dkt. 44) is denied as moot.

         3. The Complaint is dismissed with prejudice.

         4. The Clerk of Court is directed to close this case and terminate any pending

             motions as moot.

          DONE and ORDERED in Tampa, Florida, this January 22, 2021.




   Copies furnished to:
   Counsel/Parties of Record




                                             8
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 105 of 147 PageID: 1011




                                Exhibit K
Case
Case 2:20-cv-12102-MCA-MAH
     2:20-cv-07834-MCS-AFM Document 18
                                    48 Filed 02/09/21
                                             02/08/21 Page 106
                                                           1 of of
                                                                11147
                                                                    Page
                                                                      PageID:
                                                                         ID #:1318
                                                                              1012



  1
  2
  3
  4
  5
  6
  7
  8                         UNITED STATES DISTRICT COURT
  9                        CENTRAL DISTRICT OF CALIFORNIA
 10
 11
 12    SELANE PRODUCTS, INC., on behalf Case No. 2:20-cv-07834-MCS-AFM
       of itself and all others similarly situated,
 13                                                 ORDER GRANTING DEFENDANT’S
 14                         Plaintiff,              MOTION TO DISMISS [39]

 15
                   v.
 16
 17    CONTINENTAL CASUALTY
 18    COMPANY,

 19                      Defendant.
 20
 21
            After the Court dismissed Plaintiff Selane Products, Inc.’s Complaint with leave
 22
      to amend, Selane filed a First Amended Complaint alleging the same claims. See FAC,
 23
      ECF No. 36; see also Order Granting Mot. to Dismiss (“MTD Order”), ECF No. 35.
 24
      Now before the Court is defendant Continental Casualty Company’s (“CCC”) Motion
 25
      to Dismiss. See Mot., ECF No. 39. Selane filed an Opposition and CCC filed a Reply.
 26
      See Opp., ECF No. 40; see also Reply, ECF No. 42. The Court held oral arguments and
 27
      took the matter under submission. The Motion is GRANTED.
 28
                                                1
Case
Case 2:20-cv-12102-MCA-MAH
     2:20-cv-07834-MCS-AFM Document 18
                                    48 Filed 02/09/21
                                             02/08/21 Page 107
                                                           2 of of
                                                                11147
                                                                    Page
                                                                      PageID:
                                                                         ID #:1319
                                                                              1013



  1      I. SELANE’S ALLEGATIONS
  2         Selane manufacturers dental appliances and CCC is its “long-time commercial
  3   property and business interruption insurer.” FAC ¶¶ 1-2. After local and state orders
  4   stemming from the COVID-19 pandemic required Selane to suspend business
  5   operations, CCC denied a lost business income claim under Selane’s insurance policy.
  6   Id. ¶¶ 16, 65-66; see also Policy, FAC Ex. A. These orders include:
  7      • March 12 Executive Order N-25-20, mandating that: “All residents are to heed
  8         any orders and guidance of state and local public health officials, including but
  9         not limited to the imposition of social distancing measures, to control the spread
 10         of COVID-19.” FAC ¶ 37; Request for Judicial Notice (“RJN,” ECF No. 39-1)
 11         Ex. B.
 12      • March 19 Executive Order N-33-20, incorporating California Government Code
 13         8665, which permits fines and criminal charges for non-compliance. FAC ¶ 41;
 14         RJN Ex. C. This order’s purpose is to “preserve the public health and safety, and
 15         to ensure the healthcare delivery system is capable of serving all, and prioritizing
 16         those at the highest risk and vulnerability.” Id.
 17      • March 16 County of Los Angeles Department of Public Health Order
 18         “prohibiting gatherings of more than 50 people.” FAC ¶ 39; RJN Ex. D.
 19      • March 19 County of Los Angeles Department of Public Health Order, revised to
 20         mandate closure of non-essential businesses. FAC ¶ 40; RJN Ex. E.
 21      • March 21 County of Los Angeles Department of Public Health Order, revised to
 22         specifically require all non-essential “businesses to cease in-person operations,
 23         and close to the public.” FAC ¶ 43; RJN Ex. F.
 24      • April 10 County of Los Angeles Department of Public Health Order extending
 25         closures through May 15. FAC ¶ 45; RJN Ex. G.
 26      • March 19 City of Los Angeles Public Order requiring Los Angeles citizens “to
 27         remain in their homes” and non-essential businesses “to cease operations that
 28         require in-person attendance by workers at a workplace.” FAC ¶ 42; RJN Ex. I.
                                                  2
Case
Case 2:20-cv-12102-MCA-MAH
     2:20-cv-07834-MCS-AFM Document 18
                                    48 Filed 02/09/21
                                             02/08/21 Page 108
                                                           3 of of
                                                                11147
                                                                    Page
                                                                      PageID:
                                                                         ID #:1320
                                                                              1014



  1      • April 1 City of Los Angeles Public Order, continuing closure of non-essential
  2          businesses. FAC ¶ 44; RJN Ex. J.
  3      • April 10 City of Los Angeles Public Order, extending “mandated closures
  4          through May 15.” FAC ¶ 46; RJN Ex. K
  5      • April 27 City of Los Angeles Public Order, continuing closure of non-essential
  6          businesses. FAC ¶ 47; RJN Ex. L
  7      • May 8 City of Los Angeles Public Order, continuing closure of non-essential
  8          businesses. FAC ¶ 47; RJN Ex. M.
  9          Selane’s business was “completely or partially suspended” due to these orders,
 10   which also “substantially impaired the functionality of insured locations and property”
 11   by “preventing and/or impairing the ability of Selane and other Class Members from
 12   being able to utilize the property for its intended purpose.” FAC ¶¶ 49, 63. Selane’s
 13   Policy includes two endorsements concerning Selane’s loss of business income: the
 14   Business Income and Extra Expense Endorsement and the Civil Authority
 15   Endorsement. Id. ¶¶ 18-21. The Business Income and Extra Expense Endorsement
 16   states in part:
 17          We will pay for the actual loss of Business Income you sustain due to the
             necessary “suspension” of your “operations” during the “period of
 18
             restoration.” The “suspension” must be caused by direct physical loss of
 19          or damage to property at the described premises. The loss or damage must
             be caused by or result from a Covered Cause of Loss.
 20
 21   Policy 43.
 22          “Suspension” means “the partial or complete cessation of your business
 23   activities.” Id. 40. “Operations” means “the type of your business activities
 24   occurring at the described premises and tenantability of the described premises.”
 25   Id. 38. “Covered Causes of Loss” means “RISKS OF DIRECT PHYSICAL
 26   LOSS unless the loss is” excluded by the Policy. Id. 22-23. “Period of
 27   restoration” means the period beginning “with the date of direct physical loss or
 28   damage caused by or resulting from any Covered Cause of Loss at the described

                                                 3
Case
Case 2:20-cv-12102-MCA-MAH
     2:20-cv-07834-MCS-AFM Document 18
                                    48 Filed 02/09/21
                                             02/08/21 Page 109
                                                           4 of of
                                                                11147
                                                                    Page
                                                                      PageID:
                                                                         ID #:1321
                                                                              1015



  1   premises” and ending “on the earlier of: (1) The date when the property at the
  2   described premises should be repaired, rebuilt or replaced with reasonable speed
  3   and similar quality; or (2) The date when business is resumed at a new permanent
  4   location.” Id. 38.
  5         Under “Extra Expense,” the Policy states:
  6         a. Extra Expense means reasonable and necessary expenses you incur
               during the “period of restoration” that you would not have incurred if
  7
               there had been no direct physical loss of or damage to property caused
  8            by or resulting from a Covered Cause of Loss.
            b. We will pay Extra Expense (other than the expense to repair or replace
  9
               property) to:
 10            (1) Avoid or minimize the “suspension” of business and to continue
                  “operations” at the described premises or at a replacement premises
 11
                  or temporary locations,…; or
 12            (2) Minimize the “suspension” of business if you cannot continue
 13               “operations.”
      Id. 44.
 14
            Under “Civil Authority” the Policy states:
 15
            When the Declarations show that you have coverage for Business Income
 16
            and Extra Expense, you may extend that insurance to apply to the actual
 17         loss of Business Income you sustain and reasonable and necessary Extra
            Expense you incur caused by action of civil authority that prohibits access
 18
            to the described premises. The civil authority action must be due to direct
 19         physical loss of or damage to property at locations, other than described
            premises, caused by or resulting from a Covered Cause of Loss.
 20
 21   Id. 69. The Policy includes a “Microbe Exclusion” barring coverage for damage caused

 22   by the presence of a “microorganism [or] organism that causes infection or disease.” Id.

 23   111-12.

 24         Based on CCC’s denial of benefits under the Policy, Selane brings the following

 25   claims against CCC on behalf of itself and a putative class of CCC policyholders: (1)

 26   breach of contract; (2) breach of the implied covenant of good faith and fair dealing; (3)

 27   unfair business practices, Cal. Bus. & Prof. Code §§ 17200, et seq. (“UCL”); and (4)

 28   Declaratory Relief. FAC ¶¶ 92-144.

                                                  4
Case
Case 2:20-cv-12102-MCA-MAH
     2:20-cv-07834-MCS-AFM Document 18
                                    48 Filed 02/09/21
                                             02/08/21 Page 110
                                                           5 of of
                                                                11147
                                                                    Page
                                                                      PageID:
                                                                         ID #:1322
                                                                              1016



  1      II. LEGAL STANDARD
  2          “To survive a motion to dismiss, a complaint must contain sufficient factual
  3   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft
  4   v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,
  5   570 (2007)). “A claim has facial plausibility when the plaintiff pleads factual content
  6   that allows the court to draw the reasonable inference that the defendant is liable for the
  7   misconduct alleged.” Iqbal, 556 U.S. at 678. The determination of whether a complaint
  8   satisfies the plausibility standard is a “context-specific task that requires the reviewing
  9   court to draw on its judicial experience and common sense.” Id. at 679. Generally, a
 10   court must accept the factual allegations in the pleadings as true and view them in the
 11   light most favorable to the plaintiff. Park v. Thompson, 851 F.3d 910, 918 (9th Cir.
 12   2017). But a court is “not bound to accept as true a legal conclusion couched as a factual
 13   allegation.” Iqbal, 556 U.S. at 678 (2009) (quoting Twombly, 550 U.S. at 555).
 14      III.    EXTRANEOUS MATERIALS
 15          CCC seeks judicial notice of the health-related orders discussed above, and orders
 16   and transcripts from other court proceedings. See RJN. Selane seeks judicial notice of
 17   orders and a hearing transcript from related court proceedings. See Selane’s RJN, ECF
 18   No. 40-1. The parties also request “judicial notice” of state court decisions solely for
 19   their interpretation of analogous insurance provisions. See Not. of Supp. Authority, ECF
 20   No. 41; see also Obj. to Not. of Supp. Authority, ECF No. 43.
 21          Under Federal Rule of Evidence 201, a court may take judicial notice of court
 22   filings and matters of public record. Reyn’s Pasta Bella, LLC v. Visa USA, Inc., 442
 23   F.3d 741, 746, n.6 (9th Cir. 2006) (taking judicial notice of pleadings, memoranda, and
 24   other court filings). The Court therefore considers the proffered court orders, transcripts,
 25   and government orders, but cannot take judicial notice of reasonably disputed facts in
 26   them. Lee v. City of L.A., 250 F.3d 668, 688–89 (9th Cir. 2001). The Court may consider
 27   the parties’ proffered cases as persuasive authority, but it need not take judicial notice
 28   of them.
                                                    5
Case
Case 2:20-cv-12102-MCA-MAH
     2:20-cv-07834-MCS-AFM Document 18
                                    48 Filed 02/09/21
                                             02/08/21 Page 111
                                                           6 of of
                                                                11147
                                                                    Page
                                                                      PageID:
                                                                         ID #:1323
                                                                              1017



  1      IV.   DISCUSSION
  2         CCC argues that COVID-19-related business interruption cases interpreting
  3   identical or analogous provisions confirm that Selane’s losses fall outside the Policy.
  4   See, e.g., O'Brien Sales & Mktg., Inc. v. Transportation Ins. Co., 2021 WL 105772
  5   (N.D. Cal. Jan. 12, 2021) (dismissing claims without leave to amend because lost
  6   business income stemming from COVID-19 closures fell outside policy’s Business
  7   Income and Extra Expense coverage and Civil Authority coverage); Jonathan Oheb
  8   MD, Inc. v. Travelers Cas. Ins. Co. of Am., 2020 WL 7769880 (C.D. Cal. Dec. 30, 2020)
  9   (same); Mortar & Pestle Corp. v. Atain Specialty Ins. Co., 2020 WL 7495180 (N.D.
 10   Cal. Dec. 21, 2020) (same); Robert W. Fountain, Inc. v. Citizens Ins. Co. of Am., 2020
 11   WL 7247207 (N.D. Cal. Dec. 9, 2020) (same); 10E, LLC v. Travelers Indem. Co. of
 12   Connecticut et al., 2020 WL 6749361 (C.D. Cal. Nov. 13, 2020) (same); Long Affair
 13   Carpet & Rug, Inc. v. Liberty Mut. Ins. Co., 2020 WL 6865774 (C.D. Cal. Nov. 12,
 14   2020) (same); W. Coast Hotel Mgmt., LLC v. Berkshire Hathaway Guard Ins.
 15   Companies, 2020 WL 6440037 (C.D. Cal. Oct. 27, 2020) (same); Travelers Cas. Ins.
 16   Co. of Am. v. Geragos & Geragos, 2020 WL 6156584 (C.D. Cal. Oct. 19, 2020) (same);
 17   Mark's Engine Co. No. 28 Rest., LLC v. Travelers Indem. Co. of Connecticut, 2020 WL
 18   5938689 (C.D. Cal. Oct. 2, 2020) (same); Plan Check Downtown III, LLC v. AmGuard
 19   Ins. Co., 2020 WL 5742713 (C.D. Cal. Sept. 16, 2020) (same); Water Sports Kauai,
 20   Inc. v. Fireman's Fund Ins. Co., 2020 WL 6562332 (N.D. Cal. Nov. 9, 2020) (same, but
 21   granting “limited leave to amend”); Pappy's Barber Shops, Inc. v. Farmers Grp., Inc.,
 22   2020 WL 5500221 (S.D. Cal. Sept. 11, 2020) (same, but allowing motion for leave to
 23   amend, which was later denied).
 24         Selane stresses that this authority does not bind the Court, arguing that the Policy
 25   covers Selane’s losses pursuant to the Civil Authority Endorsement and the Business
 26   Income and Extra Expense Endorsement under “controlling” California law. Opp. 11,
 27   15, 25 (citing AIU Ins. Co. v. Superior Court, 51 Cal. 3d 807, 842 (1990); Armstrong
 28   World Indus., Inc. v. Aetna Cas & Sur. Co., 45 Cal. App. 4th 1, 103 (1996); Hughes v.
                                                 6
Case
Case 2:20-cv-12102-MCA-MAH
     2:20-cv-07834-MCS-AFM Document 18
                                    48 Filed 02/09/21
                                             02/08/21 Page 112
                                                           7 of of
                                                                11147
                                                                    Page
                                                                      PageID:
                                                                         ID #:1324
                                                                              1018



  1   Potomac Ins. Co., 1999 Cal. App. 2d 239, 248-49 (1962)). The Court construes each
  2   endorsement in turn, guided by the following well-established interpretive principals.
  3          “[I]nterpretation of an insurance policy is a question of law.” Palmer v. Truck
  4   Ins. Exch., 21 Cal. 4th 1109, 1115, 988 (1999). “When interpreting a policy provision,
  5   we must give terms their ordinary and popular usage, unless used by the parties in a
  6   technical sense or a special meaning is given to them by usage.” Id. (citation and
  7   quotation marks omitted). “The terms in an insurance policy must be read in context
  8   and in reference to the policy as a whole, with each clause helping to interpret the
  9   other.” Sony Comput. Entm't Am. Inc. v. Am. Home Assurance Co., 532 F.3d 1007, 1012
 10   (9th Cir. 2008) (citing Cal. Civ. Code § 1641); see also Cont'l Cas. Co. v. City of
 11   Richmond, 763 F.2d 1076, 1080 (9th Cir. 1985) (“The best evidence of the intent of the
 12   parties is the policy language.”).
 13         A. Civil Authority Coverage
 14         The Civil Authority Endorsement conditions coverage “on direct physical loss of
 15   or damage to property at locations, other than described premises, caused by or resulting
 16   from a Covered Cause of Loss.” Policy 69. A “Covered Cause of Loss” is a cause not
 17   limited by the Policy. Id. 22-23.
 18         Selane’s FAC points to the physical attributes of COVID-19, which “attaches to
 19   surfaces and lingers in the air and airspace of buildings,” and alleges they cause “direct
 20   physical loss of or damage to property.” FAC ¶¶ 51, 54, 62. The Court determined that
 21   similar averments in Selane’s Complaint did not adequately allege “direct physical loss
 22   of or damage to property” as those terms appear in the Policy. MTD Order 8-10 (citing
 23   W. Coast Hotel Mgmt., 2020 WL 6440037, at *3–4 (rejecting conclusory allegations of
 24   physical loss to property stemming from COVID-19 as unfounded attempt to establish
 25   civil authority coverage); 10E, 2020 WL 539653, at *3-5 (“Under California law, losses
 26   from inability to use property do not amount to ‘direct physical loss of or damage to
 27   property’ within the ordinary and popular meaning of that phrase.”); Water Sports
 28   Kauai, 2020 WL 6562332, at *1 (“I agree with the vast majority of cases that have
                                                  7
Case
Case 2:20-cv-12102-MCA-MAH
     2:20-cv-07834-MCS-AFM Document 18
                                    48 Filed 02/09/21
                                             02/08/21 Page 113
                                                           8 of of
                                                                11147
                                                                    Page
                                                                      PageID:
                                                                         ID #:1325
                                                                              1019



  1   addressed materially similar policy provisions and facts. [Plaintiff] has failed to
  2   plausibly plead Business Income or Civil Authority coverage.”). To cure these
  3   deficiencies, Selane added allegations concerning COVID-19’s physical properties,
  4   transmissibility, and spread throughout California. FAC ¶¶ 21, 51-59. Selane’s
  5   Opposition cites its allegation that COVID-19 causes “a distinct, demonstrable, physical
  6   alteration to property” and relies on authority the Court already distinguished. Opp. 15
  7   (citing AIU, 51 Cal. 3d at 842; Armstrong, 45 Cal. App. 4th at 103). Again, unlike
  8   Selane’s Policy, the commercial general liability policies in AIU and Armstrong
  9   expressly included the “loss of use” of tangible property. 51 Cal. 3d at 815 n. 3; 45 Cal.
 10   App. 4th at 88; Policy 26 (“We will not pay for loss or damage caused by… loss of use
 11   or loss of market.”). Selane adding allegations about COVID-19’s properties does not
 12   make the Policy ambiguous, alter the economic nature of Selane’s loss, or justify
 13   departure from the MTD Order and voluminous authority from California district courts
 14   finding that COVID-19 and its impacts do not constitute “direct physical loss of or
 15   damage to property.” Cal. Civ. Code § 1639 (“When a contract is reduced to writing,
 16   the intention of the parties is to be ascertained from the writing alone, if possible…”).
 17         Selane citing the Policy’s Microbe Exclusion to support its interpretation is
 18   similarly unavailing. Opp. 18 (“Thus, in choosing to exclude coverage for loss or
 19   damage caused by the ‘presence’ of harmful ‘organisms’ and ‘micro-organisms,’ [CCC]
 20   confirmed its view that such loss or damage would have been covered in the absence of
 21   an exclusion.”). That the Policy excludes damages triggered by disease-causing
 22   “organisms or microorganisms” does not mean that inanimate viruses are automatically
 23   covered by the Policy. WAWGD, Inc. v. Sentinel Ins. Co., 2017 WL 4340437, at *7
 24   (S.D. Cal. Sep. 29, 2017) (“Ordinarily, an exception to a policy exclusion does not
 25   create coverage not otherwise available under the coverage clause.”) (citing Hurley
 26   Constr. Co. v. State Farm Fire & Cas. Co., 10 Cal. App. 4th 533, 535 (1992)). In fact,
 27   without “direct physical loss of or damage to” property, the Court needn’t even reach
 28   the Policy’s exclusions. Sony Computer Entm't Am. Inc. v. Am. Home Assur. Co., 532
                                                  8
Case
Case 2:20-cv-12102-MCA-MAH
     2:20-cv-07834-MCS-AFM Document 18
                                    48 Filed 02/09/21
                                             02/08/21 Page 114
                                                           9 of of
                                                                11147
                                                                    Page
                                                                      PageID:
                                                                         ID #:1326
                                                                              1020



  1   F.3d 1007, 1017 (9th Cir. 2008) (“If coverage exists, then the court considers whether
  2   any exclusions apply. If coverage does not exist, the inquiry ends. The exclusions are
  3   no longer part of the analysis because ‘they cannot expand the basic coverage granted
  4   in the insuring agreement.’ The rule is no different for exceptions to exclusions.”)
  5   (citation omitted).
  6         Finally, Selane alleges that the restrictive orders themselves caused a “direct
  7   physical loss of or damage to property” by “preventing and/or impairing the ability of
  8   Selane and other Class Members from being able to utilize their property for its intended
  9   purpose.” FAC ¶ 63. This unfounded argument has been soundly rejected because the
 10   Civil Authority Endorsement requires that “the civil authority action must be due to
 11   direct physical loss or damage to property”—it does not infer that the civil authority
 12   action can itself constitute “direct physical loss of or damage to property” triggering
 13   coverage. Policy 69; Tralom, Inc. v. Beazley USA Servs., Inc., 2020 WL 8269539 (C.D.
 14   Cal. Dec. 29, 2020) (rejecting that civil authority orders can be both the cause of the
 15   physical loss and the result of the physical loss when construing identical provision and
 16   granting motion to dismiss without leave to amend); Frank Van’s Auto Tag, LLC v.
 17   Selective Ins. Co. of the Se., 2021 WL 289547, at *6 (E.D. Pa. Jan. 28, 2021) (“Under
 18   this proposed interpretation, an insured could seek and obtain coverage any time there
 19   is a loss of use under the Business Income provision.”); Hajer v. Ohio Sec. Ins. Co.,
 20   2020 WL 7211636, at *4 (E.D. Tex. Dec. 7 2020) (“But this theory reverses the cause-
 21   effect relationship between the act of civil authority and the damage to neighboring
 22   property. The provision requires the physical damage to prompt the act of civil
 23   authority, not the other way around.”).
 24         In sum, Selane’s negligible additions to the Complaint do not change this Court’s
 25   determination that Selane’s conclusory allegations of “direct physical loss of or damage
 26   to property” do not, under California law, support recovery under the Policy’s Civil
 27   Authority coverage. MTD Order 9-10 (citing Pappy’s Barber Shops, 2020 WL
 28   5500221, at *6 (“Accordingly, because the complaint does not plausibly allege (1) any
                                                 9
Case 2:20-cv-07834-MCS-AFM
     2:20-cv-12102-MCA-MAH Document
                           Document 48
                                    18 Filed
                                       Filed 02/08/21
                                             02/09/21 Page
                                                      Page 10
                                                           115ofof11147Page
                                                                        PageID:
                                                                            ID #:1327
                                                                                 1021



  1   civil authority orders that prohibited access to Plaintiffs’ places of business (as opposed
  2   to simply prohibiting Plaintiffs from operating their businesses), or (2) any direct
  3   physical loss of or damage to property, other than at Plaintiffs’ premises, the complaint
  4   does not state a claim for coverage under the civil authority provision of the Policy.”).
  5         B. Business Income and Extra Expense Coverage
  6         Like the Civil Authority Endorsement, the Business Income and Extra Expense
  7   Endorsement conditions coverage on “direct physical loss of or damage to property…”
  8   Policy 43. As this Court has determined that Selane offers no well-pled allegations to
  9   infer that it suffered “direct physical loss of or damage to property” due to COVID-19,
 10   Selane has also failed to show that COVID-19 and its impacts as alleged in the FAC
 11   triggered coverage under the Business Income and Extra Expense Endorsement.
 12   MacKinnon v. Truck Ins. Exch., 31 Cal. 4th 635, 648 (2003) (“The burden is on the
 13   insured to establish that the claim is within the basic scope of coverage...”) (citation
 14   omitted). Because the Policy does not cover Selane’s losses, Selane cannot state a claim
 15   for breach of contract, 1231 Euclid Homeowners Ass'n v. State Farm Fire & Cas. Co.,
 16   135 Cal. App. 4th 1008, 1020-21 (2006) (“The failure of [a policy's] conditions
 17   precedent is a complete defense to [an insured's] breach of contract claim.”), breach of
 18   implied covenants, Love v. Fire Ins. Exch., 221 Cal. App. 3d 1136, 1151 (1990)
 19   (“Where benefits are withheld for proper cause, there is no breach of the implied
 20   covenant.”), or declaratory relief. Native Vill. of Noatak v. Blatchford, 38 F.3d 1505,
 21   1514 (9th Cir. 1994) (“The district court,… may grant declaratory relief only when there
 22   is an actual case or controversy; a declaratory judgment may not be used to secure
 23   judicial determination of moot questions.”), overruled on other grounds by Bd. of Trs.
 24   of Glazing Health & Welfare Tr. v. Chambers, 941 F.3d 1195 (9th Cir. 2019).
 25         CCC’s Motion to Dismiss Selane’s claims for breach of contract, breach of
 26   implied covenant, and declaratory relief is GRANTED.
 27         C. UCL and Punitive Damages
 28         California’s UCL provides that “unfair competition ... include[s] any unlawful,
                                                  10
Case 2:20-cv-07834-MCS-AFM
     2:20-cv-12102-MCA-MAH Document
                           Document 48
                                    18 Filed
                                       Filed 02/08/21
                                             02/09/21 Page
                                                      Page 11
                                                           116ofof11147Page
                                                                        PageID:
                                                                            ID #:1328
                                                                                 1022



  1   unfair or fraudulent business act or practice and unfair, deceptive, untrue or misleading
  2   advertising.” Cal. Bus. & Prof Code § 17200. The UCL “borrow[s] violations of other
  3   laws and treats” them as unlawful business practices “independently actionable
  4   under section 17200.” Farmers Ins. Exch. v. Super. Ct., 2 Cal. 4th 377, 383 (1992)
  5   (quotation omitted). To state a UCL claim, a plaintiff must plead a violation of another
  6   statute or common law. Krantz v. BT Visual Images, 89 Cal. App. 4th 164, 178 (2001)
  7   (UCL claims “stand or fall depending on the fate of the antecedent substantive causes
  8   of action”). Because Selane has not adequately alleged a predicate violation of law as
  9   explained above, its UCL claims fail. Glenn K. Jackson Inc. v. Roe, 273 F.3d 1192,
 10   1203 (9th Cir. 2001). Because Selane has not stated a claim, its punitive damages claim
 11   likewise fails. Ismail v. Cty. of Orange, 917 F. Supp. 2d 1060, 1073 (C.D. Cal.
 12   2012), aff'd, 676 F. App'x 690 (9th Cir. 2017) (dismissal of underlying claims “obviates
 13   the need to consider plaintiff's requests for punitive damages” because such requests are
 14   “not independent causes of action.”) (citing London v. Sears, Roebuck & Co., 458 Fed.
 15   Appx. 649, 651 (9th Cir. 2011) (“Because we affirm the district court's summary
 16   judgment dismissal, we need not consider London's claims for punitive damages.”).
 17   CCC’s Motion to Dismiss Selane’s UCL and punitive damages claims is GRANTED.
 18      V. CONCLUSION
 19         For the foregoing reasons, the Motion is GRANTED. Because Selane has had
 20   ample opportunity to amend and confirmed at the hearing that pleading more facts
 21   would be futile, Selane’s Complaint is DISMISSED with prejudice. The parties shall
 22   jointly submit a proposed judgment within two days.
 23
 24   IT IS SO ORDERED.
 25
 26   Dated: February 8, 2021                ________________________________
 27                                          MARK C. SCARSI
                                             UNITED STATES DISTRICT JUDGE
 28
                                                 11
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 117 of 147 PageID: 1023




                                 Exhibit L
Case 2:20-cv-12102-MCA-MAH
            Case 1:20-cv-00858-LY
                              Document
                                  Document
                                       18 Filed
                                           28 Filed
                                                02/09/21
                                                     12/30/20
                                                          PagePage
                                                               118 of
                                                                    1 147
                                                                      of 11PageID: 1024




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE WESTERN DISTRICT OF TEXAS                           2fl2   DEC 30 Pfl+:
                                        AUSTIN DIVISION
                                                                                                  t    Iii   COURT
                                                                                     )q   ES


    STEINER STEAKHOUSE, LLC DBA                        §
    STEINER RANCH STEAKHOUSE,                          §
                                                       §
                           PLAINTIFF,                  §
                                                       §
    V.                                                 §   CAUSE NO. 1 :20-CV-858-LY
                                                       §
    AMCO INSURANCE COMPANY,                            §
                                                       §
                           DEFENDANT.                  §



                        ORDER ON DEFENDANT'S MOTION TO DISMISS

           Plaintiff Steiner Steakhouse, LLC dba Steiner Ranch Steakhouse ("Steiner Steakhouse"),

    a local steak restaurant, sues Defendant Amco Insurance Company ("Amco"), a national insurance

    company, for losses sustained during the COVID-19 pandemic. Steiner Steakhouse brings causes

    of action for breach of contract, breach of the duty of good faith and fair dealingDecember 30, 2020,

    and noncompliance with the Texas Insurance Code (Tex. Ins. Code                        §     541.060.061,

    542.055-542.060 (regarding unfair settlement practices and prompt payment of claims)), urging

    insurance coverage for "actual loss ofbusiness income" caused by "direct physical loss of or damage

    to the property" and "action of civil authority that prohibits access to" the property. Amco moves

    to dismiss for failure to state a claim under Rule 1 2(b)(6), arguing that Steiner Steakhouse' s alleged

    losses are not covered by either provision, and in any event, are barred by exclusion clauses for

    "virus or bacteria," "acts or decisions," and "loss of use." Fed. R. Civ. P. 12(b)(6).
Case 2:20-cv-12102-MCA-MAH
            Case 1:20-cv-00858-LY
                              Document
                                  Document
                                       18 Filed
                                           28 Filed
                                                02/09/21
                                                     12/30/20
                                                          PagePage
                                                               119 of
                                                                    2 147
                                                                      of 11PageID: 1025




                                            BACKGROUND

           When ruling on a motion to dismiss a complaint, the court accepts as true all of the factual

    allegations contained in the complaint.1 Bell Atlantic Corp.   v.   Twombly, 550 U.S. 544, 589 (2007);

    Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Fed. R. Civ. P. 12(b)(6). An attachment to a complaint

    is a part of the complaint for all purposes. Fed. R. Civ. P. 10(c). The court has reviewed the

    complaint and the attachments to the complaint, which include government suspension orders related

    to the COVID-19 pandemic, the insurance policy Steiner Steakhouse bought from Amco that was

    effective between November 21, 2019 and November 21, 2020, and the insurance claim Steiner

    Steakhouse made to Amco on March 18, 2020.

            Steiner Steakhouse, a restaurant located in the City of Austin, Travis County, Texas, has

    been subject to several government suspension orders limiting its operations since March 2020.

    On March 11,2020, the World Health Organization identified COVID- 19 as a pandemic. According

    to the Centers for Disease Control and Prevention, a pandemic is a global outbreak of disease.

    Subsequently, Texas Governor Greg Abbott issued a Declaration of State Disaster as a result of

    COVID-19. He prohibited gatherings of 10 or more people, and ordered all "non-essential"

    businesses to close between April 2 and April 30. But he encouraged the use of drive-thru, pickup,

    or delivery. Likewise, the Mayor of the City of Austin, Steve Adler, ordered food establishments

    to close common dining areas open to the public until May 1, but encouraged them to provide take-

    away or delivery food service designed to limit exposure between individuals. Mayor Adler also

    prohibited gatherings of 10 or more people.



           'The live complaint in this case is Plaintiff's First Amended Original Complaint (Doc. 6).
    For simplicity, the court will refer to it as the "complaint."

                                                     2
Case 2:20-cv-12102-MCA-MAH
            Case 1:20-cv-00858-LY
                              Document
                                  Document
                                       18 Filed
                                           28 Filed
                                                02/09/21
                                                     12/30/20
                                                          PagePage
                                                               120 of
                                                                    3 147
                                                                      of 11PageID: 1026




            Steiner Steakhouse states that government suspension orders, including these, caused it to

    lose business income. It submitted a claim to Amco Insurance, who it says denied the claim without

    an investigation. Steiner Steakhouse originally brought this suit in state court. Shortly before

    moving to dismiss, Amco removed the case to this court on the basis of diversity jurisdiction. See

    28 U.S.C. § 1446.

                                                      STANDARD

            When evaluating whether to dismiss a complaint for failure to state a claim, a well-known

    "tenet [is] that a court must accept as true all of the factual allegations contained in a complaint."

    Twombly, 550 U.S. at 589; Fed. R. Civ. P. 12(b)(6), 8(a). But this tenet "is inapplicable to legal

    conclusions." Iqbal, 556 U.S. at 678. Additionally, "only a complaint that states a plausible claim

    for relief survives a motion to dismiss. Determining whether a complaint states a plausible claim

    for relief will    . .   .   be a context-specific task that requires the reviewing court to draw on its

    judicial experience and common sense." Id. at 679.

            Texas law governs this dispute. Erie R.R.           v.   Tompkins, 304 U.S. 64, 78 (1938) (holding

    federal courts must apply the forum state's substantive law in a diversity action); Am. Int'l Specialty

    Lines Ins. Co.    v.   Rentech Steel LLC, 620 F.3d 558, 562 (5th Cir. 2010). Under Texas law, a court

    interprets an insurance policy using the same well-established standards that govern the construction

    of any written contract. Id.; State Farm Lloyds v. Page, 315 S.W.3d 525, 527 (Tex. 2010). These

    contract-interpretation standards are familiar. Pan Am Equities, Inc.        v.   Lexington Ins. Co., 959 F.3d

    671, 674(5th Cir. 1995). A court's analysis is confined to the four corners of the policy itself Page,

    315 S.W.3d at 527. The court considers the express language of the policy, giving effect to each

    word, clause, and sentence to avoid making any provision within the policy inoperative. Id.


                                                            3
Case 2:20-cv-12102-MCA-MAH
            Case 1:20-cv-00858-LY
                              Document
                                  Document
                                       18 Filed
                                           28 Filed
                                                02/09/21
                                                     12/30/20
                                                          PagePage
                                                               121 of
                                                                    4 147
                                                                      of 11PageID: 1027




            The "paramount rule" ofcontract-interpretation, however, is that courts enforce unambiguous

    policies as written, reviewing policies as drafted, not revising them as desired. Pan Am Equities,

    Inc., 959 F.3d at 674. Determining whether a policy is ambiguous is a pure legal question. Id.

    A term is not ambiguous "merely because different partiesor different judgesoffer conflicting

    interpretations." Id. And an ambiguity is more than lack of clarity. Id. A policy is only ambiguous

    if, giving effect to all provisions, its language is susceptible to more than one reasonable

    interpretation. Id. If, doing so, a provision is susceptible to more than one reasonable interpretation,

    "Texas law has consistently held that.        . .   the court must interpret that provision in favor of the

    insured, so long as that interpretation is reasonable." In re Deepwater Horizon             v.   Transocean

    Offshore Deepwater Drilling, Inc., 728 F.3d 491,499 (5th Cir. 2013). "The court must do so even

    if the insurer's interpretation is more reasonable than the insured'        sin particular, exceptions or
    limitations on liability are strictly construed against the insurer and in favor of the insured." Id.

    (emphasis in original) (internal quotation marks omitted). "This rule favoring the insured derives,

    in part, from the 'special relationship between insurers and insured arising from the parties' unequal

    bargaining power." Id. It "hearkens to the doctrine of contra proferentem, which construes any

    ambiguities against the drafter, and the 'sophisticated insured exception,' which may apply when the

    policy is in some way negotiable.    . .   ." Id.

                                                        ANALYSIS

            Steiner Steakhouse seeks indemnity for losses sustained during the COVID-19 pandemic

    under a breach-of-contract theory. It also sues Amco for breach of the common-law duty of good

    faith and fair dealing, and for noncompliance with the Texas Insurance Code. Tex. Ins. Code

    §   541.060.061 (unfair settlement practices), 542.055-542.060 (prompt payment of claims).


                                                             4
Case 2:20-cv-12102-MCA-MAH
            Case 1:20-cv-00858-LY
                              Document
                                  Document
                                       18 Filed
                                           28 Filed
                                                02/09/21
                                                     12/30/20
                                                          PagePage
                                                               122 of
                                                                    5 147
                                                                      of 11PageID: 1028




    I.     BREACH-OF-CONTRACT CLAIM

           Steiner Steakhouse argues that two separate provisions entitle it to insurance coverage,

    provisions regarding "physical loss of or damage to" the property and "action of civil authority that

    prohibits access to" the property. Amco argues that neither provision applies and, in any event, that

    all losses are barred by exclusion clauses regarding "virus or bacteria," "acts or decisions," and

    "loss of use."

           A.        Coverage for Physical Loss    of Property


           The policy insures property loss or damage, providing:

           We will pay for the actual loss of "business income" you sustain due to the necessary
           suspension of your "operations" during the "period of restoration." The "suspension"
           must be caused by direct physical loss of or damage to property at the described
           premises. The loss or damage must be caused by or result from a Covered Cause of Loss.

           The parties dispute the meaning of the phrase "direct physical loss of or damage to property,"

    with Steiner Steakhouse insisting the phrase is ambiguous. The policy defines "property damage"

    as (a) "physical injury to tangible property" and (b) "loss of use of tangible property that is not

    physically injured." But the policy does not define "direct physical loss," so both parties rely on its

    plain meaning.      Specifically, Amco argues that a "direct physical loss" requires a "distinct,

    demonstrable, physical alteration of the property" under state law. According to Steiner Steakhouse,

    however, property loss cannot be synonymous with property damage, the latter of which is defined

    as "physical injury" and "loss of use." Although "physical injury" and "loss of use" may be ways

    of demonstrating "direct physical loss," Steiner Steakhouse argues, a "direct physical loss" is not

    predicated on either circumstance because the word "or" indicates an alternative. Instead, the

    restaurant claims that its inability to provide indoor dining fits within the plain meaning of "loss."



                                                       5
Case 2:20-cv-12102-MCA-MAH
            Case 1:20-cv-00858-LY
                              Document
                                  Document
                                       18 Filed
                                           28 Filed
                                                02/09/21
                                                     12/30/20
                                                          PagePage
                                                               123 of
                                                                    6 147
                                                                      of 11PageID: 1029




           However, the court holds that the phrase "direct physical loss of or damage to property" is not

    ambiguous. Amco's interpretation is the only reasonable interpretation under Texas law. In re

    Deepwater Horizon, 728 F.3d at 499. Although the insurance policy does not define "physical loss

    or damage," the term has a legally established       meaninga        "distinct, demonstrable, physical

    alteration of the property." STEVEN PUTT ET AL., COUCH ON INS.            §   148:46 (3d ed. 2005) (cited in

    Hartford Ins. Co. ofMidwest v. Miss. Valley Gas Co., No. 05-60299, 181 Fed. App'x 465, 470 (5th

    Cir. May 25, 2006) (unpublished)); see also Trinity Indus. Inc.      v.   Ins. Co. ofNorth Am., 916 F.2d

    267, 270-27 1 (5th Cir. 1990); Sultan Hajer v. Ohio Sec. Ins. Co., 2020 WL 7211636, at *2 (E.D.

    Tex. Dec. 7, 2020). "The language 'physical loss or damage' strongly implies that there was an

    initial satisfactory state that was changed by some external event into an unsatisfactory state." See

    Hartford Ins., 2006 WL 1489249, at *5 (holding policy did not cover monetary losses under Texas

    law absent some physical manifestation of loss or damage) (citing Trinity Indus., 916 F.2d at

    270-27 1 (holding arbitration award did not qualify as physical loss or damage)).

           Although the Fifth Circuit has yet to interpret the phrase "physical loss or damage" in the

    context of the COVID-19 pandemic, at least one district court applying Texas law denied coverage

    for "direct physical loss of or damage to property" because there was no "distinct, demonstrable,

    physical alteration of the property." Sultan Hajer, 2020 WL 7211636, at *3 The court explained:

    a "regulation prohibiting people from patronizing a business is not a tangible alteration to property."

    Id. (citing Diesel Barbershop v. State Farm Lloyds, 2020 WL 4724305, at *5 (W.D. Tex. Aug. 13,

    2020) (interpreting narrower phrase "direct physical loss"); Ha rtfordIns., 2006 WL 1489249; Trinity

    Indus., 916 F.2d at 270-271); but     cf Vizza Wash,    LP   v.   Nationwide Mut. Ins. Co., 2020 WL

    6578417, at *6 n.7 (W.D. Tex. Oct. 26, 2020) (declining to interpret phrase "direct physical loss of
Case 2:20-cv-12102-MCA-MAH
            Case 1:20-cv-00858-LY
                              Document
                                  Document
                                       18 Filed
                                           28 Filed
                                                02/09/21
                                                     12/30/20
                                                          PagePage
                                                               124 of
                                                                    7 147
                                                                      of 11PageID: 1030




    or damage to property" where, as here, insurance policy defined "property damage" as "physical

    injury" and "loss of use.").

            Likewise here, there is no coverage for "direct physical loss of or damage to property"

    because there is no "distinct, demonstrable, physical alteration of the property." Although Steiner

    Steakhouse may have suffered monetary losses, consumers may have avoided Steiner Steakhouse

    out of fear, and levers of government may have suspended Steiner Steakhouse's indoor dining

    business, none of these theories of recovery articulate a physical loss that is cognizable in Texas.

    Steiner Steakhouse does not argue that the presence of the coronavirus that causes COVID-19

    physically altered its surfaces or airspace. But cf Essex Ins. Co.   v.   BloomSouth Flooring Corp., 562

    F.3d 399, 406 (1st Cir. 2009) (holding odor constituted "physical injury" to property, within

    coverage for "property damage"). In fact, Steiner Steakhouse denies this ("Plaintiff alleges loss

    during the COVID-19 outbreak and because of the state and federal stay-home Orders, not because

    a virus has infected or enveloped its property."). Steiner Steakhouse instead argues that it suffered

    monetary losses; but "a loss of money" is not a physical loss of covered property under Hartford

    Insurance, 2006 WL 1489249, at *5 (reversing summary judgment that favored insured). Steiner

    Steakhouse further argues that fear kept patrons away, but fear is an intangible         emotionnot a

    "distinct, demonstrable, physical alteration" to covered property, as required by Trinity Industries,

    916 F.2d at 270-271. And even if indoor dining was suspended, Steiner Steakhouse was still

    encouraged to use the property to provide take-away or delivery food service. See Diesel Barbershop,

    2020 WL 4724305, at *5 (holding lost use of property due to COVID-19 pandemic or related

    government orders did not constitute direct physical loss such that it may be the basis for an

    insurance claim for loss ofbusiness income). Steiner Steakhouse' s claim that consumers stayed away


                                                       7
Case 2:20-cv-12102-MCA-MAH
            Case 1:20-cv-00858-LY
                              Document
                                  Document
                                       18 Filed
                                           28 Filed
                                                02/09/21
                                                     12/30/20
                                                          PagePage
                                                               125 of
                                                                    8 147
                                                                      of 11PageID: 1031




    of their own volition, or in obedience to government orders, causing it to lose business income, does

    not qualif' as "physical loss or damage" in Texas. Thus, there is no coverage under this provision.

           B.          Coverage for Action of Civil Authority

           Amco also insured Steiner Steakhouse against civil action, providing:

           When a Covered Cause of Loss causes damage to property other than property at the
           described premises, we will pay for the actual loss of Business Income you sustain and
           necessary Extra Expense caused by action of civil authority that prohibits access to the
           described premises, provided that both of the following apply:

           (1) Access to the area immediately surrounding the damaged property is prohibited by
           civil authority as a result of the damage, and the described premises are within that area
           but are not more than one mile from the damaged property; and

           (2) The action of civil authority is taken in response to dangerous physical conditions
           resulting from the damage or continuation of the Covered Cause of Loss that caused the
           damage, or the action is taken to enable a civil authority to have unimpeded access to the
           damaged property.

           Put differently, this provision applies if damage to a neighboring property within one mile

    of the insured property prompts a civil action, such as a civil action prohibiting access to the insured

    property and granting unimpeded access to the neighboring property.            Sultan Hajer,   2020 WL

    7211636, at   *3   (interpreting identical provision under Texas law).

            Steiner      Steakhouse   argues   that the    government        suspension   ordersincluding

    Governor Abbott's executive order declaring COVID-19 to be a "disaster"coupled with the

    general threat of viral transmission constitute "damage to [neighboring] property" under the civil-

    authority provision. Amco argues that civil-authority coverage does not apply because no order

    "prohibit[ed]" access to Steiner Steakhouse, considering the use of drive-thru, pickup, and delivery

    was allowed and encouraged.
Case 2:20-cv-12102-MCA-MAH
            Case 1:20-cv-00858-LY
                              Document
                                  Document
                                       18 Filed
                                           28 Filed
                                                02/09/21
                                                     12/30/20
                                                          PagePage
                                                               126 of
                                                                    9 147
                                                                      of 11PageID: 1032




              Here, too, the provision is not ambiguous. Steiner Steakhouse is not entitled to civil-

    authority coverage for two simple reasons. First, the insurance policy plainly requires there be a

    "damaged property" that is within one mile of the insured property. See id. The damaged property

    must be "[anlother" property, one that is distinct from the insured property. But Steiner Steakhouse

    does not identify a particular site of damage; it does not suggest that a nearby property was

    contaminated with the coronavirus that causes COVID-19. Instead, Steiner Steakhouse argues that

    "damage to property" includes the general threat of viral transmission at any location (including its

    own restaurant) where people congregate, in light of the actual existence of C OVID- 19 in

    Travis County and the desire to mitigate further spread. However, in South Texas Medical Clinics,

    the court denied civil-authority coverage because the government's evacuation orders were a

    response to the "anticipated threat" of a hurricane, rather than a response to property damage that had

    already occurred nearby. South Tex. Med. Clinics, P.A.,   v.   CANFinancial Corp., 2008 WL 450012,

    at *10 (S.D. Tex. Feb. 16, 2008) (not reported).

              Second and relatedly, the damage to property must precede the action of civil authority,

    which is "taken in response to" the damage.                    There must be some       nexussome
    "causal   link"between the neighboring property and the civil action. Dickie Brennan         & Co. v.

    Lexington Ins., 636 F.3d 683, 686-687 (5th Cir. 2011); see also Sultan Hajer, 2020 WL 7211636,

    at *3; S. Tex. Med. Clinics, 2008 WL 450012, at *10. There can be no causal link between the

    neighboring property and the civil action here, because no neighboring property was identified at all,

    let alone neighboring property where the anticipated threat of C OVID- 19 was realized before the

    civil action was taken. The provision "requires the physical damage to prompt the act of civil

    authority, not the other way around." Sultan Hajer, 2020 WL 7211636, at *4 Steiner Steakhouse
Case 2:20-cv-12102-MCA-MAH
           Case 1:20-cv-00858-LY
                              Document
                                 Document
                                       18 Filed
                                          28 Filed
                                                02/09/21
                                                    12/30/20
                                                          PagePage
                                                               127 of
                                                                   10147
                                                                      of 11
                                                                          PageID: 1033




    has identified no civil action that succeeded damage to a readily identifiable, neighboring property.

    Therefore, civil-authority coverage does not apply.

    IL     EXTRA-CONTRACTUAL BAD-FAITH AND STATUTORY CLAIMS

           Steiner Steakhouse's extra-contractual claims for breach of the duty of good faith and

    fair dealing and violation of the Texas Insurance Code are each premised on Amco' s alleged failure

    to pay benefits in accordance with the insurance policy. However, there is generally no bad-faith

    cause of action when an insurance claim was not covered by the policy. Republic Ins. Co.    v.   Stoker,

    903 S.W.2d 338, 341 (Tex. 1995). For an insured to recover on a bad-faith insurance claim when

    the insurer has promptly denied coverage for the claim, the insured must demonstrate that the insurer

    has committed an injury independent of the policy claim. Id.; Vizza Wash, 2020 WL 6578417, at *8.

    Similarly, an insured cannot recover damages based on the insurer's statutory violation unless the

    insured establishes a right to receive benefits under the policy or an independent injury caused by

    the insurer's conduct. USAA Tex. Lloyds Co.   v.   Menchaca, 545 S.W.3d 479, 500 (Tex. 2018); Vizza

    Wash, 2020 WL 6578417, at *8.

           Amco's policy does not cover Steiner Steakhouse's alleged losses. Thus, Amco's denial of

    Steiner Steakhouse' s claim cannot serve as the basis of Steiner Steakhouses' s extra-contractual

    causes of action, unless Steiner Steakhouse has alleged an independent injury against Amco. In this

    case, Steiner Steakhouse has failed to plausibly allege any injury that is independent of Amco's

    alleged failure to pay benefits under the insurance policy. Nor does Steiner Steakhouse's response

    attempt to specifically explain how its extra-contractual claims are independent of its contract claim

    ("Because the Plaintiff has pled valid and plausible claims for coverage and breach of contract, the

    claims for violations of the Texas Insurance Code and breach of the duty of good faith and fair


                                                        10
Case 2:20-cv-12102-MCA-MAH
           Case 1:20-cv-00858-LY
                              Document
                                 Document
                                       18 Filed
                                          28 Filed
                                                02/09/21
                                                    12/30/20
                                                          PagePage
                                                               128 of
                                                                   11147
                                                                      of 11
                                                                          PageID: 1034




   dealing are likewise valid and plausible."). Thus, Steiner Steakhouse' s extra-contractual claims will

   be dismissed.

    III.   REQUEST TO AMEND

           Steiner Steakhouse requests an opportunity to file an amended complaint to cure any pleading

    deficiencies. Because the court has determined that there is no coverage for Steiner Steakhouse' s

    alleged losses as a matter of Texas law, any attempt to amend the complaint would be futile. See

    Rio Grande Royalty Co. v. Energy Transfer Partners, L.P., 620 F.3d 465, 468 (5th Cir. 2010)

    (holding district court may properly deny leave to amend where proposed amendment would be futile

    because it could not survive a motion to dismiss). Accordingly, Steiner Steakhouse's request to

    amend the complaint will be denied.

                                             CONCLUSION

           IT IS ORDERED that Amco's Motion to Dismiss the complaint (Doc. 10) is GRANTED.

    Steiner Steakhouse's First Amended Complaint (Doc. 6) is DISMISSED WITH PREJUDICE.

           IT IS FURTHER ORDERED that Steiner Steakhouse's motion to amend the complaint is

    DENIED.

           SIGNED    thiday of December, 2020.

                                                  LEE EAKEL
                                                  UNI ED STATES DISTRICT JUDGE




                                                     11
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 129 of 147 PageID: 1035




                                Exhibit M
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 130 of 147 PageID: 1036
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 131 of 147 PageID: 1037
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 132 of 147 PageID: 1038
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 133 of 147 PageID: 1039
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 134 of 147 PageID: 1040
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 135 of 147 PageID: 1041
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 136 of 147 PageID: 1042
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 137 of 147 PageID: 1043
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 138 of 147 PageID: 1044
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 139 of 147 PageID: 1045
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 140 of 147 PageID: 1046
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 141 of 147 PageID: 1047
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 142 of 147 PageID: 1048
Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 143 of 147 PageID: 1049




                                 Exhibit N
   Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 144 of 147 PageID: 1050

      SUPERIOR COURT OF CALIFORNIA,                                                         COUNTY OF RIVERSIDE
                                                                Historic Court House

                                                           Ruling on Matter Submitted

                                                                                                                              12/ 23/ 2020
                                                                                                                                8: 30 AM
                                                                                                                                Department 7



RIC200341          5
VSTYLES           INC vs CONTINENTAL                     CASUALTY           COMPANY


Honorable          Randall       Stamen,       Judge
Courtroom          Assistant:         None
Court Reporter:               None




APPEARANCES:

No Appearances




Court subsequently rules on: 12/ 21/ 2020 for Hearing re: Demurrer to Complaint of VSTYLES INC by
CONTINENTAL                   CASUALTY          COMPANY.
The Demurrer             of   defendant        Continental      Casualty Company (" Continental") to the Complaint of plaintiff
VStyles,     Inc., (" Plaintiff')        is SUSTAINED           WITH 20 DAYS LEAVE TO AMEND.
Requests          for Judicial        Notice

Continental' s moving request for judicial notice is granted as to Exhibits A- D and denied as to all
other   requests.

Plaintiff' s request for judicial               notice is granted       as to Exhibit A and denied            as to all other requests.
 Evid. Code §            452(   c);   and, Aquila, Inc. v. Superior Court ( 2007) 148 Cal. App. 5th 556, 569.)
Continental'        s   reply to      request    for judicial   notice     is denied. ( Id.)
Discussion
The   elements           of a claim      for breach      of contract are "(      1)   the   contract, (   2) plaintiff' s performance   or
excuse      for    nonperformance, (            3) defendant' s breach, and ( 4) damage to plaintiff therefrom."
Abdelhamid              v.   Fire Ins. Exchange ( 2010)           182 Cal.
                                                    App. 4th 990, 999.) Plaintiff alleges Continental
breached the subject Policy when it denied Plaintiff' s claim for business income loss after Plaintiff was
forced to close its salons in accordance                        with various      state and local orders issued          in response    to the
COVID- 19 pandemic.

When determining whether an insurance policy provides a potential for coverage, the court is guided
by the principal that interpretation of an insurance policy is a question of law to which ordinary rules of
contractual        interpretation         apply. ( Powerine          Oil Co., Inc. v. Superior       Court ( 2005) 37 Cal. 4th 377, 390.)
The fundamental goal of contractual interpretation is to give effect to the mutual intention of the
parties,"    which "         is to be inferred,     if   possible,    solely from the written provisions of the contract." ( Ibid
internal     quotation          marks    and     citations   omitted]. "    If contractual language is clear and explicit, it
governs." (       Ibid [ internal       quotation    marks omitted]).



                                                                Page 1     of   4 Pages
     Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 145 of 147 PageID: 1051

       SUPERIOR COURT OF CALIFORNIA,                                                          COUNTY OF RIVERSIDE
                                                               Historic Court House

                                                        Ruling on Matter Submitted

                                                                                                                                   12/ 23/ 2020
                                                                                                                                    8: 30 AM
                                                                                                                                    Department 7



RIC200341        5
VSTYLES          INC vs CONTINENTAL                    CASUALTY             COMPANY


Honorable        Randall    Stamen,           Judge
Courtroom        Assistant:       None
Court Reporter:           None




Plaintiff alleges that its loss of business income arising out the COVID- 19 pandemic is potentially
covered under three provisions of the Policy:
 1) The Policy provides that Continental will pay for the actual loss of business income during the
 period of restoration" due to the suspension of Plaintiff' s business if the suspension is " caused by
direct physical loss of or damage to property at the [ insured] premises." ( Complaint, If 28; Policy,
Business       Income      and    Extra Expense          endorsement, ¶                1( b) [ p. 62].) The " period of restoration"       means
the   period    of   time that " begins         with   the date    of    direct       physical    loss or damage" and ends with          "[   t] date
when       the property ... should be repaired, rebuilt or replaced" or" when business                                     is resumed    at a new
permanent        location." ( Policy, Special Property Coverage Form, ¶ 20 [ p. 57].)

 2) The Policy provides coverage for loss of business income when the suspension of business is
 caused by direct physical loss of or damage at the premises of a Dependent Property," which is

defined to include property operated by a third party on whom the insured relies to deliver material or
services or who accepts the insured' s products and services. ( Complaint, ¶¶ 34- 35; Policy, Business
Loss and Extra Income — Dependent Property endorsement, ¶ 111- 2 [ p. 176].)

 3) The Policy provides for coverage for business income loss " caused by action of civil authority that
prohibits     access     to the [ insured]       premises ... [        if] "[ t] he   civil   authority ...[ is] due to direct physical       loss of
or   damage      to property       at   locations,     other   than [ the insured]                 premises." (   Complaint, ¶   33; Policy, Civil
Authority                  1 [ p. 88].)
               endorsement, ¶

There must be a " direct physical loss of or damage to" property. Plaintiff focuses on the first
alternative, "       direct physical         loss" and argues that it does not require tangible                        damage    or alteration    to

property and that loss of the ability to continue operating its business as a result of the government
orders qualifies. Plaintiff alternatively argues that the presence of the COVID- 19 virus does cause
tangible damage or alteration to property because the virus can remain on surfaces up to 28 days.
The arguments are without merit. While no California state court has addressed these issues, federal
district     applying California law have overwhelming rejected similar claims. ( See, e. g., Pappy's
            courts

Barber Shops, Inc. v. Farmers Group, Inc. ( S. D. Cal. 2020)_ F. 3d _, 2020 WL 5847570; Mudpie, Inc.
v.   Travelers       Casualty     Insurance       Company         of   America ( N. D. Cal. 2020)_                 F. 3d _, 2020 WL 5525171;
10E, LLC       v.       Indemnity Co. of Connecticut ( C. D. Cal. 2020)_ F. 3d _ , 2020 WL 5359653;
                     Travelers

Mark's Engine Company No. 28 Restaurant, LLC v. Travelers Indemnity Company of Connecticut
C. D. Cal. 2020) _ F. 3d _ , 2020 WL 5938689; Travelers Casualty Insurance Company of America v.
Geragos       and     Geragos ( C. D. Cal., Oct. 19, 2020) No. CV 20- 3619 PSG ( EX), 2020 WL 6156584;
Robert W. Fountain,              Inc.   v.   Citizens Insurance          Company              of   America. ( N. D. Cal., Dec. 9, 2020) No.



                                                            Page 2         of   4 Pages
   Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 146 of 147 PageID: 1052

      SUPERIOR COURT OF CALIFORNIA,                                                   COUNTY OF RIVERSIDE
                                                              Historic Court House

                                                    Ruling on Matter Submitted

                                                                                                                               12/ 23/ 2020
                                                                                                                                 8: 30 AM
                                                                                                                                 Department 7



RIC200341         5
VSTYLES          INC vs CONTINENTAL                CASUALTY           COMPANY


Honorable        Randall    Stamen,        Judge
Courtroom        Assistant:      None
Court Reporter:          None




20- CV- 05441- CRB, 2020 WL 7247207; Selane                          Products,        Inc.   v.    Continental     Casualty    Co. ( C. D. Cal.,
Nov. 24, 2020) No. 2: 20- CV- 07834- MCS- AFM, 2020 WL 7253378; West Coast Hotel Management,
LLC   v.   Berkshire     Hathaway          Guard   Insurance       Companies (        C. D. Cal., Oct. 27, 2020) No. 2: 20- CV-
05663- VAP- DFMX, 2020 WL 6440037; Plan Check Downtown III, LLC v. AmGuard Insurance
Company ( C. D. Cal., Sept. 10, 2020) No. CV 20- 6954- GW- SKX, 2020 WL 5742712; Long Affair
Carpet and Rug, Inc. v. Liberty Mutual Insurance Company ( C. D. Cal., Nov. 12, 2020) No. SA-CV-
2001713- CJC- JDEX, 2020 WL 6865774.)

Under California law, losses from inability to use property do not amount to " direct physical loss of or
damage to property" within the ordinary and popular meaning of that phrase. Physical loss or damage
occurs     only   when     property       undergoes     a "   distinct, demonstrable,             physical   alteration." (   MRI Healthcare
Center     of   Glendale,     Inc.   v.   State Farm Gen. Ins. Co.,          187 Cal. App. 4th 766, 779 [ citation and internal
quotation       marks    omitted].) "     Detrimental     economic        impact" does            not suffice. (   Ibid. [ citation and internal
quotation       marks    omitted].)       An insured cannot recover by artfully pleading temporary impairment to
economically          valuable   use of     property    as     physical   loss   or   damage. ( Id. at 780.)

Plaintiff cites no persuasive authority to support its argument that the provisions do not require actual
tangible injury to the property. Its reliance on Hughes v. Potomac Ins. Co. of District of Columbia
 1962) 199 Cal. App. 2d 239 and Strickland v. Federal Ins. Co. ( 1988) 200 Cal.App. 3d 792 is

misplaced. Hughes and Strickland simply determined that a policy covering a dwelling also covers the
loss which occurs when the soil beneath it slides away. ( Hughes, 199 Cal. App.2d at 248-49;
Strickland, 200 Cal. App. 3d at 800.) Moreover, the Policy' s definition of" period of restoration" further
supports the position that a loss contemplated by the Policy be physical in nature. ( See, Mudpie,            Inc.,
supra, 2020 WL 5525171,      at * 4 [ the words " rebuild," " repair" and " replace" " strongly suggest that the

damage contemplated by the Policy is physical in nature"].) Plaintiff need not repair, rebuild or replace

anything ( or even disinfect) in order to reoccupy the insured properties, as it is clear from the
Complaint' s allegations             that Plaintiff' s properties     were closed            under state and local closure          orders.

Plaintiff further argues that coverage does not require structural alteration, as evidenced by the
Policy' s exclusions for fungi and microbes. ( Opposition, p. 8: 19- 9: 15.) However, Plaintiff' s businesses
and any alleged Dependent Property were not closed because of an infestation of the COVID- 19
virus. Rather, they were closed as part of a state-wide effort to slow the spread of the virus by
imposing social- distancing. Plaintiff argues the presence of the virus causes physical
damage/     alteration      because        it may potentially      remain on surfaces              for up to 28 days. ( Complaint, ¶          37.)

However, Plaintiff notably cites no authority to support is interpretation. Again, Plaintiff' s business was

                                                          Page 3     of   4 Pages
  Case 2:20-cv-12102-MCA-MAH Document 18 Filed 02/09/21 Page 147 of 147 PageID: 1053

    SUPERIOR COURT OF CALIFORNIA,                                  COUNTY OF RIVERSIDE
                                                Historic Court House

                                            Ruling on Matter Submitted

                                                                                                   12/ 23/ 2020
                                                                                                       8: 30 AM
                                                                                                       Department 7



RIC200341   5
VSTYLES     INC vs CONTINENTAL              CASUALTY    COMPANY


Honorable   Randall     Stamen,     Judge
Courtroom   Assistant:       None
Court Reporter:     None




not suspended because of the presence of the virus at the insured locations ( or at any Dependent
Property).
Plaintiff further argues that because       the various state and local closure   orders   prevented    its access to

the insured locations, its business income loss is covered under the Civil Authority endorsement.
However, under the Policy, "[t]he civil authority must be due to direct physical loss of or damage to

property at locations, other than [ the insured] premises." In this case, the civil authority arose not out
of any physical loss or damage of property but out of a state-wide effort to slow the spread of the
COVID- 19 virus. Moreover, the civil authority was directed to and affected all non- essential
businesses, including Plaintiffs salons.
Demurrer by CONTINENTAL CASUALTY COMPANY on Complaint of VSTYLES INC ( from
RIC2003415)      sustained.
Leave to amend Complaint of VSTYLES INC granted, with 20 days to leave to amend.
Notice to be    given   by   Clerk to THE AMMONS      LAW FIRM LLP , GLASER WEIL , JOHNSTON &
HUTCHINSON ,        SQUIRE      PATTON      BOGGS ( US) , Amanda Leigh Groves .




                                               Page 4   of   4 Pages
